 



Execution Version

 

 

$1,375,000,000

 

Term Loan Agreement

 

Dated as of August 3, 2013

 

among

Revlon Consumer Products Corporation
as Borrower

 

and

 

The Lenders Party Hereto

 

and

 

Citibank, N.A.
as Administrative Agent
and Collateral Agent

 

* * *

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

  

 

 

 

TABLE OF CONTENTS

 

    PAGE       ARTICLE I DEFINITIONS 1       Section 1.1. Defined Terms 1      
Section 1.2. Other Definitional Provisions 46       ARTICLE II AMOUNTS AND TERMS
OF TERM LOAN COMMITMENTS 47       Section 2.1. Term Loan Commitments 47      
Section 2.2. Obligations of the Company 47       Section 2.3. Procedure for
Borrowing Term Loans 48       Section 2.4. Amortization of Term Loans 48      
Section 2.5. Use of Proceeds of Term Loans 49       Section 2.6. Facility
Increase 49       Section 2.7. Specified Refinancing 50       ARTICLE III
[Intentionally Omitted] 52       ARTICLE IV [Intentionally Omitted] 52      
ARTICLE V [Intentionally Omitted] 52       ARTICLE VI [Intentionally Omitted] 52
      ARTICLE VII PROVISIONS RELATING TO CERTAIN EXTENSIONS OF CREDIT; FEES AND
PAYMENT 52       Section 7.1. [Intentionally Omitted] 52       Section 7.2.
Optional Prepayments 53       Section 7.3. Mandatory Prepayments 57      
Section 7.4. Application of Payments 58       Section 7.5. Interest Rate and
Payment Dates; Risk Participation Fees 59       Section 7.6. [Intentionally
Omitted] 59       Section 7.7. Conversion Options, Minimum Tranches and Maximum
Interest Periods 59       Section 7.8. Inability to Determine Interest Rate 60  
    Section 7.9. Illegality 61       Section 7.10. Requirements of Law; Changes
of Law 61       Section 7.11. Indemnity 62       Section 7.12. Taxes 63      
Section 7.13. [Intentionally Omitted] 66       Section 7.14. Computation of
Interest and Fees 66

 

i

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 7.15. Pro Rata Treatment and Payments 66       Section
7.16. Substitution of Lenders 68       ARTICLE VIII REPRESENTATIONS AND
WARRANTIES 69       Section 8.1. Corporate Existence 69       Section 8.2.
Corporate Power 69       Section 8.3. No Legal Bar to Loans 70       Section
8.4. No Material Litigation 70       Section 8.5. No Default 70       Section
8.6. Ownership of Properties; Liens 70       Section 8.7. Taxes 71       Section
8.8. ERISA 71       Section 8.9. Financial Condition 72       Section 8.10. No
Change 72       Section 8.11. Federal Regulations 72       Section 8.12.
Investment Company Act 73       Section 8.13. Company Information; Matters
Relating to Subsidiaries 73       Section 8.14. Mortgages 73       Section 8.15.
Solvency 73       Section 8.16. Environmental Matters 73       Section 8.17.
Models 74       Section 8.18. Disclosure 75       Section 8.19. Regulation H 75
      Section 8.20. Affiliate Obligations 75       Section 8.21. Indebtedness
Owing to Affiliates 75       Section 8.22. Insolvency Proceedings 75      
Section 8.23. OFAC 75       Section 8.24. Anti-Terrorism Laws 76       Section
8.25. Patriot Act; Foreign Corrupt Practices Act 76       ARTICLE IX CONDITIONS
PRECEDENT 76       Section 9.1. Conditions to Extensions of Credit 76      
Section 9.2. Conditions to Each Facility Increase and Specified Refinancing 79

 

ii

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 9.3. Certain Funds 81       ARTICLE X AFFIRMATIVE
COVENANTS 81       Section 10.1. Financial Statements 82       Section 10.2.
Certificates; Other Information 82       Section 10.3. Payment of Obligations 83
      Section 10.4. Conduct of Business and Maintenance of Existence 84      
Section 10.5. Maintenance of Property; Insurance 84       Section 10.6.
Inspection of Property; Books and Records; Discussions 84       Section 10.7.
Notices 84       Section 10.8. Maintenance of Corporate Identity 85      
Section 10.9. Environmental Laws 85       Section 10.10. Additional Guaranties
86       Section 10.11. Additional Stock Pledges 86       Section 10.12.
Additional Collateral 87       Section 10.13. Asset Transfers 88       Section
10.14. Intellectual Property 88       Section 10.15. Additional Mortgages 91    
  Section 10.16. Post-Closing Matters 91       Section 10.17. [Intentionally
Omitted] 91       Section 10.18. Tax Reporting 91       Section 10.19. Control
Accounts; Approved Deposit Accounts 91       ARTICLE XI NEGATIVE COVENANTS 92  
    Section 11.1. Financial Covenant 92       Section 11.2. Indebtedness 92    
  Section 11.3. Limitation on Liens 95       Section 11.4. [Intentionally
Omitted] 99       Section 11.5. Limitation on Fundamental Changes 99      
Section 11.6. Limitation on Sale of Assets 100       Section 11.7. Limitation on
Restricted Payments 101       Section 11.8. Limitation on Investments 104      
Section 11.9. Limitation on Payments on Account of Debt 107

 

iii

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 11.10. Limitation on Transactions with Affiliates 109    
  Section 11.11. Hazardous Materials 111       Section 11.12. Accounting Changes
111       Section 11.13. Limitation on Negative Pledge Clauses 111       Section
11.14. Amendment of Company Tax Sharing Agreement 112       Section 11.15.
Limitations on Restrictions on Subsidiary Distributions 112       Section 11.16.
Limitation on Activities of RPH 114       Section 11.17. Prohibition on
Speculative Hedging Transactions 114       ARTICLE XII EVENTS OF DEFAULT 115    
  Section 12.1. Events of Default 115       Section 12.2. Right to Cure 119    
  ARTICLE XIII THE AGENTS 119       Section 13.1. Authorization and Action 120  
    Section 13.2. Agents’ Reliance, Etc 121       Section 13.3. Posting of
Approved Electronic Communications 121       Section 13.4. The Agents
Individually 122       Section 13.5. Lender Credit Decision 122       Section
13.6. Indemnification 122       Section 13.7. Successor Agent 123       Section
13.8. Concerning the Collateral and the Security Documents 123       ARTICLE XIV
MISCELLANEOUS 124       Section 14.1. Amendments and Waivers 124       Section
14.2. Notices 127       Section 14.3. No Waiver; Cumulative Remedies 129      
Section 14.4. Survival of Representations and Warranties 129       Section 14.5.
Payment of Expenses 129       Section 14.6. Assignments and Participations;
Binding Effect 130       Section 14.7. Adjustments; Set-off 134       Section
14.8. [Intentionally Omitted] 134       Section 14.9. [Intentionally Omitted]
134       Section 14.10. Intercreditor Agreement 134

 



iv

 

 

TABLE OF CONTENTS
(continued)



 

    PAGE       Section 14.11. Severability; Conflicts 135       Section 14.12.
Counterparts; Confidentiality 135       Section 14.13. Submission to
Jurisdiction; Waivers 135       Section 14.14. Acknowledgements 136      
Section 14.15. USA PATRIOT Act 136       Section 14.16. Governing Law 136      
Section 14.17. Indemnities 137       Section 14.18. Limitation of Liability 138

  

v

 

 

Schedules       Schedule I Lenders; Addresses for Notices Schedule II Term Loan
Commitments Schedule 1.1(a) Existing Hedging Contracts Schedule 8.13(a) Company
Information Schedule 8.13(b) Subsidiaries of the Company; Subsidiaries Scheduled
for Dissolution Schedule 10.16 Post-Closing Matters Schedule 11.3(g) Existing
Liens Schedule 11.6 Disposition Assets Schedule 11.8(p) Existing Investments
Schedule 12.1(p) Existing Parent Agreements

 

Exhibits       Exhibit A Form of Note Exhibit B [Intentionally Omitted] Exhibit
C [Intentionally Omitted] Exhibit D [Intentionally Omitted] Exhibit E
[Intentionally Omitted] Exhibit F [Intentionally Omitted] Exhibit G Form of
Mortgage Exhibit H Form of Notice of Borrowing Exhibit I Form of Notice of
Conversion or Continuation Exhibit J Form of Affiliate Subordination Letter
Exhibit K [Intentionally Omitted] Exhibit L Form of Assignment and Acceptance
Exhibit M Form of Compliance Certificate Exhibit N Form of Capital Contribution
Note Exhibit O [Intentionally Omitted] Exhibit P [Intentionally Omitted] Exhibit
Q Form of U.S. Tax Compliance Certificate

 

vi

 

 

Term Loan Agreement, dated as of August 3, 2013 (the “Effective Date”), among
Revlon Consumer Products Corporation, a Delaware corporation (the “Company”),
the Lenders (as defined below), and Citibank, N.A. (“Citibank”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Secured Parties (as defined below) (in
such capacity, the “Collateral Agent”).

 

Witnesseth:

 

Whereas, the Company entered into the Third Amended and Restated Term Loan
Agreement, dated as of May 19, 2011, among the Company, the lenders party
thereto and Citicorp USA, Inc., as administrative agent and collateral agent for
the lenders (as amended, amended and restated, modified or otherwise
supplemented prior to the date hereof, the “Existing Term Loan Agreement”);

 

Whereas, the Company has entered into that certain Share Sale and Purchase
Agreement dated as of August 3, 2013 (as amended, amended and restated, modified
or otherwise supplemented in accordance with Section 9.1(c), the “Acquisition
Agreement”) by and between the Company and Beauty Care Professional Products
Participations, S.A., Romol Hair & Beauty Group, S.L., Norvo, S.L. and Staubinus
España, S.L. (collectively, the “Sellers”) pursuant to which the Company will
acquire The Colomer Group Participations, S.L., a limited liability company
organized under the laws of Spain (such company, together with its Subsidiaries,
the “Acquired Business” and such acquisition, the “Colomer Acquisition”);

 

Whereas, in connection with the Colomer Acquisition, the Company has requested
that the Lenders make available for the purposes specified in this Agreement, a
term loan credit facility;

 

Whereas, the Lenders are willing to make available to the Company such term loan
facility upon the terms and subject to the conditions set forth herein.

 

Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1.          Defined Terms. As used in this Agreement, the following
terms shall have the following respective meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Accepted Discount” shall have the meaning specified in Section 7.2(b).

 

“Accepted Prepayment Amount” shall mean, with respect to any Accepting Lender,
the aggregate principal amount of such Lender’s outstanding Term Loans for which
such Lender is willing to accept a Discounted Term Loan Prepayment under
Section 7.2(b), as indicated in its Response.

 

“Accepting Lender” shall mean each Lender that delivers a Response by the
Response Time indicating that it is willing to accept a Discounted Term Loan
Prepayment under Section 7.2(b).

 

 

 

  

“Account” shall have the meaning assigned to such term in the UCC.

 

“Acquisition Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

“Additional Intercreditor Agreement” shall have the meaning assigned to such
term in the definition of Permitted Junior Liens.

 

“Additional Senior Notes” shall have the meaning assigned to such term in
Section 11.2(b)(ii).

 

“Adjusted Consolidated Net Income” shall mean, for any period, the Consolidated
Net Income (or loss) for such period, adjusted to the extent included in
calculating such Consolidated Net Income (or loss), by excluding:

 

(i)          net after tax extraordinary or non-recurring gains or losses (less
all fees and expenses relating thereto), including any gains from optional
prepayments made under Section 7.2(b), and any restructuring charges or expenses
(including any severance expenses);

 

(ii)         the portion of net income (or loss) of the Company and its
consolidated Subsidiaries attributable to minority interests in unconsolidated
Persons except to the extent that, in the case of net income, cash dividends or
distributions have actually been received by the Company or one of its
consolidated Subsidiaries (subject, in the case of a dividend or distribution
received by a Subsidiary of the Company, to the limitations contained in
clause (v) below) and, in the case of net loss, the Company or any of its
Subsidiaries has actually contributed, lent or transferred cash to such
unconsolidated Person;

 

(iii)        net gains or losses in respect of dispositions of assets of the
Company or any of its Subsidiaries (including pursuant to a sale-and-leaseback
arrangement) other than in the ordinary course of business;

 

(iv)        the net income of any Subsidiary of the Company to the extent that
the declaration of dividends or distributions by that Subsidiary of that income
is not at the time permitted, directly or indirectly, by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulations applicable to that Subsidiary or its
shareholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Adjusted
Consolidated Net Income will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Company or a Subsidiary thereof in respect of such
period, to the extent not already included therein;

 

(v)         net income or loss of any Non-Recourse Subsidiary, except that the
equity of the Company or any of its Subsidiaries in the net income of any such
Non-Recourse Subsidiary for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Non-Recourse Subsidiary during such period to such Person as a dividend or other
distribution;

 

2

 

  

(vi)        the net after-tax cumulative effect of any change in accounting
principles or change in accounting rules;

 

(vii)       net after-tax gains and losses from Hedging Contracts, obligations
in respect of any arrangement for treasury, depository, overdraft or other cash
management services or derivative instruments or from early extinguishment of
Indebtedness;

 

(viii)      any net after-tax impairment charge or asset write-off, in each case
pursuant to GAAP;

 

(ix)         any net after-tax noncash compensation expense recorded from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights to officers, directors, employees, managers or consultants;

 

(x)          increase in amortization or depreciation or other noncash charges
(including, without limitation, any non-cash fair value adjustment of inventory)
resulting from the application of purchase accounting in relation to any
acquisition that is consummated at or after March 11, 2010;

 

(xi)         non-cash cost related to the termination of any employee pension
benefit plan, together with any related provision for taxes on any such
termination (or the tax effect of any such termination);

 

(xii)        deferred financing costs amortized or written off, and premiums and
prepayment penalties paid in connection with transactions contemplated by this
Agreement, the Multi-Currency Credit Agreement, the Existing Term Loan Agreement
and the Existing Multi-Currency Credit Agreement, and any expenses (including
professional fees) to the extent not deferred and paid in connection with such
transactions or any other acquisition or disposition that is consummated after
March 11, 2010;

 

(xiii)       net after-tax gain or loss resulting in such period from currency
transaction gains or losses related to currency remeasurements of Indebtedness;

 

(xiv)      non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations, together with the tax effects of such items; and

 

(xvv)        charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations” or Accounting Standards
Codification Topic 480 “Distinguishing Liability from Equity” together with the
tax effects of such charges.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto, and shall include any successor “Administrative Agent” pursuant
to Section 13.7.

 

3

 

  

“Affected Lender” shall have the meaning assigned to such term in Section 7.16.

 

“Affected Loan” shall have the meaning assigned to such term in Section 7.8(a).

 

“Affiliate” of any Person shall mean any other Person (other than, in the case
of the Company and its Subsidiaries, a Subsidiary of the Company or a Permitted
Joint Venture referred to in Section 11.10(b)(v)) which, directly or indirectly,
is in control of, is controlled by, or is under common control with, the first
Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such first Person whether by contract or otherwise.

 

“Affiliate Subordination Letter” shall mean the collective reference to each
Letter Agreement, to be executed and delivered pursuant hereto, in each case by
each Affiliate of the Company (other than officers and directors of the Company)
which from time to time holds any Indebtedness of the Company or any of its
Subsidiaries (other than (i) trade credit in the ordinary course of business,
(ii) any Capital Contribution Note, (iii) any Indebtedness permitted under
Section 11.2(i), (o) or (p) or (iv) any Indebtedness of the Company or any of
its Subsidiaries of a class that is publicly held or issued pursuant to a Rule
144A offering, including Indebtedness issued pursuant to an Indenture),
substantially in the form of Exhibit J, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Agent Affiliates” shall have the meaning assigned to such term in
Section 13.3(c).

 

“Agents” shall mean the collective reference to the Administrative Agent and the
Collateral Agent; individually, an “Agent”.

 

“Aggregate Term Loan Commitment” shall mean, at any time, the aggregate amount
of the Term Loan Commitments of all Lenders then in effect. The original amount
of the Aggregate Term Loan Commitment is $1,375,000,000 plus additional amounts
as contemplated by the Commitment Letter or the Fee Letter to the extent
borrowed to fund fees (including original issue discount fees) with respect to
the Term Loan Facility as provided therein.

 

“Agreement” shall mean this Term Loan Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“All-in-Yield” shall mean, as of any date of determination, with respect to any
Indebtedness, the all-in-yield to maturity (whether in the form of interest
rates and margins, including, without limitation, any interest rate floors in
effect on such date of determination, original issue discounts, all upfront or
similar fees (but excluding any bona fide arrangement, structuring, underwriting
or similar fees paid to arrangers for such Indebtedness) or otherwise);
provided, however, that upfront or similar fees and original issue discounts
shall be equated to interest rate assuming a four-year life to maturity (or, if
less, the stated life to maturity at the time of the incurrence of the
applicable Indebtedness), in each case, as determined by the Administrative
Agent in its reasonable discretion.

 

4

 

  

“Alternate Base Rate” for any day shall mean a rate per annum (rounded upwards,
if necessary, to the next 1/16th of 1%) equal to the greater of (a) the rate of
interest announced publicly by Citibank in New York, New York, from time to
time, as its base rate and (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%, provided, that in no event shall the Alternate Base
Rate be less than 2.00% per annum.

 

“Alternate Base Rate Loans” shall mean the Term Loans hereunder at such time as
such Term Loans are made and/or being maintained at a rate of interest based
upon the Alternate Base Rate.

 

“Amending Lender” shall have the meaning assigned to such term in
Section 14.1(d).

 

“Annual Net Proceeds” shall have the meaning assigned to such term in
Section 7.3(c).

 

“Applicable Discount” shall mean (a) (i) with respect to any Discount Range
Prepayment Offer, the highest Accepted Discount which, when taking the sum of
the Accepted Prepayment Amounts of all Accepting Lenders whose Accepted
Discounts are equal to or higher than such Accepted Discount, yields an amount
that is equal to or greater than the Offered Prepayment Amount and (ii) with
respect to any Prepayment Discount Solicitation, the highest Offered Discount
which, when taking the sum of the Accepted Prepayment Amounts of all Accepting
Lenders whose Offered Discounts are equal to or higher than such Offered
Discount, would yield an amount that is equal to or greater than the Offered
Prepayment Amount, in each case, as calculated (subject to any rounding
requirements) by the Administrative Agent in its sole reasonable discretion in
consultation with the Company or (b) if the sum of the Accepted Prepayment
Amounts of all Accepting Lenders is less than the Offered Prepayment Amount, the
lowest Accepted Discount or Offered Discount, as applicable.

 

“Applicable Margin” shall mean with respect to Term Loans maintained as (i)
Alternate Base Rate Loans, a rate equal to 2.00% per annum and (ii) Eurodollar
Loans, a rate equal to a rate equal to 3.00% per annum.

 

“Approved Deposit Account” shall mean a Deposit Account that is the subject of
an effective Deposit Account Control Agreement and that is maintained by any
Loan Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 

“Approved Electronic Communications” shall mean each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any financial and other report, notice, request,
certificate and other information material; provided, however, that, “Approved
Electronic Communication” shall exclude (i) any Notice of Borrowing, Notice of
Conversion or Continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Loan, (ii) any notice pursuant to Section 7.2 or 7.3
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (iii) any
notice of any Default or Event of Default (including any Notice of Actionable
Default) and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IX or any condition precedent to the effectiveness of this
Agreement.

 

5

 

  

“Approved Electronic Platform” shall have the meaning specified in
Section 13.3(a).

 

“Approved Securities Intermediary” shall mean a Securities Intermediary or
Commodity Intermediary selected by a Loan Party and reasonably satisfactory to
the Designated Administrative Agent.

 

“Arrangers” shall mean the collective reference to the Joint Lead Arrangers and
the Joint Bookrunners; individually, an “Arranger”.

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance,
substantially in the form of Exhibit L.

 

“Audited Financial Statements” shall mean a collective reference to the Audited
Financial Statements of the Acquired Business and the Audited Financial
Statements of the Company.

 

“Audited Financial Statements of the Acquired Business” shall have the meaning
specified in Section 9.1(l).

 

“Audited Financial Statements of the Company” shall have the meaning specified
in Section 9.1(k).

 

“Available Amount” means, as of any date of determination, the sum, without
duplication, of:

 

(a)          50% of the Adjusted Consolidated Net Income accrued during the
period (treated as one (1) accounting period) beginning on January 1, 2010 to
the end of the most recent fiscal quarter for which financial statements of the
Company have been delivered in accordance with this Agreement; minus

 

(b)          the sum of the aggregate amount, as of such date of determination,
of all (i) prepayments of the Loans made using the Available Amount after March
11, 2010 pursuant to Section 7.2(b)(i)(B), (ii) Restricted Payments made after
March 11, 2010 using the Available Amount pursuant to Section 11.7(a)(vii),
(iii) Investments made using the Available Amount after March 11, 2010 pursuant
to Section 11.8(n) and (iv) defeasances, prepayments or repurchases made using
the Available Amount after March 11, 2010 pursuant to Section 11.9(c)(viii).

 

“Available Contribution” means, as of any date of determination, the sum,
without duplication, of:

 

6

 

  

(a)          cash or other property received by the Company after March 11, 2010
as Capital Contributions; minus

 

(b)          the sum of the aggregate amount, as of such date of determination,
of all (i) prepayments of the Loans made using the Available Contribution after
the Closing Date pursuant to Section 7.2(b)(i)(C), (ii) Restricted Payments made
after the Closing Date using the Available Contribution pursuant to
Section 11.7(a)(ix), (iii) Investments made using the Available Contribution
after the Closing Date pursuant to Section 11.8(l), (iv) defeasances,
prepayments or repurchases made using the Available Contribution after the
Closing Date pursuant to Section 11.9(c)(vii) and (v) any such amount used as
the Cure Amount, the Multi-Currency Credit Agreement Cure Amount or for similar
purposes with respect to any other Indebtedness.

 

“Bankruptcy Code” shall mean Title 11, United States Code.

 

“benefitted Lender” shall have the meaning assigned to such term in
Section 14.7(a).

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Capital Contribution” shall mean the receipt by the Company of cash from a
source outside of the Company and its Subsidiaries (or, for purposes of the
definition of Available Contribution, any other property referred to in such
definition) which is either (a) recorded as an addition to the Company’s
stockholders’ equity in accordance with GAAP (whether or not in exchange for
issuance of equity of the Company to Revlon) or (b) subject to the terms and
conditions of, and evidenced by, a Capital Contribution Note.

 

“Capital Contribution Note” shall mean any promissory note, substantially in the
form of Exhibit N, made by the Company in favor of any Affiliate thereof
evidencing Indebtedness permitted pursuant to Section 11.2(e) of this Agreement,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

 

“Capital Expenditures” shall mean, for any period, the amount equal to all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) made
by the Company and its Subsidiaries during such period in respect of the
purchase or other acquisition or improvement of any fixed or capital asset and
any other amounts which would, in accordance with GAAP, be set forth as capital
expenditures or purchases of permanent displays on the consolidated statement of
cash flows of the Company and its Subsidiaries for such period.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

 

7

 

  

“Capital Stock” of any Person means, collectively, any and all Stock and Stock
Equivalents of such Person.

 

“Cash Collateral Account” shall mean any Deposit Account or Securities Account
that is (a) established as a “Cash Collateral Account” for the purposes
expressly contemplated under the Loan Documents by any Agent from time to time
to receive cash and Cash Equivalents (or purchase cash or Cash Equivalents with
funds received) from the Company or its Subsidiaries or Persons acting on their
behalf pursuant to the Loan Documents, (b) with such depositaries and securities
intermediaries as the Administrative Agent may determine in its sole discretion
exercised reasonably, (c) in the name of the Administrative Agent (although such
account may also have words referring to the Company and the account’s purpose),
(d) under the control of the Collateral Agent and (e) in the case of a
Securities Account, with respect to which the Collateral Agent, at the direction
of the Multi-Currency Administrative Agent or Administrative Agent, as the case
may be, shall be the Entitlement Holder and the only Person authorized to give
Entitlement Orders with respect thereto; provided, however, that no Cash
Collateral Account shall be established in the Commonwealth of Australia.

 

“Cash Equivalents” shall mean (a) securities issued or fully guaranteed or
insured by the United States federal government or any agency thereof, (b)
certificates of deposit and eurodollar time deposits with maturities of one (1)
year or less from the date of acquisition and overnight bank deposits of any
Lender or any Multi-Currency Lender or of any commercial bank or any other
financial institution having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any Lender or any Multi-Currency Lender or of any
commercial bank or any other financial institution satisfying the requirements
of clause (b) of this definition, having a term of not more than thirty (30)
days with respect to securities issued or fully guaranteed or insured by the
United States federal government, (d) commercial paper of a domestic issuer
rated (on the date of acquisition thereof) at least A-2 by S&P or P-2 by
Moody’s, (e) securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of one (1) year or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any Multi-Currency Lender or any commercial bank or any other
financial institution satisfying the requirements of clause (b) of this
definition, (g) shares of money market mutual or similar funds having assets in
excess of $250,000,000 and which invest exclusively in assets satisfying the
requirements of clause (a) of this definition or (h) shares of money market
mutual or similar funds having assets in excess of $500,000,000 and which invest
exclusively in assets satisfying the requirements of any other clause of this
definition.

 

“Certain Funds Period” means the period from and including the date of this
Agreement to and including the earlier of (and including): (i) the funding of
the Loans on the Closing Date; and (ii) the Termination Date.

 

“Citibank” shall have the meaning assigned to such term in the preamble hereto.

 

“Clean-Up Default” shall have the meaning specified in Section 12.1.

 

8

 

  

“Clean-Up Period” shall have the meaning specified in Section 12.1.

 

“Closing Date” shall have the meaning assigned to such term in Section 9.1.

 

“Co-Documentation Agents” shall mean any Person designated as a Co-Documentation
Agent pursuant to the terms of the Commitment Letter.

 

“Co-Syndication Agents” shall mean any Person designated as a Co-Syndication
Agent pursuant to the terms of the Commitment Letter.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Security Document.

 

“Collateral Agent” shall have the meaning specified in the preamble to this
Agreement, and shall include any successor “Collateral Agent” pursuant to
Section 2.4 of the Intercreditor Agreement.

 

“Colomer Acquisition” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

“Commitment Letter” shall mean that certain Commitment Letter, dated as of the
date hereof, by and between Citigroup Global Markets Inc. and the Company.

 

“Commitment Percentage” shall mean, at any date with respect to each Lender, the
percentage which the Term Loan Commitment of such Lender constitutes of the
Aggregate Term Loan Commitment (or, at any time after the Closing Date, the
percentage which the aggregate outstanding principal amount of such Lender’s
Term Loans at such date constitutes of the aggregate outstanding principal
amount of Term Loans of all Lenders at such date).

 

“Commodity Account” shall have the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Intermediary” shall have the meaning assigned to such term in the
UCC.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
4001 of ERISA or is part of a group which includes the Company and which is
treated as a single employer under Section 414 of the Code.

 

“Company” shall have the meaning assigned to such term in the preamble hereto.

 

9

 

 

“Company Competitor” shall mean any Person that is or becomes a competitor of
the Company or any of its Subsidiaries (including the Acquired Business) or is
or becomes an Affiliate or Subsidiary of any such Person, in each case as
specifically identified by the Company to the Administrative Agent from time to
time in writing (whether before, on or after the date hereof); provided,
however, that Company Competitor shall not include any bona fide debt fund or
investment vehicle (other than a Disqualified Institution referred to in
clause (a) of the definition thereof) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Affiliate of such competitor or Affiliate thereof, as applicable, and for
which no personnel involved with the investment in such competitor or Affiliate
thereof, as applicable, (i) makes (or has the right to make or participate with
others in making) any investment decisions or (ii) has access to any information
(other than publicly available information) relating to the Company or the
Acquired Business or any entity that forms a part of the Company’s or the
Acquired Business’ business (including Subsidiaries of the Company or the
Acquired Business).

 

“Company Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as
of March 26, 2004, among Revlon, the Company and certain of its Subsidiaries, as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions of Section 11.14.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, in accordance with GAAP, the total consolidated current assets on a
consolidated balance sheet of such Person and its Subsidiaries less any cash and
Cash Equivalents.

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, in accordance with GAAP, the total current liabilities on a consolidated
balance sheet of such Person and its Subsidiaries less any short-term borrowings
and the current portion of any long-term Indebtedness.

 

“Consolidated Net Income” shall mean, for any period, the amount which would be
set forth as net income on a consolidated statement of operations of the Company
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
for such period.

 

“Consolidated Net Tangible Assets” shall mean, with respect to any Person at any
date, in accordance with GAAP, total assets of such Person less (a) Consolidated
Current Liabilities of such Person and its Subsidiaries and (b) intangible
assets of such Person and its Subsidiaries, in each case, as reflected on a
consolidated balance sheet of such Person and its Subsidiaries. For the
avoidance of doubt, any Indebtedness, Lien or Investment permitted to be
incurred or made hereunder pursuant to Section 11.2(d), 11.2(k), 11.2(l),
11.3(h), 11.8(k) or 11.8(o) by reference to the amount of Consolidated Net
Tangible Assets at such time shall continue to be permitted notwithstanding any
fluctuations in the amount of Consolidated Net Tangible Assets subsequent to
such transaction.

 

“Consolidated Total Assets” shall mean, with respect to any Person at any date,
in accordance with GAAP, the total assets of such Person on a consolidated
basis.

 

10

 

“Contingent Obligation” as to any Person shall mean any obligation of such
Person guaranteeing any Indebtedness, leases, dividends, letters of credit or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any “keep-well” or “make-well” agreement, guarantee of return on
equity or other obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase, sell or lease property, or to
purchase or sell securities or services, for the purpose of assuring the obligee
under any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the obligee under such primary obligation against loss in respect thereof.

 

“Continuing Director” shall mean, during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of the
Company was approved by a vote of at least a majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved).

 

“Contractual Obligation” of any Person shall mean any provision of any material
debt security or of any material preferred stock or other equity interest issued
by such Person or of any material indenture, mortgage, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
material property is bound.

 

“Contributed Existing Subordinated Loan” shall mean the portion of the
Indebtedness under the Existing Subordinated Loan that is as of the Closing Date
owed to and held by Revlon or a Subsidiary thereof, including any refinancing
Indebtedness issued in respect thereof.

 

“Control Account” shall mean a Securities Account or Commodity Account that is
the subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

 

“Copyright” shall have the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Cross Default” of any Person shall mean (a) default in the payment of any
amount when due (whether at maturity or by acceleration) on any of its
Indebtedness (other than any such default in respect of any Loan) or in the
payment of any matured Contingent Obligation in respect of any Indebtedness of
any other Person (except for any such payments on account of any such
Indebtedness and Contingent Obligations in an aggregate principal amount at any
one time outstanding of up to $50,000,000 (or, with respect to any other
currency, the Equivalent thereof)), (b) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Contingent Obligation (except for any such Indebtedness and Contingent
Obligations in an aggregate principal amount at any one time outstanding of up
to $50,000,000 (or, with respect to any other currency, the Equivalent thereof))
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be required to be redeemed or repurchased
prior to its stated maturity or such Contingent Obligation to become payable or
(c) an “Event of Default” under and as defined in the Multi-Currency Credit
Agreement shall occur and be continuing.

 

11

 

  

“Cure Amount” shall have the meaning assigned to such term in Section 12.2(a).

 

“Cure Right” shall have the meaning assigned to such term in Section 12.2(a).

 

“Customary Permitted Liens” shall mean Liens permitted by clauses (a) to (e) of
Section 11.3.

 

“Default” shall mean any of the events specified in Section 12.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall have the meaning assigned to such term in Section 7.5(c).

 

“Deposit Account” shall have the meaning assigned to such term in the UCC.

 

“Deposit Account Bank” shall mean a financial institution selected by a Loan
Party and reasonably satisfactory to the Designated Administrative Agent.

 

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Pledge and Security Agreement.

 

“Designated Administrative Agent” shall mean, (a) until all Multi-Currency
Payment Obligations arising under the Multi-Currency Credit Agreement have been
Fully Satisfied (as defined in the Multi-Currency Credit Agreement), the
Multi-Currency Administrative Agent and (b) at any time thereafter, the
Administrative Agent.

 

12

 

 

“Designated Eligible Obligations” shall mean, at any time, each of the following
that are now or hereafter designated by the Company pursuant to Section 10.1 of
the Intercreditor Agreement (which designation shall not have been revoked by
the Company on or prior to such time thereunder) to be secured by the
Collateral: (a) Indebtedness of the Company or any of its Recourse Subsidiaries
in an aggregate principal amount outstanding not to exceed at any time the
greater of (i) $60,000,000 and (ii) 37.50% of Consolidated Net Tangible Assets
of the Company’s Foreign Subsidiaries (or, with respect to any other currency,
the Equivalent in Dollars thereof) at the time any such Indebtedness is incurred
(including any such Indebtedness owing to any Agent or any of its Affiliates and
guaranteed by the Company), (b) obligations of the Company or any of its
Subsidiaries in respect of the undrawn portion of the face amount of or unpaid
reimbursement obligations in respect of letters of credit permitted under
Section 11.2(y) (and all obligations in respect thereof, including any
Contingent Obligation of the Company in respect thereof), (c) obligations of the
Company or any of its Subsidiaries in respect of Hedging Contracts set forth on
Schedule 1.1(a) and outstanding on the Closing Date and any other Hedging
Contracts outstanding on the Closing Date that are “Designated Eligible
Obligations” under (and as defined in) the Existing Term Loan Agreement on the
Closing Date, (d) obligations of the Company or any of its Subsidiaries in
respect of Hedging Contracts provided by a Person that is a Lender or a
Multi-Currency Lender or an Affiliate of a Lender or a Multi-Currency Lender at
the time such designation is made, or any other Person reasonably acceptable to
the Administrative Agent or the Multi-Currency Administrative Agent, as
applicable, as the administrative agent for those Secured Parties whose
Collateral will secure such Designated Eligible Obligations on a first priority
basis on or after the Closing Date, in each case, to the extent such obligations
are permitted under this Agreement, and (e) obligations of the Company or any of
its Subsidiaries in respect of treasury, depository, overdraft and other cash
management arrangements maintained with a Person that is a Lender or
Multi-Currency Lender or an Affiliate of a Lender or Multi-Currency Lender at
the time such designation is made, or any other Person reasonably acceptable to
the Administrative Agent or the Multi-Currency Administrative Agent, as
applicable, as the administrative agent for those Secured Parties whose
Collateral will secure such Designated Eligible Obligations on a first priority
basis on or after the Closing Date, in each case, the holders of which
Indebtedness or their representatives have received a copy of the Intercreditor
Agreement and the Pledge and Security Agreement from the Company, prior to, or
concurrently with, such designation. The term Designated Eligible Obligations
shall not include any Excluded Swap Obligations.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Company or any Subsidiary in connection with a
sale, transfer or other disposition made pursuant to Section 11.6(q) that is
designated as “Designated Non-Cash Consideration” pursuant to a certificate of a
Responsible Officer of the Company setting forth such fair market value (with
the amount of Designated Non-Cash Consideration in respect of any sale, transfer
or other disposition being reduced for purposes of Section 11.6(q) to the extent
the Company or such Subsidiary converts the same to cash or Cash Equivalents
(measured at the time received and without giving effect to any subsequent
changes in value) within ninety (90) days following the closing of the
applicable transaction).

 

“Discount” shall mean, with respect to any Discounted Term Loan Prepayment, the
percentage discount to par applicable to such prepayment.

 

“Discount Range” shall mean the range of minimum and maximum Discounts at which
the Company is offering to prepay the Term Loans pursuant to Section 7.2(b).

 

“Discount Range Prepayment Offer” shall mean an offer by the Company to make a
Discounted Term Loan Prepayment within a Discount Range pursuant to
Section 7.2(b).

 

“Discounted Prepayment Effective Date” shall mean, (a) in the case of any
Specified Discount Prepayment Offer or Discount Range Prepayment Offer, the date
that is five (5) Business Days after the Response Date and (b) in the case of
any Prepayment Discount Solicitation, the date that is five (5) Business Days
after the Election Date.

 

“Discounted Prepayment Notice” shall have the meaning assigned to such term in
Section 7.2(b).

 

13

 

  

“Discounted Term Loan Prepayment” shall have the meaning assigned to such term
in Section 7.2(b).

 

“Disposition Asset” shall mean any asset, brand or Subsidiary listed on Schedule
11.6; provided, however, that any such asset, brand or Subsidiary listed on
Schedule 11.6 shall cease to constitute a “Disposition Asset” from and after the
date upon which the Company notifies the Administrative Agent in writing that
such asset, brand or Subsidiary is to cease to constitute a “Disposition Asset”.

 

“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender identified on a list made available to the
Administrative Agent on or prior to the earlier of the Company’s acceptance of
the Commitment Letter and the Effective Date, (b) any Seller or its Affiliates
or Subsidiaries to the extent identified in writing to the Administrative Agent
on or prior to the earlier of the Company’s acceptance of the Commitment Letter
and the Effective Date and (c) any Company Competitor. Notwithstanding the
foregoing, any list of Disqualified Institutions shall be required to be
available to any Lender on a confidential basis that requests a copy of such
list from the Administrative Agent.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Non-Recourse Subsidiary” shall mean each Non-Recourse Subsidiary of
the Company that is organized under the laws of a state within the United States
or the District of Columbia.

 

“Domestic Subsidiary” shall mean each Recourse Subsidiary of the Company that is
organized under the laws of a state within the United States or the District of
Columbia.

 

“EBITDA” shall mean, for any period, the amount equal to:

 

(a)          Consolidated Net Income for such period;

 

14

 

 

(b)          plus (to the extent deducted in the determination of Consolidated
Net Income and without duplication) the sum of (i) tax expense on account of
such period, (ii) Interest Expense (including, without limitation, fees,
commissions, commitment fees and other charges associated with standby letters
of credit and other financing charges) for such period, (iii) depreciation and
amortization expense for such period, (iv) any losses in respect of currency
fluctuations for such period, (v) any losses in respect of equity earnings for
such period, (vi) non-cash write-offs in respect of unamortized debt issuance
costs, (vii) other write offs, write downs and non-cash charges (excluding,
however, any non-cash charge which requires an accrual of, or a reserve for,
cash disbursements in a future period), (viii) non-cash charges taken by the
Company in respect of the issuance of Stock, Stock Equivalents or stock
appreciation rights of Revlon based on compensation to directors or employees of
the Company or its Subsidiaries for compensation or for repricing of outstanding
stock options of such directors or employees, (ix) any losses from the Specified
Dispositions, (x) any losses from asset sales outside of the ordinary course of
business permitted to be consummated under this Agreement, (xi) non-cash
goodwill or asset impairment charges for any period after December 31, 2009,
(xii) any losses resulting from the satisfaction of Indebtedness prior to the
maturity thereof in connection with the consummation of the transactions
contemplated (A) under this Agreement, (B) to occur on the Closing Date and (C)
any refinancing of Indebtedness permitted under this Agreement,
(xiii) amortization or writeoff of fees, charges and other expenses incurred in
connection with any proposed refinancing of Indebtedness that is not
consummated, (xiv) any non-recurring restructuring charges or unusual or
non-recurring expenses or losses (specifically identified and itemized by the
Company at the time taken, whether or not characterized as a restructuring
charge in accordance with GAAP), (xv) customary costs, fees and expenses
(including prepayment premiums) incurred in connection with any equity offering,
Permitted Acquisition, Investment, permitted disposition, recapitalization,
financing or refinancing transaction by the Company or any of its Subsidiaries
on or after March 11, 2010, including such fees, expenses or charges related to
the execution and delivery of this Agreement, the Multi-Currency Credit
Agreement, the Existing Term Loan Agreement and the Existing Multi-Currency
Credit Agreement and the transactions contemplated hereby and thereby, in each
case whether or not successful, and any actual or proposed amendment or
modification to the terms of any such transactions, (xvi) the amount of
management, monitoring, consulting and advisory fees and related expenses paid
(or any accruals related to such fees or related expenses) (including by means
of a dividend) to the Parent to the extent permitted by this Agreement,
(xvii) for purposes of determining compliance with Section 11.1 only, the Cure
Amount, if any, received by the Company for such period and permitted to be
included in EBITDA pursuant to Section 12.2 and (xviii) without duplication of
any amounts under clause (xiv), all costs and expenses incurred in defending,
settling and compromising any pending or threatened litigation claim, action or
legal dispute up to an amount not to exceed $15,000,000 in such period;

 

(c)          minus (to the extent included in the determination of Consolidated
Net Income and without duplication) the sum of (i) interest income for such
period, (ii) extraordinary gains for such period (including any gains from
optional prepayments made under Section 7.2(b)), (iii) any gains in respect of
currency fluctuations for such period, (iv) any gains in respect of equity
earnings for such period, (v) any gains from Specified Dispositions and (vi) any
gains from asset sales outside of the ordinary course of business;

 

provided, however, that, for purposes of the calculation of the First Lien
Secured Leverage Ratio, Senior Secured Leverage Ratio and the Total Leverage
Ratio, (x) the EBITDA of any Person acquired, or the EBITDA attributable to any
assets acquired, by the Company or any of its Subsidiaries during the relevant
calculation period (including the Acquired Business) shall be included, on a pro
forma basis, in the EBITDA of the Company as if such Person or such assets had
been acquired on the first day of the calculation period and (y) the amount of
reasonably identifiable and factually supportable cost savings and synergies
projected by the Company in good faith to be realized in connection with the
acquisition of any Person or assets referred to in clause (x) above as a result
of specified actions taken within 12 months of the date such acquisition is
consummated, net of the amount of actual benefits realized during such period
from such actions, as specified in a certificate executed by a Responsible
Officer and delivered to the Administrative Agent, shall be included in the
EBITDA of the Company on a pro forma basis as though such cost savings and
synergies had been realized on the first day of the calculation period.

 

15

 

  

“ECF Percentage” shall have the meaning assigned to such term in Section 7.3(a).

 

“Effective Date” shall have the meaning assigned to such term in the preamble
hereto.

 

“Election Date” shall have the meaning assigned to such term in Section 7.2(b).

 

“Election Notice” shall have the meaning assigned to such term in
Section 7.2(b).

 

“Eligible Assignee” shall mean (a) a Lender or an Affiliate or Related Fund of
any Lender, (b) a commercial bank having total assets whose Equivalent in
Dollars exceeds $5,000,000,000, (c) a finance company, insurance company or any
other financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose
Equivalent in Dollars exceeds $250,000,000 (or, to the extent net worth is less
than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Company) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any state thereof having a net worth,
determined in accordance with GAAP, whose Equivalent in Dollars exceeds
$250,000,000; provided, however, that any Affiliate of the Company or any
Disqualified Institution shall not be deemed an Eligible Assignee.

 

“Eligible Insurer” shall mean an insurance company which (a) is rated at least
“A” by A.M. Best Company, (b) has an equivalent rating from another rating
agency of internationally recognized standing or (c) otherwise is reasonably
acceptable to the Administrative Agent.

 

“Entitlement Holder” shall have the meaning assigned to such term in the UCC.

 

“Entitlement Order” shall have the meaning assigned to such term in the UCC.

 

“Environmental Laws” shall mean any and all federal, national, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority within
or outside of the United States regulating, relating to or imposing liability or
standards of conduct concerning any hazardous or deleterious materials or the
protection of the environment, natural resources or human health and safety as
it relates to environmental protection, as now or may at any time hereafter be
in effect, including, without limitation, the Clean Water Act, also known as the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., the Surface
Mining Control and Reclamation Act, 30 U.S.C. § 1201 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(as amended by the Superfund Amendment and Reauthorization Act of 1986, Public
Law 99-499, 100 Stat. 1613), the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 1101 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300F et seq.,
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., and the Occupational
Health and Safety Act, 29 U.S.C. § 651 et seq. (but only to the extent it
regulates occupational exposure to Hazardous Materials), together, in each case,
with each amendment thereto, and the regulations adopted and publications
promulgated thereunder and all substitutions therefor.

 

16

 

 

“Environmental Liabilities and Costs” shall mean, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand by any other Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute and whether arising under
any Environmental Law, permit, approval, authorization, license, variance,
permission, order or agreement with or required from any Governmental Authority
or other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

 

“Equivalent” shall mean, at any date with respect to:

 

(a)          an amount of a currency other than Dollars, the U.S. Dollar
Equivalent; and

 

(b)          an amount of Dollars, the amount of a particular currency into
which such amount of Dollars could be converted at the spot exchange rate quoted
in The Wall Street Journal on such day (or, if such currency is not quoted in
The Wall Street Journal on such day, such other source as shall be reasonably
selected by the Administrative Agent).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurocurrency Reserve Requirements” with respect to any Interest Period for any
Eurodollar Loan shall mean the aggregate of the rates (expressed as a decimal)
of reserve requirements current on the date two (2) Working Days prior to the
beginning of such Interest Period (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto), as now and from time to time
hereafter in effect, dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) required to be maintained by a member bank of such
System.

 

“Eurodollar Base Rate” shall mean with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full Working Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen), the Eurodollar Base Rate for
the purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent, provided, that in no event shall the
Eurodollar Base Rate be less than 1.00% per annum.

 



17

 

 

“Eurodollar Loan” shall mean each Loan hereunder at such time as it is made
and/or being maintained at a rate of interest based upon the Eurodollar Rate.

 

“Eurodollar Rate” with respect to each Eurodollar Loan for each Interest Period
shall mean the rate per annum (rounded upwards to the nearest whole multiple of
1/100th of one percent (.01%)) equal to the following:

 



Eurodollar Base Rate 1.00 – Eurocurrency Reserve Requirements





 

“Event of Default” shall mean any of the events specified in Section 12.1;
provided, however, that any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excess Cash Flow” shall mean, for the Company for any period, (a) EBITDA of the
Company for such period plus (b) the excess, if any, of the Working Capital of
the Company at the beginning of such period less the Working Capital of the
Company at the end of such period minus (c) the sum of (without duplication) (i)
scheduled and mandatory cash principal payments on the Loans and Multi-Currency
Loans and all other payments of Indebtedness (whether by mandatory or optional
prepayment, defeasance, repurchase or otherwise) (other than the Payment
Obligations and “Payment Obligations” as defined in the Multi-Currency Credit
Agreement) of the Company and its Subsidiaries not prohibited under
Section 11.9(c) during such period (excluding (A) payments in respect of
revolving loans, except to the extent that the applicable revolving commitments
are permanently reduced by the amount of such payments and (B) payments to the
extent financed with the proceeds of other Indebtedness of the Company and its
Subsidiaries), (ii) scheduled and mandatory cash interest and fee payments on
the Loans and other Indebtedness of the Company and its Subsidiaries during such
period, (iii) Capital Expenditures made by the Company or any of its
Subsidiaries during such period to the extent permitted by this Agreement, (iv)
cash payments in respect of taxes during such period, (v) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate amount of
acquisition consideration and related fees, charges and other expenses (A) paid
in cash by the Company or any of its Subsidiaries during such period or (B)
which are required pursuant to binding contracts relating to acquisitions
entered into prior or during such period to be paid in cash by the Company or
any of its Subsidiaries during the period of four consecutive fiscal quarters of
the Company following the end of such period, (vi) any cash payments made during
such period against prior restructuring and growth plan charges in an amount not
to exceed the Company’s current reserves for such charges, (vii) the excess, if
any, of the Working Capital of the Company at the end of such period less the
Working Capital of the Company at the beginning of such period, (viii) fees,
charges and other expenses (including prepayment premiums but not interest or
principal) paid by the Company or any of its Subsidiaries in connection with
repurchasing, redeeming, defeasing or refinancing Indebtedness permitted to be
refinanced, redeemed, defeased or refinanced under this Agreement (whether or
not such transaction is consummated), (ix) fees, charges and other expenses in
connection with acquisitions that are not consummated that are paid by the
Company or any of its Subsidiaries during such period, (x) the aggregate amount
of any pension plan contributions made in cash by the Company and its
Subsidiaries during such period and (xi) to the extent paid in cash during such
period, amounts described in clauses (b)(xiv), (b)(xv), (b)(xvi) or (b)(xviii)
of the definition of “EBITDA” that were added in determining EBITDA of the
Company for such period.

 



18

 

 

“Exchangeable Stock” means any Capital Stock of a Person which by its terms or
by the terms of any security for which it is exchangeable at the option of the
holder (other than Capital Stock of such Person which is neither Exchangeable
Stock nor Redeemable Stock) or otherwise is convertible or exchangeable at the
option of the holder thereof for Indebtedness, Exchangeable Stock or Redeemable
Stock on or prior to the date that is one (1) year after the Term Loan Maturity
Date; provided, however, that only the portion of the Capital Stock which so
matures or is so convertible or exchangeable prior to such date, shall be deemed
to be Exchangeable Stock; provided, further, however, that any Capital Stock
that would constitute Exchangeable Stock solely because the holders thereof have
the right to require the Company or a Recourse Subsidiary of the Company to
exchange such Capital Stock upon the occurrence of a change of control or asset
sale shall not constitute Exchangeable Stock if the terms of such Capital Stock
(and all such securities into which it is convertible or for which it is
exchangeable) provide that the Company and the Recourse Subsidiaries may not
exchange any such Capital Stock (and all such securities into which it is
convertible or for which it is exchangeable) pursuant to such provision prior to
compliance by the Company with the provisions of this Agreement described in
Section 11.6 and such repurchase or redemption complies with Section 11.7.

 

“Excluded Subsidiary” shall mean collectively, (a) any Subsidiary that is a
controlled foreign corporation (as defined in the Code, a “CFC”), (b) any
Subsidiary of a CFC,(c) any Subsidiary substantially all of whose assets consist
(directly or indirectly through its Subsidiaries) of Capital Stock in one or
more CFCs, (d) any Subsidiary acquired after the date hereof with respect to
which the execution, delivery or performance by such Subsidiary of any Loan
Document to which it would otherwise be required by this Agreement to become a
party would violate any Contractual Obligation or material Requirement of Law to
which such Subsidiary is a party, or by which such Subsidiary or any of its
material properties or assets may be bound, or would result in the creation or
imposition of any Lien (other than under the Security Documents or as
contemplated by the Intercreditor Agreement) on any of its material properties
or assets pursuant to the provisions of any Contractual Obligation or (e) any
Subsidiary acquired after the date hereof to the extent that providing a
guaranty of or granting a security interest to secure the Obligations could
reasonably be likely to result in a material adverse tax consequence to the
Company or as to which the Collateral Agent and the Company reasonably agree
that the cost or other consequence of obtaining such guarantee or security
interest are excessive in relation to the value afforded thereby.

 

“Excluded Swap Obligation” shall mean (unless this definition is otherwise
agreed between the Company and the Administrative Agent or the Multi-Currency
Administrative Agent, as applicable), with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 



19

 

 

“Existing Guaranty” shall mean the Amended and Restated Guaranty, dated as of
March 11, 2010, by the Guarantors party thereto.

 

“Existing Intercreditor Agreement” shall mean the Third Amended and Restated
Intercreditor and Collateral Agency Agreement, dated as of March 11, 2010, among
the Loan Parties, the administrative agent under the Existing Term Loan
Agreement, the administrative agent under the Existing Multi-Currency Credit
Agreement, U.S. Bank Trust National Association and the collateral agent
referred to therein.

 

“Existing Multi-Currency Agreement” shall mean the Credit Agreement, dated as of
June 16, 2011, among the Company and the other borrowers party thereto, the
lenders and issuing lenders party thereto, the administrative agent and
collateral agent thereunder, as the same may be amended, amended and restated,
supplemented or otherwise modified prior to the date hereof.

 

“Existing Pledge and Security Agreement” shall mean the Third Amended and
Restated Pledge and Security Agreement, dated as of March 11, 2010, by the
Company and each other Guarantor in favor of the Collateral Agent.

 

“Existing Senior Notes” shall mean the notes in an aggregate principal amount
not to exceed $500,000,000 issued by the Company pursuant to the Senior Notes
Indenture, as such Existing Senior Notes may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 11.9.

 

“Existing Subordinated Loan” shall mean the Amended and Restated Senior
Subordinated Term Loan Agreement between the Company and the lenders thereunder,
dated as of April 30, 2012 (as amended from time to time), including any
refinancing of such Indebtedness.

 

“Existing Term Loan Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement.

 

“Facility Increase” shall mean any Term Loan Increase, any Revolving Credit
Increase (including the addition of a Revolving Credit Facility) or any Letter
of Credit Increase (including the addition of a Letter of Credit Facility).

 

“Facility Increase Date” shall have the meaning assigned to such term in
Section 2.6(b).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 



20

 

 

“Federal Funds Effective Rate” for any day shall mean the interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” shall mean that certain Fee Letter, dated as of the date hereof, by
and between Citigroup Global Markets Inc. and the Company.

 

“Financial Asset” shall have the meaning assigned to such term in the UCC.

 

“First Lien Secured Leverage Ratio” shall mean, for any period, the amount equal
to the ratio of (a) Senior Secured Debt that is secured by a Lien on the Term
Loan Collateral (which Lien is not junior or subordinated to the Lien of the
Lenders) on the last day of such period to (b) EBITDA of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters ended on the
last day of such period.

 

“Foreign Non-Recourse Subsidiary” shall mean any Non-Recourse Subsidiary of the
Company which is not a Domestic Subsidiary.

 

“Foreign Subsidiary” shall mean any Recourse Subsidiary of the Company which is
not a Domestic Subsidiary.

 

“Fully Satisfied” or “Full Satisfaction” shall mean, as of any date, with
respect to the Payment Obligations, that, on or before such date, (a) the
principal of and interest accrued to the date on such Payment Obligations shall
have been paid in full in cash, (b) all fees, expenses and other amounts then
due and payable which constituted Payment Obligations shall have been paid in
full in cash, and (c) the Term Loan Commitments shall have expired or
irrevocably been terminated; provided, however, that, on such date, none of the
applicable Agents or Lenders shall have made any claims in respect of such
Payment Obligations against the Company or any Guarantor under any provision of
any of the Loan Documents that has not been cash collateralized by an amount
sufficient in the reasonable judgment of such Agent and such Lender to secure
such claim.

 

“Fund” shall mean any Person (other than a natural Person) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect as of the date of, and used in, the preparation of the
audited consolidated financial statements of the Company and its Subsidiaries
for the fiscal year ended December 31, 2012, except that, with respect to the
presentation of financial statements required to be furnished hereunder, GAAP
shall mean generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General Intangible” shall have the meaning assigned to such term in the UCC.

 



21

 

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any governmental department, commission, board,
bureau, agency or instrumentality, or other court or arbitrator, in each case
whether of the United States or foreign) and the National Association of
Insurance Commissioners.

 

“Guarantors” shall mean the collective reference to the guarantors party to the
Guaranty; individually, a “Guarantor”; it being understood and agreed that no
Excluded Subsidiary shall be required to be a Guarantor.

 

“Guaranty” shall mean a Guaranty, in substantially the form of the Existing
Guaranty, by the Guarantors, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any materials, wastes, or substances, defined,
characterized or regulated as hazardous, toxic, pollutant, contaminant,
radioactive or words of similar meaning in or under any Environmental Law,
including without limitation asbestos, Petroleum Products and material
exhibiting the characteristics of ignitability, corrosivity, reactivity or
extraction procedure toxicity, as such terms are defined in connection with
hazardous materials or hazardous wastes or hazardous or toxic substances in any
Environmental Law.

 

“Hedging Contracts” shall mean all Interest Rate Agreements, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices and other financial hedge contracts (including, without
limitation, equity hedge contracts).

 

“IFRS” shall mean International Financial Reporting Standards as issued by the
International Accounting Standards Board (IASB), as in effect from time to time.

 

“Indebtedness” of a Person shall mean (a) indebtedness of such Person for
borrowed money whether short-term or long-term and whether secured or unsecured,
(b) indebtedness of such Person for the deferred purchase price of services or
property, which purchase price (i) is due twelve months or more from the date of
incurrence of the obligation in respect thereof or (ii) customarily or actually
is evidenced by a note or similar written instrument (including, without
limitation, any such indebtedness which is non-recourse to the credit of such
Person but is secured by assets of such Person), (c) Capital Lease Obligations,
(d) obligations of such Person arising under acceptance facilities, (e) the
undrawn face amount of, and unpaid reimbursement obligations and other amounts
owing in respect of, all letters of credit issued for the account of such
Person, (f) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (g) all obligations of such Person upon which
interest charges are customarily paid, (h) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (i) obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any Stock or Stock Equivalents
(with redeemable preferred stock being valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends), (j) all
executory obligations of such Person in respect of Hedging Contracts, (k) all
Indebtedness of the types referred to in clauses (a) through (j) above which is
guaranteed directly or indirectly by such Person and (l) renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any such
indebtedness, obligation or guarantee.

 



22

 

 

“Indentures” shall mean the collective reference to (a) the Senior Notes
Indenture and (b) each instrument, document and agreement delivered in
connection therewith, as each of the foregoing may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 11.9.

 

“Insolvency” shall mean with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 

“Insolvency Proceedings” shall mean (a) any case, proceeding or other action
commenced by the Company or any Material Existing Guarantor (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
wind-up, liquidation, dissolution, composition or other relief with respect to
it or its debts, or (ii) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets; or (b) there shall be commenced against the Company or any Material
Existing Guarantor any such case, proceeding or other action referred to in
clause (a) of this definition which results in the entry of an order for relief
or any such adjudication or appointment remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against the Company or any Material Existing Guarantor any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof.

 

“Insolvent” shall pertain to a condition of Insolvency.

 

“Intellectual Property” shall have the meaning assigned to such term (or any
analogous term) in the Pledge and Security Agreement.

 

“Intercreditor Agreement” shall mean an Intercreditor Agreement, substantially
in the form of the Existing Intercreditor Agreement, among the Loan Parties, the
Administrative Agent, the Multi-Currency Administrative Agent and the Collateral
Agent.

 

“Intercompany Investment” shall have the meaning assigned to such term in
Section 11.8(j).

 

“Interest Expense” shall mean, for any period, the amount which, in conformity
with GAAP, would be set forth opposite the caption “interest expense” (or any
like caption) on a consolidated income statement of the Company and its
Subsidiaries for such period.

 



23

 



  

“Interest Payment Date” shall mean:

 

(a)          as to any Alternate Base Rate Loan, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such Alternate Base Rate Loan is made or Eurodollar Loans are converted to
Alternate Base Rate Loans;

 

(b)          as to any Eurodollar Loan with an Interest Period of three months
or less, the last day of the Interest Period with respect thereto;

 

(c)          as to any Eurodollar Loan with an Interest Period of more than
three months, the last day of each March, June, September and December occurring
during such Interest Period, commencing on the first such day to occur after the
commencement of such Interest Period, and the last day of such Interest Period;

 

(d)          as to any Loan, the date of any repayment or prepayment made in
respect thereof; and

 

(e)          in any event, the Term Loan Termination Date.

 

“Interest Period” shall mean, (a) initially, with respect to any Eurodollar
Loan, the period commencing on the borrowing date or the initial date of
conversion with respect to such Loan and ending one (1), three (3) or six (6)
months or, if available to all applicable Lenders, twelve (12) months thereafter
(or, if approved by the Administrative Agent and available to all applicable
Lenders, any period shorter than one (1) month) as selected by the Company in a
notice of borrowing or conversion, as the case may be, as provided herein and
(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Loan and ending one (1), three (3)
or six (6) months or, if available to all applicable Lenders, twelve (12) months
thereafter (or, if approved by the Administrative Agent and available to all
applicable Lenders, any period shorter than one (1) month), in any such case as
selected by the Company in accordance with the provisions of Section 7.7;
provided, however, that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)          any Interest Period relating to a Eurodollar Loan would otherwise
end on a day which is not a Working Day, such Interest Period shall be extended
to the next succeeding Working Day, unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Working Day;

 

(ii)         no Interest Period relating to any Loan shall be selected that
would extend beyond the Term Loan Termination Date; and

 

(iii)        if any Interest Period relating to a Eurodollar Loan begins on the
last Working Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), such Interest Period shall end on the last Working Day of a calendar
month.

 

24

 

 

“Interest Rate Agreement” shall mean any interest rate swap, option, cap, collar
or insurance or any other agreement or arrangement with any Lender or
Multi-Currency Lender (or any Affiliate thereof) or any other bank or financial
institution which is designed to manage exposure to fluctuations in interest
rates (including without limitation any such agreement or arrangement providing
for swaps of fixed rates to floating rates), and any renewals thereof or
substitutions therefor.

 

“Investment” shall have the meaning assigned to such term in Section 11.8.

 

“Investment Consideration” shall mean, with respect to any Investment in any
Person or Permitted Joint Venture, the sum (without duplication) of:

 

(a)          the aggregate of the purchase prices paid by the Company and its
Subsidiaries for such Investment;

 

(b)          the aggregate amount of the Indebtedness of such Persons or
Permitted Joint Ventures, as the case may be, incurred, paid or assumed by the
Company and its Subsidiaries in connection with such Investment; and

 

(c)          in the case of Investments in Permitted Joint Ventures, (i) the
aggregate of the amount invested in such Investments (net of any loans or
extensions of credit to the extent that they have been repaid and net of any
contributions of Surplus Assets) in such Permitted Joint Ventures made by the
Company and its Subsidiaries and (ii) the aggregate amount of Contingent
Obligations of the Company and its Subsidiaries then outstanding on account of
Indebtedness of such Permitted Joint Ventures.

 

“Irvington Property” shall mean that certain real property located at 196 Coit
Street, Irvington, New Jersey.

 

“Joint Bookrunners” shall mean Citigroup Global Markets Inc. and any other
Person designated as a Joint Bookrunner pursuant to the terms of the Commitment
Letter.

 

“Joint Lead Arrangers” shall mean Citigroup Global Markets Inc. and any other
Person designated as a Joint Lead Arranger pursuant to the terms of the
Commitment Letter.

 

“Land” of any Person shall mean all of those plots, pieces or parcels of land
now owned, leased or hereafter acquired or leased (including, in respect of the
Loan Parties, as reflected in the most recent financial statements delivered
pursuant to Section 10.1) by such Person.

 

“Lender” shall mean each Person from time to time party hereto which holds a
Term Loan Commitment or a Term Loan and any banks or other financial
institutions that become party to this Agreement from time to time;
collectively, the “Lenders”.

 

“Letter of Credit Facility” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Letter of Credit Increase” shall have the meaning assigned to such term in
Section 2.6(a).

 

25

 

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other) or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, (a) any conditional sale or other title
retention agreement, (b) any financing lease having substantially the same
economic effect as any of the foregoing, (c) the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing and (d) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities (other
than, in the case of capital stock of an issuer other than any Subsidiary of the
Company, pursuant to normal settlement terms)).

 

“Loan” shall mean any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents” shall mean this Agreement, the Notes, the Affiliate
Subordination Letters, the Security Documents and each certificate, agreement or
document executed by a Loan Party and delivered to any Agent or any Lender in
connection with or pursuant to any of the foregoing; each, a “Loan Document”.

 

“Loan Party” shall mean the Company and each Guarantor.

 

“M&F” shall mean MacAndrews & Forbes Inc., a Delaware corporation, formerly
known as MacAndrews & Forbes Holdings Inc.

 

“M&FG” shall mean MacAndrews & Forbes Group, Incorporated, a Delaware
corporation.

 

“M&FH” shall mean MacAndrews & Forbes Holdings Inc., a Delaware corporation,
formerly known as Mafco Holdings Inc.

 

“Major Default” means any of the following: (a) an Insolvency Proceeding has
occurred and is continuing, (b) any actual (or assertion in writing by the
Company or any Material Existing Guarantor of) invalidity of any Loan Document,
(c) it being unlawful for the Company or any Material Existing Guarantor to
perform their obligations under the Loan Documents or (d) any Specified
Representation, immediately before giving effect to the Colomer Acquisition,
shall be untrue or incorrect in any material respect.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance or
properties of (i) Revlon or (ii) the Company and its Subsidiaries (including the
Acquired Business) taken as a whole, (b) the ability of the Company and its
Subsidiaries taken as a whole to perform the obligations of the Company under
the Loan Documents or (c) the rights and remedies, taken as a whole, available
to any Agent and/or the Lenders under any Loan Document.

 

“Material Existing Guarantor” shall have the meaning assigned to such term in
Section 9.1(a)(ii).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. (or any successor thereto).

 

“Mortgage Supporting Documents” shall mean, with respect to a Mortgage for a
parcel of Real Property, each of the following:

 

26

 

 

(a)          (i) evidence in form and substance reasonably satisfactory to the
Designated Administrative Agent that the recording of counterparts of such
Mortgage in the recording offices specified in such Mortgage will create a valid
and enforceable Lien (having the priority set forth in the Intercreditor
Agreement) on property described therein in favor of the Collateral Agent for
the benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law) subject only to (A) Customary Permitted
Liens, (B) Liens securing the Multi-Currency Payment Obligations and Designated
Eligible Obligations as provided for in the Intercreditor Agreement and (C) such
other Liens as the Designated Administrative Agent may reasonably approve and
(ii) an opinion of counsel in each state in which any such Mortgage is to be
recorded in form and substance and from counsel reasonably satisfactory to the
Designated Administrative Agent;

 

(b)          (i) a mortgagee’s title policy (or policies) or marked-up
unconditional binder (or binders) for such insurance (or other evidence
reasonably acceptable to the Designated Administrative Agent proving ownership
thereof) (“Mortgagee’s Title Insurance Policy”), dated a date reasonably
satisfactory to the Designated Administrative Agent, which shall (A) be in an
amount not less than 125% of Mortgage Value of such parcel of Real Property, (B)
be issued at ordinary rates, (C) insure that the Lien granted pursuant to the
Mortgage insured thereby creates a valid Lien (having the priority set forth in
the Intercreditor Agreement) on such parcel of Real Property free and clear of
all defects and encumbrances, except for Customary Permitted Liens, Liens
securing the Multi-Currency Payment Obligations and Designated Eligible
Obligations as provided for in the Intercreditor Agreement and such Liens,
defects and encumbrances as may be approved by the Designated Administrative
Agent, (D) name the Collateral Agent for the benefit of the Secured Parties as
the insured thereunder, (E) be in the form of ALTA Loan Policy - 1992 (or such
local equivalent thereof as is reasonably satisfactory to the Designated
Administrative Agent), (F) contain a waiver of creditors’ rights, a
comprehensive lender’s endorsement and such other endorsements as the Designated
Administrative Agent shall reasonably require (including, but not limited to a
floating rate endorsement), (G) be issued by Chicago Title Insurance Company,
First American Title Insurance Company, Lawyers Title Insurance Corporation or
any other title company reasonably satisfactory to the Designated Administrative
Agent (including any such title companies acting as co-insurers or reinsurers)
and (H) be otherwise in form and substance reasonably satisfactory to the
Designated Administrative Agent and (ii) a copy of all documents referred to, or
listed as exceptions to title, in such title policy (or policies), in each case
in form and substance reasonably satisfactory to the Designated Administrative
Agent;

 

(c)          maps or plats of an as-built survey of such parcel of Real Property
certified to and received by (in a manner reasonably satisfactory to each of
them) the Designated Administrative Agent and the title insurance company
issuing the Mortgagee’s Title Insurance Policy for such Mortgage, dated a date
reasonably satisfactory to the Designated Administrative Agent and such title
insurance company, by an independent professional licensed land surveyor
reasonably satisfactory to the Designated Administrative Agent and such title
insurance company, which maps or plats and the surveys on which they are based
shall be made in form and substance reasonably satisfactory to the Designated
Administrative Agent;

 

27

 

 

(d)          evidence in form and substance reasonably satisfactory to the
Designated Administrative Agent that all premiums in respect of each Mortgagee’s
Title Insurance Policy, all recording fees and stamp, documentary, intangible or
mortgage recording taxes, if any, in connection with the Mortgage have been
paid;

 

(e)          a Phase I environmental report with respect to such parcel of Real
Property, in form and substance reasonably satisfactory to the Designated
Administrative Agent; and

 

(f)          such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Designated Administrative Agent as the
Designated Administrative Agent reasonably deems necessary or appropriate to
create, register or otherwise perfect, maintain, evidence the existence,
substance, form or validity of, or enforce a valid and enforceable Lien (having
the priority set forth in the Intercreditor Agreement) on such parcel of Real
Property in favor of the Collateral Agent for the benefit of the Secured Parties
(or in favor of such other trustee as may be required or desired under local
law) subject only to (A) Customary Permitted Liens, (B) Liens securing the
Multi-Currency Payment Obligations and Designated Eligible Obligations as
provided for in the Intercreditor Agreement and (C) such other Liens as the
Designated Administrative Agent may reasonably approve.

 

“Mortgage Value” shall mean, with respect to any parcel of Real Property, the
lesser of (a) the Equivalent in Dollars of the maximum stated amount secured by
the Lien on such parcel of Real Property granted in favor of the Collateral
Agent pursuant to the relevant Mortgage and (b) the Equivalent in Dollars of the
value of such parcel of Real Property set forth in the most recent appraisal
delivered with respect thereto to the Designated Administrative Agent.

 

“Mortgaged Properties” shall mean the real property and improvements encumbered
by the Mortgages; provided, however, that the Irvington Property shall not be
deemed to be a Mortgaged Property.

 

“Mortgagee’s Title Insurance Policy” shall have the meaning specified in the
definition of Mortgage Supporting Documents.

 

“Mortgages” shall mean the collective reference to any fee mortgage (including
the Oxford Mortgage) or the deed of trust, as the case may be, to be made
pursuant to Section 10.15 by the fee owner of the Mortgaged Properties, in
substantially the form of Exhibit G, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time; individually, a
“Mortgage”.

 

“Multi-Currency Administrative Agent” shall mean the “Multi-Currency
Administrative Agent” (as defined under the Multi-Currency Credit Agreement).

 

“Multi-Currency Collateral” shall have the meaning specified in the
Intercreditor Agreement.

 

28

 

 

“Multi-Currency Credit Agreement” shall mean (a) (i) the Credit Agreement, dated
as of the Effective Date, among the Company and the other borrowers party
thereto, the lenders and issuing lenders party thereto, the Multi-Currency
Administrative Agent and the Collateral Agent, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time or
(ii) if the commitments under the credit agreement described in clause (a)(i)
above are permanently terminated pursuant to Section 3.1(a) thereof on or before
the Closing Date, the Existing Revolving Credit Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, and (b) if there is a refinancing of the Multi-Currency Credit Agreement
in accordance with Section 11.2(s), the agreement providing for such refinancing
Indebtedness, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Multi-Currency Credit Agreement Cure Amount” shall mean the “Cure Amount” under
and as defined in the Multi-Currency Credit Agreement.

 

“Multi-Currency Eligible Obligations” shall have the meaning specified in the
Intercreditor Agreement.

 

“Multi-Currency Lenders” shall mean the “Multi-Currency Lenders” under and as
defined in the Multi-Currency Credit Agreement.

 

“Multi-Currency Loans” shall have the meaning assigned to such term in the
Multi-Currency Credit Agreement.

 

“Multi-Currency Payment Obligations” shall mean the “Payment Obligations” as
defined under the Multi-Currency Credit Agreement.

 

“Multiemployer Plan” shall mean a Plan (other than a welfare plan as defined in
Section 3(1) of ERISA) which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Proceeds” shall mean, with respect to any Net Proceeds Event of any Person,
(a) the gross cash consideration, and all cash proceeds of non-cash
consideration (including, without limitation, any such cash proceeds in the
nature of principal and interest payments on account of promissory notes or
similar obligations), received by such Person in connection with such Net
Proceeds Event, minus (b) the sum, without duplication, of:

 

(i)          any taxes which are paid, actually currently payable or estimated
in good faith by the Company to become payable to any state, local or foreign
taxing authority and are directly attributable to such Net Proceeds Event;

 

(ii)         any federal taxes which are directly attributable to any Net
Proceeds Event of such Person or any of its Subsidiaries;

 

(iii)        the amount of fees and commissions (including reasonable investment
banking fees), legal, title and recording tax expenses and other costs and
expenses directly incident to such Net Proceeds Event which are paid or payable
by such Person and its Subsidiaries, other than fees and commissions (including,
without limitation, management consulting and financial services fees) paid or
payable to Affiliates of such Person (or officers or employees of such Person or
any Affiliate of such Person);

 

(iv)        the amount of liabilities (other than intercompany liabilities or
liabilities owing to any Affiliate of such Person), if any, which are required
to be repaid at the time or as a result of such Net Proceeds Event out of the
proceeds thereof; and

 

29

 

 

(v)         with respect to any event described in clause (b) of the definition
of “Net Proceeds Event,” the Reinvestment Amount applicable thereto.

 

“Net Proceeds Event” shall mean:

 

(a)          the incurrence by Revlon, the Company or any of the Company’s
Recourse Subsidiaries of any Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to Section 11.2); and

 

(b)          with respect to the Company and any Subsidiary Guarantor, the sale,
lease, transfer (by merger or otherwise) or other disposition (including as a
result of a Property Loss Event but other than (i) in the ordinary course of
business, (ii) in respect of intellectual property licenses entered into in the
ordinary course of business and (iii) dispositions made pursuant to
Section 11.6(n)) by the Company or such Subsidiary Guarantor of any interest in
any real or personal, tangible or intangible, property (including, without
limitation, the Stock or Stock Equivalents of any Subsidiary of the Company) of
the Company or such Subsidiary Guarantor to any Person (other than to the
Company or any of its Subsidiaries or any Permitted Joint Venture pursuant to
Section 11.6(c), (e) or (o)).

 

“Non-Convertible Capital Stock” shall mean, with respect to any Person, any
Capital Stock of such Person, other than any Redeemable Stock or Exchangeable
Stock.

 

“Non-Excluded Taxes” shall have the meaning assigned to such term in
Section 7.12(a).

 

“Non-Recourse Indebtedness” shall mean Indebtedness or that portion of
Indebtedness as to which neither the Company nor its Recourse Subsidiaries (a)
provide credit support (including any undertaking, agreement or instrument which
would constitute Indebtedness), (b) is directly or indirectly liable or (c)
constitute the lender.

 

“Non-Recourse Subsidiary” shall mean any Subsidiary of the Company that is
designated, after the date hereof, by a resolution of the board of directors of
the Company as a Non-Recourse Subsidiary, but only to the extent that, such
Subsidiary: (a) has no Indebtedness other than Non-Recourse Indebtedness; (b) is
not party to any agreement, contract, arrangement or understanding with the
Company or any Recourse Subsidiary unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Recourse Subsidiary than those that might be obtained at the time such
transaction is entered into from Persons who are not Affiliates of the Parent or
the Company; (c) is a Person with respect to which neither the Parent, the
Company nor any of the Recourse Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Capital Stock or warrants, options or
other rights to acquire Capital Stock or (y) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and (d) does not guarantee or otherwise provide
credit support after the time of such designation for any Indebtedness of the
Company or any of its Recourse Subsidiaries, in the case of clauses (a), (b) and
(c), except to the extent permitted by Article XI. If, at any time, any
Non-Recourse Subsidiary would fail to meet the foregoing requirements as a
Non-Recourse Subsidiary, it shall thereafter cease to be a Non-Recourse
Subsidiary for purposes hereof. Subject to the foregoing, the Company may at any
time designate any Non-Recourse Subsidiary to be a Recourse Subsidiary or any
Recourse Subsidiary to be a Non-Recourse Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation, (ii) any designation of a Non-Recourse
Subsidiary as a Recourse Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Recourse Subsidiary of any outstanding Indebtedness of such
Non-Recourse Subsidiary and (iii) any designation of a Recourse Subsidiary as a
Non-Recourse Subsidiary shall be deemed to be an Investment in a Non-Recourse
Subsidiary for purposes of Section 11.8 in an amount equal to the fair market
value of the Subsidiary so designated; provided that the Company may
subsequently redesignate any such Non-Recourse Subsidiary as a Recourse
Subsidiary so long as the Company does not subsequently re-designate such
Recourse Subsidiary as a Non-Recourse Subsidiary for a period of the succeeding
four fiscal quarters.

 

30

 

 

“Non-Voting Stock” shall have the meaning assigned to such term in
Section 10.11(b).

 

“Note” shall mean a promissory note of the Company, substantially in the form of
Exhibit A with appropriate insertions as to date and principal, payable to a
Lender.

 

“Notice of Actionable Default” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“Notice of Borrowing” shall have the meaning assigned to such term in
Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning assigned to such
term in Section 7.7(a).

 

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 10.2(b).

 

“Offered Discount” shall have the meaning assigned to such term in
Section 7.2(b).

 

“Offered Prepayment Amount” shall mean, with respect to any Discounted Term Loan
Prepayment, the aggregate principal amount being offered to be prepaid under
Section 7.2(b) by the Company, which amount shall be in an aggregate amount not
less than $5,000,000 or an integral multiple of $1,000,000 if in excess thereof.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Oxford Mortgage” shall mean the Mortgage in favor of the Collateral Agent, for
the benefit of the Term Loan Secured Parties (as defined in the Pledge and
Security Agreement), on the Real Property owned by the Company which is located
in Oxford, North Carolina, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Parent” shall have the meaning assigned to such term in Section 10.8.

 

31

 

 

“Participant Register” shall have the meaning assigned to such term in
Section 14.6(g).

 

“Patent” shall have the meaning assigned to such term in the Pledge and Security
Agreement.

 

“Patriot Act” shall have the meaning assigned to such term in Section 8.25.

 

“Payment Obligations” shall mean the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Company to the Administrative Agent, or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, reasonable and documented costs,
reasonable and documented expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
any Lender that are required to be paid by the Company pursuant hereto) or
otherwise.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean the purchase by the Company or any of its
Subsidiaries of all or substantially all of the assets or at least a majority of
the stock (other than directors’ qualifying shares) of one or more Persons, or
of all or substantially all of the assets which comprise any business unit of
any such person, if such purchase or acquisition complies with the following
criteria:

 

(a)          no Default or Event of Default shall then exist or would exist
after giving effect thereto; provided, however, that with respect to a proposed
acquisition pursuant to an executed acquisition agreement, at the option of the
Company, the determination of whether a Default or Event of Default shall exist
shall be made solely at the time of the execution of the acquisition agreement
related to such Permitted Acquisition;

 

(b)          after giving effect to the consummation of such purchase and to the
incurrence of any Indebtedness associated therewith, the Company shall be in pro
forma compliance with Section 11.1 as of the last day of the most recent four
fiscal quarters with respect to which financial statements shall have been
delivered pursuant to Section 9.1(k) or Section 10.1, and the Company shall have
delivered to the Administrative Agent such financial information as the
Administrative Agent shall reasonably request to demonstrate such pro forma
compliance; provided, however, that with respect to a proposed acquisition
pursuant to an executed acquisition agreement, at the option of the Company, the
determination as to pro forma compliance with Section 11.1 shall be made solely
as of the last day of the most recent four fiscal quarters with respect to which
financial statements shall have been delivered pursuant to Section 9.1(k) or
Section 10.1 that has ended prior to the time of the execution of the
acquisition agreement related to such Permitted Acquisition; and

 

32

 

 

(c)          the Person or business unit purchased shall be in a Permitted
Business.

 

provided, further, that notwithstanding the foregoing the Colomer Acquisition
shall constitute a “Permitted Acquisition” for all purposes hereunder and shall
not be subject to the foregoing criteria.

 

“Permitted Amendment” shall have the meaning assigned to such term in
Section 14.1(d).

 

“Permitted Business” means any business that is reasonably related, ancillary or
complementary to the businesses of the Company and the Recourse Subsidiaries of
the Company on the date hereof or other business that is a reasonable extension
or expansion of such businesses.

 

“Permitted Cure Security” means equity securities of the Company issued to
Revlon (a) having no mandatory redemption, repurchase, repayment or similar
requirements prior to the date which occurs six (6) months after the Term Loan
Maturity Date and (b) that are not convertible into or exchangeable for (i) debt
securities or (ii) any equity securities that have mandatory redemption,
repurchase, repayment or similar requirements prior to the date which occurs six
(6) months after the Term Loan Maturity Date and, in each case, upon which any
required dividends or distributions shall be payable in additional shares of
such security only.

 

“Permitted Intercompany Transfers” shall mean any of the following:

 

(a)          merger or consolidation of any Subsidiary of the Company with or
into the Company; provided, however, that the Company shall be the continuing or
surviving corporation;

 

(b)          merger or consolidation of any Subsidiary of the Company with or
into any one or more wholly-owned Subsidiaries (or to any Person which, after
giving effect to such merger or consolidation and to any other concurrent merger
or consolidation involving the Company or any of its Subsidiaries that is
permitted under Section 11.5, is a wholly-owned Subsidiary); provided, however,
that (A) if such merger or consolidation involves a Subsidiary Guarantor and a
Subsidiary of the Company that is not a Subsidiary Guarantor, such Subsidiary
Guarantor shall be the continuing or surviving corporation or, if such
Subsidiary Guarantor shall not be the continuing or surviving corporation, the
continuing or surviving corporation shall become a Subsidiary Guarantor (prior
to or concurrently with the consummation of such merger or consolidation) and
(B) if such merger or consolidation involves a Recourse Subsidiary and a
Non-Recourse Subsidiary, such Recourse Subsidiary shall be the continuing or
surviving corporation or, if such Recourse Subsidiary shall not be the
continuing or surviving corporation, the continuing or surviving corporation
shall become a Recourse Subsidiary (prior to or concurrently with the
consummation of such merger or consolidation);

 

33

 

 

(c)          (i) any liquidation and distribution by any Subsidiary of the
Company of its assets to the Company or to any one or more Subsidiary Guarantors
(or to any Person which, simultaneously with such transaction and after giving
effect to such liquidation and distribution and to any other concurrent
liquidation and distribution involving any of the Company’s Subsidiaries that is
permitted under Section 11.5, shall become a Subsidiary Guarantor and the
Company shall comply with Sections 10.10, 10.11 and 10.12 to the extent required
thereby), (ii) any liquidation and distribution by any Subsidiary of the Company
that is not a Subsidiary Guarantor to any Wholly Owned Recourse Subsidiary that
is not a Subsidiary Guarantor or (iii) any liquidation and distribution by any
Non-Recourse Subsidiary to any other Non-Recourse Subsidiary;

 

(d)          any sale, lease, assignment, transfer or any other disposition by
the Company of, in one transaction or a series of related transactions, all or
any part of its business or assets to any Subsidiary Guarantor;

 

(e)          any sale, lease, assignment, transfer or any other disposition by
any Subsidiary of, in one transaction or a series of related transactions, all
or any part of its business or assets (i) to the Company, (ii) if such
Subsidiary is a Subsidiary Guarantor, to any other Subsidiary Guarantor, (iii)
if such Subsidiary is not a Subsidiary Guarantor, to any Wholly Owned Recourse
Subsidiary or (iv) if such Subsidiary is a Non-Recourse Subsidiary, to any other
Non-Recourse Subsidiary; or

 

(f)          the sale, lease, assignment, transfer or other disposal by the
Company or any of its Subsidiaries of any Disposition Assets (including, without
limitation, capital stock constituting Disposition Assets) to the Company or any
of its Recourse Subsidiaries or the merger or consolidation or liquidation with
or into the Company or any of its Recourse Subsidiaries of any Subsidiary of the
Company listed on Schedule 8.13(b) as being scheduled for dissolution,
liquidation or merger; provided, however, that the Company or a Recourse
Subsidiary not listed on Schedule 8.13(b) as being scheduled for dissolution,
liquidation or merger shall be the ultimate continuing or surviving corporation;

 

provided, however, that, after giving effect to any such Permitted Intercompany
Transfer pursuant to clauses (a) through (f) above, the Collateral Agent shall
maintain a security interest in any property so transferred in which it had a
security interest prior to such Permitted Intercompany Transfer with the same
priority as prior to such Permitted Intercompany Transfer.

 

“Permitted Joint Venture” shall mean a joint venture arrangement (whether
structured as a corporation, partnership or other contractual relationship)
between the Company or any of its Subsidiaries, on the one hand, and a third
party, on the other hand, the primary business of which joint venture is a
Permitted Business.

 

“Permitted Junior Liens” shall mean Liens on Collateral that rank junior to the
Liens securing the Payment Obligations and the Multi-Currency Payment
Obligations (or, if and to the extent permitted by the Multi-Currency Credit
Agreement, pari passu with the Liens securing the Multi-Currency Payment
Obligations, but in either case junior to the Liens securing the Payment
Obligations) in accordance with the terms of the Intercreditor Agreement or such
other or supplemental intercreditor agreement in a form reasonably acceptable to
the Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, an “Additional
Intercreditor Agreement”). For the avoidance of doubt, it is understood that the
ranking of any such Liens relative to the Liens securing the Payment Obligations
may be different than the ranking of such Liens relative to the Liens securing
the Multi-Currency Payment Obligations so long as the requirements of the
preceding sentence are satisfied.

 

34

 

 

“Permitted Refinancing” shall mean any refinancing of any Indebtedness in whole
or in part; provided, however, that (a) the primary obligor with respect to any
such refinancing Indebtedness shall be the same as the primary obligor on the
Indebtedness being refinanced and any contingent obligor of such refinancing
Indebtedness was or would have been required to be a contingent obligor of the
Indebtedness being refinanced (except to the extent that such primary obligor
and/or contingent obligor may be substituted by a new primary obligor or
contingent obligor, as the case may be, which has no material assets other than
assets which, immediately prior to such substitution, constituted the assets of
the original primary obligor and/or contingent obligor), (b) except in the case
of Indebtedness permitted under Section 11.2 (o) or (s), (i) the aggregate
principal amount minus the aggregate amount of any underwriting discounts and
original issue discount with respect thereto (provided, that the amount that may
be so deducted in respect of original issue discount for purposes of this
definition shall not exceed an amount equal to 5% of the face amount of
Indebtedness being refinanced) shall not exceed (ii) the sum of (1) the
principal amount of the Indebtedness being refinanced plus (2) any premium and
accrued but unpaid interest actually paid thereon in connection with such
refinancing plus (3) reasonable costs and expenses (including any fees paid for
consents required thereby) incurred in connection with such refinancing, (c) (i)
in the case of Indebtedness permitted under Section 11.2 (b), (i), (q) or (r),
the stated maturity of such refinancing Indebtedness shall be later than the
latest maturity date of any Loans outstanding at the time of such refinancing
and (ii) the weighted average life to maturity of such refinancing Indebtedness
shall be not less than the weighted average life to maturity of the Indebtedness
being refinanced, (d) the interest rate applicable to such refinancing
Indebtedness (taking account of any original issue discount) shall not be less
favorable to the obligor than it would obtain in an arm’s length transaction
with a Person that is not an Affiliate thereof and shall be based upon the
prevailing market conditions at the time of such refinancing, (e) with respect
to each issue of refinancing Indebtedness in excess of $5,000,000 (or, with
respect to any other currency, the Equivalent thereof) in the aggregate, the
covenants, defaults and similar provisions applicable to such refinancing
Indebtedness or obligations shall not be any more restrictive, taken as a whole,
than the provisions contained in and otherwise consistent with market terms of
agreements governing comparable Indebtedness of similar companies at the time of
such refinancing and do not violate any other provisions of this Agreement;
provided, however, that, in the case of clause (d) above and this clause (e), a
certificate of a Responsible Officer delivered to the Administrative Agent with
reasonable prior notice before the incurrence of such refinancing Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the requirement thereunder shall be conclusive evidence that
such terms and conditions satisfy such requirements, (f) the subordination
terms, if any, of such refinancing Indebtedness are no less favorable to the
Lenders than those that were applicable to the Indebtedness being refinanced and
(g) (i) any Liens securing such refinancing Indebtedness shall be limited to the
assets or property that secured or would have secured the Indebtedness being
refinanced without any change in the class or category of assets or property
subject to such Lien and (ii) to the extent the Liens securing the Indebtedness
being refinanced is subject to the Intercreditor Agreement or an Additional
Intercreditor Agreement (or any other or supplemental intercreditor agreement as
may have been permitted or required under the Loan Documents), the Liens
securing such refinancing Indebtedness shall be subject to the terms of the
Intercreditor Agreement or an Additional Intercreditor Agreement (or other or
supplemental intercreditor agreement) on terms no less favorable to the Lenders,
taken as a whole.

 

35

 

 

“Person” shall mean an individual, a partnership, a corporation, a business
trust, a joint stock company, a limited liability company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Petroleum Products” shall mean gasoline, diesel fuel, motor oil, waste or used
oil, heating oil, kerosene and any other petroleum products, including crude oil
or any fraction thereof.

 

“Plan” shall mean at any particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan was terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Pledge and Security Agreement” shall mean a Pledge and Security Agreement, in
substantially the form of the Existing Pledge and Security Agreement, by the
Company and each other Guarantor in favor of the Collateral Agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Pledged Debt Instruments” shall have the meaning assigned to such term (or any
analogous term) in the Pledge and Security Agreement.

 

“Pledged Stock” shall have the meaning assigned to such term (or any analogous
term) in the Pledge and Security Agreement.

 

“Potential Withdrawal Liability” shall have the meaning assigned to such term in
Section 8.8.

 

“Prepayment Discount Solicitation” shall mean the solicitation by the Company of
the Discount, if any, at which each Lender would be willing to accept a
Discounted Term Loan Prepayment pursuant to Section 7.2(b).

 

“Prior Tax Sharing Agreement” shall mean the Tax Sharing Agreement entered into
as of June 24, 1992, as amended and restated prior to the Closing Date, among
the Company and certain of its Subsidiaries, Revlon, Revlon Holdings and M&FH.

 

“Proceeds” shall have the meaning assigned to such term in the UCC.

 

“Pro Forma Financial Statements” shall have the meaning specified in
Section 9.1(j).

 

“Property Loss Event” shall mean (a) any loss of or damage to property of the
Company or any of its Subsidiaries or (b) any taking of property of the Company
or any of its Subsidiaries.

 

“Purchase Amount” shall have the meaning assigned to such term in Section 7.16.

 

36

 

 

“Qualified Affiliate Indebtedness” means unsecured Indebtedness that is
subordinated in right of payment, on terms no less favorable to the Lenders than
the subordination provisions of the Existing Subordinated Loan, to the Payment
Obligations and is issued by the Company to a Parent or an Affiliate of a Parent
in an aggregate principal amount at any time outstanding not to exceed
$75,000,000. For the avoidance of doubt, the Existing Subordinated Loan is not
included in the term “Qualified Affiliate Indebtedness” but is separately
permitted hereunder.

 

“Qualifying Lender” shall mean (a) with respect to any Discount Range Prepayment
Offer, each Accepting Lender whose Accepted Discounts are equal to or higher
than the Applicable Discount and (b) with respect to any Prepayment Discount
Solicitation, each Accepting Lender whose Offered Discount is equal to or higher
than the Applicable Discount.

 

“Real Property” of any Person shall mean the Land of such Person, together with
the right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

 

“Receivables and Related Assets” means obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services which have been
completed, together with (a) all interest in any goods, merchandise or insurance
(including returned goods or merchandise) relating to any sale giving rise to
such obligations; (b) all other security interests or Liens and property subject
thereto from time to time purporting to secure payment of such obligations,
whether pursuant to the contract related to such obligations or otherwise,
together with all financing statements describing any collateral securing such
obligations; (c) all rights to payment of any interest or finance charges and
other obligations related thereto; (d) all supporting obligations, including but
not limited to, all guaranties, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
obligations whether pursuant to the contract related to such obligations or
otherwise; (e) all contracts, chattel paper, instruments and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such obligations; (f) any other property and
assets that in accordance with market requirements at the time thereof are sold,
transferred or pledged pursuant to receivables conduit securitization
transactions and (g) collections and proceeds with respect to the foregoing, in
each case, excluding the Capital Stock of any Receivables Subsidiary.

 

37

 

 

“Receivables Facility” shall mean one or more receivables financing facilities,
as amended, supplemented, modified, extended, renewed, restated, amended and
restated, refunded, replaced or refinanced from time to time, the Indebtedness
of which is non-recourse (except for representations, warranties, covenants and
indemnities made in connection with such facilities that the Company has
determined in good faith to be customary in financings similar to a Receivables
Facility, including those relating to servicing of the assets of a Receivables
Subsidiary and those relating to any obligation of the Company or any Recourse
Subsidiary of the Company to repurchase the assets it sold thereunder as a
result of a breach of a representation, warranty or covenant or otherwise) to
the Company and its Recourse Subsidiaries pursuant to which the Company or any
Recourse Subsidiary of the Company sells or transfers its Receivables and
Related Assets to either (x) a Person that is not a Recourse Subsidiary or (y) a
Receivables Subsidiary that in turn sells or transfers its accounts receivable,
payment intangibles and related assets to a Person that is not a Recourse
Subsidiary.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Recourse
Subsidiary of the Company in connection with, any Receivables Facility.

 

“Receivables Subsidiary” means any subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

 

“Recourse Subsidiary” means any Subsidiary of the Company which is not a
Non-Recourse Subsidiary.

 

“Redeemable Stock” means any Capital Stock that by its terms or otherwise is
required to be redeemed on or prior to the date that is ninety-one (91) days
after the Term Loan Maturity Date or is redeemable at the option of the holder
thereof at any time on or prior to the date that is ninety-one (91) days after
the Term Loan Maturity Date; provided, however, that only the portion of the
Capital Stock which so matures or is so mandatorily redeemable or is so
redeemable at the option of the holder thereof prior to such date, shall be
deemed to be Redeemable Stock; provided, further, however, that any Capital
Stock that would constitute Redeemable Stock solely because the holders thereof
have the right to require the Company or a Recourse Subsidiary of the Company to
repurchase such Capital Stock upon the occurrence of a change of control or
asset sale shall not constitute Redeemable Stock if the terms of such Capital
Stock provide that the Company and the Recourse Subsidiaries may not repurchase
or redeem any such Capital Stock (and all such securities into which it is
convertible or for which it is exchangeable) pursuant to such provision prior to
compliance by the Company with the provisions of this Agreement described in
Section 11.6 and such repurchase or redemption complies with Section 11.7.

 

“refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue
Indebtedness in exchange or replacement for, such Indebtedness. “refinanced” and
“refinancing” shall have correlative meanings.

 

“Refinancing Amendment” shall mean any amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and the Lenders providing Specified
Refinancing, effecting the incurrence of such Specified Refinancing in
accordance with Section 2.7.

 

“Refinancing Notes” shall mean one or more series of senior secured notes
secured by the Collateral on a pari passu basis with the Liens securing the Term
Loans, in each case, the net proceeds of which are solely used to refinance any
Term Loans in accordance with Section 2.7.

 

38

 

 

“Refinancing Notes Indentures” collectively, the indentures or other similar
agreements pursuant to which any Refinancing Notes are issued, together with all
instruments and other agreements in connection therewith, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, but only to the extent permitted under the terms of the
Loan Documents.

 

“Refinancing Tranche” shall have the meaning assigned to such term in
Section 2.7(a).

 

“Register” shall have the meaning assigned to such term in Section 14.6(c).

 

“Reinvestment Amount” shall mean, with respect to any event described in
clause (b) of the definition of “Net Proceeds Event,” the amount that is applied
or intended by the Company in good faith to acquire assets useful in the
Permitted Business or, in the case of any Property Loss Event, to repair,
restore or replace the property subject to the applicable Property Loss Event;
provided, however, that (a) no Default or Event of Default has occurred and is
continuing and (b) the Company delivers a certificate of a Responsible Officer
to the Administrative Agent stating that an amount equal to such proceeds is
expected to be used within three hundred and sixty-five (365) days following the
date of receipt of such proceeds to acquire assets useful in the Permitted
Business or, in the case of any Property Loss Event, to repair, restore or
replace the property subject to the applicable Property Loss Event; provided,
further, that any such amount that is not used for such purpose shall become
“Net Proceeds” (x) at the end of such three hundred and sixty-five (365) day
period or (y) if the Company (directly or through one of its Subsidiaries)
enters into a legally binding commitment to acquire such assets or to repair,
restore or replace such property, as applicable, within such three hundred and
sixty-five (365) day period, five hundred and forty-five (545) days after the
date of receipt of such proceeds.

 

“Related Fund” shall mean any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Release” shall mean, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Material into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

 

“Remedial Action” shall mean all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Material does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

 

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

39

 

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Repricing Transaction” means any incurrence by the Company or any of its
Subsidiaries of any long-term secured term loan financing that is broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the Term Loans with the effect of refinancing the Term Loans, in
whole or in part, with such Indebtedness having a All-in-Yield (in each case, as
determined by the Administrative Agent in its reasonable discretion) that is
less than the All-in-Yield (in each case, as determined by the Administrative
Agent on the same basis) of the Term Loans immediately prior to giving effect to
such transaction, including without limitation, any such transaction effected
through any amendment to this Agreement.

 

“Required Lenders” at any date shall mean the Lenders having more than 50% of
the Aggregate Term Loan Commitment then in effect or, after the Closing Date,
50% of the principal amount of all Term Loans then outstanding.

 

“Requirement of Law” for any Person shall mean the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its material property or to which such Person or any
of its material property is subject.

 

“Resale Transaction” shall mean the sale, transfer or other disposition by the
Company or any of its Subsidiaries of any asset acquired by it after the date
hereof pursuant to an Investment or Permitted Acquisition; provided, however,
that, within three hundred and sixty-five (365) days following the consummation
of such Investment or Permitted Acquisition, the Administrative Agent receives
written notice from the Company identifying such asset (with reasonable
specificity) and stating that such asset is being held for disposition in a
Resale Transaction.

 

“Response” shall have the meaning assigned to such term in Section 7.2(b).

 

“Response Date” shall have the meaning assigned to such term in Section 7.2(b).

 

“Response Time” shall have the meaning assigned to such term in Section 7.2(b).

 

“Responsible Officer” shall mean any officer at the level of Vice President or
higher of the relevant Person or, with respect to financial matters, the Chief
Financial Officer, Treasurer, Controller or any other officer in the Treasury
Department at the level of Vice President or higher of the relevant Person.

 

40

 

 

“Restricted Payment” shall mean (a) any payment by the Company of a dividend
(except dividends or distributions payable solely in its Non-Convertible Capital
Stock or in options, warrants or other rights to purchase its Non-Convertible
Capital Stock) or distribution on, or any payment by the Company or any of its
Subsidiaries on account of the purchase, redemption or retirement of, or any
other distribution on, any Stock or Stock Equivalents of the Company (including
any such payment or distribution in cash or in property or obligations of the
Company or any of its Subsidiaries), (b) any payment by the Company or any of
its Subsidiaries to any Affiliate of the Company pursuant to the Prior Tax
Sharing Agreement or (c) any payment by the Company or any of its Subsidiaries
of principal or interest in respect of amounts from time to time outstanding
under any Capital Contribution Note; provided, however, that any amounts paid
from time to time to Revlon (including, without limitation, payments to Revlon
pursuant to the Company Tax Sharing Agreement) to finance the actual payment by
Revlon of expenses and obligations incurred by Revlon to Persons other than
Affiliates of Revlon (or officers or employees of any such Affiliate) shall not
be “Restricted Payments” to the extent that such expenses and obligations, if
they had been incurred by the Company, would not have been prohibited hereunder
and were incurred by Revlon without violating the provisions of Section 12.1(p).

 

“REV Holdings” shall mean REV Holdings LLC, a Delaware limited liability
company.

 

“Revlon” shall mean Revlon, Inc., a Delaware corporation and the immediate
Parent of the Company.

 

“Revlon Holdings” shall mean Revlon Holdings LLC, a Delaware limited liability
company.

 

“Revolving Credit Facility” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Revolving Credit Increase” shall have the meaning assigned to such term in
Section 2.6(a).

 

“ROP” shall have the meaning assigned to such term in Section 12.1(g).

 

“RPH” shall mean Revlon Professional Holding Company LLC, a Delaware limited
liability company.

 

“S&P” shall mean Standard & Poor’s Rating Services (and any successor thereto).

 

“Secured Obligations” shall mean, collectively (i) in the case of the Company,
the Multi-Currency Payment Obligations and the Payment Obligations of the
Company, (ii) in the case of each Loan Party, the obligations of each Loan Party
under (A) the Loan Documents to which it is a party and (B) the Loan Documents
(as defined in the Multi-Currency Credit Agreement) to which it is a party and
(iii) the Designated Eligible Obligations.

 

“Secured Parties” shall mean, collectively, the Lenders, the Administrative
Agent, the Multi-Currency Lenders, the Multi-Currency Administrative Agent, the
Collateral Agent and any other holder of any Secured Obligation.

 

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

“Securities Account Control Agreement” shall have the meaning specified in the
Pledge and Security Agreement.

 

41

 

 

“Securities Intermediary” shall have the meaning assigned to such term in the
UCC.

 

“Security Documents” shall mean the Intercreditor Agreement, the Guaranty, the
Pledge and Security Agreement, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a security interest in
any asset or assets of any Loan Party to secure the Payment Obligations of the
Company hereunder, under the Notes and any other Secured Obligations, or to
secure any guarantee of any such Payment Obligations and other Secured
Obligations.

 

“Senior Notes Indenture” shall mean the collective reference to (a) the
Indenture, dated as of February 8, 2013, between the Company and U.S. Bank Trust
National Association, relating to the Existing Senior Notes and any additional
notes issued hereafter thereunder and (b) each instrument, document and
agreement delivered in connection therewith, as each of the foregoing has been
amended and supplemented through the date hereof and may be further amended,
supplemented or otherwise modified from time to time to the extent permitted by
Section 11.9.

 

“Senior Secured Debt” shall mean, at any date, (a) the aggregate principal
amount of any secured Indebtedness of the Company and its Subsidiaries described
in clauses (a), (b), (c), (d), (e) (to the extent of any reimbursement
obligation that is unpaid) and (f) in the definition of “Indebtedness” at such
date and all Indebtedness of the types referred to in this definition which is
guaranteed directly or indirectly by the Company or any of its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, other than (i) any
Indebtedness, including letters of credit, secured solely by cash collateral to
the extent permitted hereunder and (ii) the aggregate principal amount then
outstanding of the Multi-Currency Payment Obligations, minus (b) the amount of
all cash and Cash Equivalents that would, in conformity with GAAP, be included
in “total current assets” (or like caption) on a consolidated balance sheet of
the Company and its Subsidiaries at such time in excess of $20,000,000 (less (i)
the aggregate principal amount then outstanding of the “Multi-Currency Loans”
under and as defined in the Multi-Currency Credit Agreement and (ii) any amount
that constitutes a Cure Amount or an Multi-Currency Credit Agreement Cure
Amount).

 

“Senior Secured Leverage Ratio” shall mean, for any period, the amount equal to
the ratio of (a) Senior Secured Debt on the last day of such period to (b)
EBITDA of the Company and its Subsidiaries for the period of four consecutive
fiscal quarters ended on the last day of such period.

 

“Significant Trademark” shall mean each Trademark of the Company and its
Domestic Subsidiaries on the Closing Date that is a “Significant Trademark”
under (and as defined in) the Existing Term Loan Agreement and each other
Trademark from time to time which, in either case, is of such a nature that the
Company or its Subsidiaries in accordance with its ordinary business practice
then in effect would file an application for trademark registration in the
United States Patent and Trademark Office.

 

“Single Employer Plan” shall mean any Plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA.

 

“Specified Discount” shall mean the Discount at which the Company is offering to
prepay the Term Loans pursuant to a Specified Discount Prepayment Offer.

 

42

 

 

“Specified Discount Prepayment Offer” shall mean the offer by the Company to
make a Discounted Term Loan Prepayment at a Specified Discount pursuant to
Section 7.2(b).

 

“Specified Dispositions” shall mean the sale, transfer or other disposition of
(a) the Stock of Subsidiaries constituting Disposition Assets, (b) assets of any
Subsidiary constituting a Disposition Asset, (c) any assets (including, without
limitation, Stock) directly relating to the brands constituting Disposition
Assets and (d) any other asset which constitutes a Disposition Asset.

 

“Specified Refinancing” shall have the meaning assigned to such term in
Section 2.7(a).

 

“Specified Refinancing Date” shall have the meaning assigned to such term in
Section 2.7(b).

 

“Specified Representations” means the representations and warranties made by the
Company or any Material Existing Guarantor, solely with respect to the Company
and such Material Existing Guarantor and not with respect to the Acquired
Business or any other Subsidiary, in or pursuant to Sections 8.1, 8.2, 8.3,
8.11, 8.12, 8.22, 8.23, 8.24 and 8.25.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Stockholders Agreement” shall mean the Stockholders Agreement dated February
20, 2004 by and between Revlon and Fidelity Management & Research Co., as
amended through the date hereof and as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Subsidiary” of any Person shall mean a corporation or other entity of which an
aggregate of more than 50% of the shares of Stock or Stock Equivalents having
ordinary voting power (other than Stock or Stock Equivalents having such power
only by reason of the happening of a contingency) to elect the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned or controlled, directly or indirectly, by such Person or one or more
Subsidiaries of such Person; provided, however, that, (a) unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company, but shall
exclude RPH (unless and until the Company elects to make RPH a Subsidiary), and
(b) unless otherwise qualified, all references to a “wholly-owned Subsidiary” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company of
which the Company directly or indirectly owns all of the capital stock or other
equity interests (other than directors’ qualifying shares).

 

43

 

 

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Company.

 

“Surplus Assets” shall mean personal property of the Company and its
Subsidiaries which has been used in the business of the Company and its
Subsidiaries for not less than one (1) year and which is sufficiently immaterial
to the conduct of the business of the Company and its Subsidiaries that the
contribution thereof to any Permitted Joint Venture would not result in the
acquisition by the Company or any of its Subsidiaries of a substantially similar
item of personal property during the period of one (1) year following the date
of such contribution.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxable Lender” shall have the meaning assigned to such term in
Section 7.12(e).

 

“Term Loan” shall have the meaning assigned to such term in Section 2.1(a).

 

“Term Loan Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Term Loan Commitment” of any Lender shall mean the obligation of such Lender to
make Term Loans to the Company in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule II (in each case,
as amended to reflect any Assignment and Acceptance executed, or deemed
executed, by such Lender and as such amount may be reduced or otherwise adjusted
pursuant to the terms of this Agreement); collectively, as to all such Lenders,
the “Term Loan Commitments”.

 

“Term Loan Facility” shall mean the Term Loan Commitments and the provisions
herein related to the Term Loans.

 

“Term Loan Increase” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Term Loan Maturity Date” shall mean the date that is the sixth (6th)
anniversary of the Closing Date.

 

“Term Loan Termination Date” shall mean the earlier of (a) the Term Loan
Maturity Date and (b) the date on which the Payment Obligations become due and
payable pursuant to Section 12.1.

 

“Termination Date” shall mean the earlier of (a) the date that is six (6) months
and thirteen (13) Business Days after the Effective Date and (b) the date that
the Acquisition Agreement is terminated.

 

44

 

 

“Total Debt” shall mean, at any date, (a) the aggregate principal amount of any
Indebtedness of the Company and its Subsidiaries described in clauses (a), (b),
(c), (d), (e) (to the extent of any reimbursement obligation that is unpaid) and
(f) in the definition of “Indebtedness” at such date and all Indebtedness of the
types referred to in this definition which is guaranteed directly or indirectly
by the Company or any of its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, other than (i) any Indebtedness, including letters of
credit, secured solely by cash collateral to the extent permitted hereunder and
(ii) the aggregate principal amount then outstanding of the Multi-Currency
Payment Obligations, minus (b) the amount of all cash and Cash Equivalents that
would, in conformity with GAAP, be included in “total current assets” (or like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such time in excess of $20,000,000 (less (i) the aggregate principal amount then
outstanding of the “Multi-Currency Loans” under and as defined in the
Multi-Currency Credit Agreement and (ii) any amount that constitutes a Cure
Amount or an Multi-Currency Credit Agreement Cure Amount).

 

“Total Leverage Ratio” shall mean, for any period, the amount equal to the ratio
of (a) Total Debt on the last day of such period to (b) EBITDA of the Company
and its Subsidiaries for the period of four consecutive fiscal quarters ended on
the last day of such period.

 

“Trademark” shall have the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Tranche” shall mean the collective reference to Eurodollar Loans, the Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurodollar Loans shall originally have been made
on the same day).

 

“Transferee” shall mean any Eligible Assignee, Special Purpose Vehicle and
participant to which Sections 14.6(a), 14.6(f) and 14.6(g), respectively, apply.

 

“UCC” shall have the meaning specified in the Pledge and Security Agreement.

 

“Unaudited Financial Statements” shall mean a collective reference to the
Unaudited Financial Statements of the Acquired Business and the Unaudited
Financial Statements of the Company.

 

“Unaudited Financial Statements of the Acquired Business” shall have the meaning
specified in Section 9.1(l).

 

“Unaudited Financial Statements of the Company” shall have the meaning specified
in Section 9.1(k).

 

“Unfunded Pension Amount” shall have the meaning assigned to such term in
Section 8.8.

 

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

 

“United States” shall mean any state of the United States of America and the
District of Columbia.

 

45

 

 

“Unpledged International Property” shall mean (a) the portion (if any) of the
Stock of each first-tier Foreign Subsidiary and Foreign Non-Recourse Subsidiary
of the Company or any Subsidiary Guarantor which is not pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement and (b) any
patents, trademarks and copyrights of the Foreign Subsidiaries of the Company.

 

“U.S. Dollar Equivalent” shall mean with respect to any monetary amount in a
currency other than Dollars, at any time for determination thereof, the amount
of Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in The Wall Street Journal in the
“Exchange Rates” column under the heading “Currency Trading” (or, if such
currency is not quoted in The Wall Street Journal on such day, such other source
as shall be reasonably selected by the Administrative Agent) on the date two (2)
Business Days prior to such determination. Whenever it is necessary to determine
whether the Company has complied with any covenant in this Agreement or a
Default has occurred and an amount is expressed in a currency other than
Dollars, such amount will be treated as the U.S. Dollar Equivalent determined as
of the date such amount is initially determined in such currency.

 

“Voting Stock” shall have the meaning assigned to such term in Section 10.11(b).

 

“Wholly Owned Recourse Subsidiary” shall mean a Recourse Subsidiary of the
Company, all of the Capital Stock of which (other than (a) directors’ qualifying
shares, (b) shares held by nominees to the extent applicable Requirement of Law
may require multiple shareholders and (c) minority interests of five percent
(5%) or less held by local Persons to the extent applicable Requirement of Law
may require (or required at the time such shares were issued) local
shareholders) is owned by (i) the Company, (ii) the Company and one or more
Wholly Owned Recourse Subsidiaries or (iii) one or more Wholly Owned Recourse
Subsidiaries.

 

“Working Capital” shall mean, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

 

“Working Day” shall mean any Business Day other than a Business Day on which
commercial banks in London, England are authorized or required by law to close.

 

Section 1.2.          Other Definitional Provisions. (a) All terms defined in
this Agreement shall have the defined meanings when used in the Notes, the
Security Documents, any other Loan Document or any certificate or other document
made or delivered pursuant hereto or thereto unless otherwise defined therein.

 

(b)          As used herein, in the Notes, in the Security Documents, in the
other Loan Documents and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings assigned to them under GAAP. To the extent that the
definitions of accounting terms herein are inconsistent with the meanings of
such terms under GAAP, the definitions contained herein shall control.

 

46

 

 

(c)          If any change in the accounting principles used in the preparation
of the financial statements referred to in Section 10.1 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Company with the agreement of the Company’s accountants and results in a change
in any of the calculations required by Article XI (including Section 11.1 and
the calculation of the First Lien Secured Leverage Ratio, the Senior Secured
Leverage Ratio and the Total Leverage Ratio) or the application of any other
provision hereunder that would not have resulted had such accounting change not
occurred, the Company or the Administrative Agent may request that such
provisions be amended, whereupon the Company and the Administrative Agent shall
enter into good faith negotiations in order to amend such provisions, subject to
Section 14.1, so as to equitably reflect such change such that the criteria for
evaluating compliance with such covenants or other provisions by the Company
shall be substantially the same after such change as if such change had not been
made; provided, however, that no change in GAAP that would affect a calculation
that measures compliance with any covenant contained in Article XI (including
with Section 11.1 and the calculation of the First Lien Secured Leverage Ratio,
the Senior Secured Leverage Ratio and the Total Leverage Ratio) or other
provision hereunder shall be given effect until such provisions are amended to
reflect such changes in GAAP.

 

(d)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement, the Notes, any Security Documents or any
other Loan Document shall refer to this Agreement, such Note, such Security
Document or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement, such Note, such Security Document or
such other Loan Document, as the case may be; and Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement, unless otherwise
specified. The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.

 

ARTICLE II

AMOUNTS AND TERMS OF TERM LOAN COMMITMENTS

 

Section 2.1.          Term Loan Commitments. On the terms and conditions
contained in this Agreement, each Lender severally agrees to make a loan (each a
“Term Loan”) to the Company on the Closing Date in an amount not to exceed such
Lender’s Term Loan Commitment. The Term Loans may from time to time be (a)
Eurodollar Loans, (b) Alternate Base Rate Loans or (c) a combination thereof, as
determined by the Company and notified to the Administrative Agent in accordance
with Section 2.3 and 7.7. Amounts borrowed under this Section 2.1 and repaid or
prepaid may not be reborrowed. The Company may, upon written notice to the
Administrative Agent, irrevocably terminate all Term Loan Commitments hereunder.

 

Section 2.2.          Obligations of the Company. (a) The Company agrees that
each Term Loan made by each Lender pursuant hereto shall constitute the promise
and obligation of the Company to pay to the Administrative Agent, for the
benefit of such Lender, at the office of the Administrative Agent listed in
Section 14.2, in lawful money of the United States of America and in immediately
available funds the aggregate unpaid principal amount of the Term Loans made by
such Lender pursuant to Section 2.1, which amounts shall be due and payable
(whether at maturity or by acceleration) as set forth in this Agreement and, in
any event, on the Term Loan Termination Date.

 

47

 

 

(b)          The Company agrees that each Lender is authorized to record (i) the
date and amount of the Term Loan made by such Lender pursuant to Section 2.1,
(ii) the date of each interest rate conversion pursuant to Section 7.7 and the
principal amount subject thereto, (iii) the date and amount of each payment or
prepayment of principal of and interest with respect to each Term Loan and (iv)
in the case of each Eurodollar Loan, the interest rate and Interest Period, in
the books and records of such Lender and in such manner as is reasonable and
customary for such Lender and a certificate of an officer of such Lender,
setting forth in reasonable detail the information so recorded, shall constitute
prima facie evidence of the accuracy of the information so recorded absent
manifest error; provided, however, that the failure to make any such recording
or any error in such recording shall not in any way affect the Payment
Obligations of the Company hereunder.

 

(c)          The Company agrees that, upon the request to the Administrative
Agent by any Lender at any time, the Term Loan of such Lender shall be evidenced
by a Note, payable to the order of such Lender and representing the obligation
of the Company to pay a principal amount equal to the amount of the Term Loan
Commitment of such Lender or, if less, the aggregate unpaid principal amount of
the Term Loan made by such Lender, with interest on the unpaid principal amount
thereof from time to time outstanding under such Note as prescribed in
Section 7.5.

 

Section 2.3.          Procedure for Borrowing Term Loans. (a) The Company may
request a borrowing of the Term Loans on the Closing Date, subject to
Section 2.1, by giving irrevocable (other than in the case of the notices given
in respect of the Closing Date which may be conditioned upon the consummation of
the Colomer Acquisition) notice to the Administrative Agent at least one (1)
Business Day prior thereto, which notice shall be in substantially the form of
Exhibit H (a “Notice of Borrowing”) and specify (i) the aggregate principal
amount to be borrowed and (ii) the proposed Closing Date. Upon receipt of any
such notice, the Administrative Agent will promptly notify each Lender thereof.
Each Lender will make available to the Administrative Agent in immediately
available funds at the office of the Administrative Agent specified in
Section 14.2 (or at such other location as the Administrative Agent may direct),
by 1:00 P.M., New York City time, on the Closing Date an amount equal to the
Commitment Percentage of such Lender multiplied by the aggregate principal
amount of the Term Loans requested to be made on the Closing Date in Dollars, in
funds immediately available to the Administrative Agent. The proceeds of the
Term Loans received by the Administrative Agent hereunder on the applicable
borrowing date shall promptly be made available to the Company by the
Administrative Agent’s crediting the account of the Company designated to the
Administrative Agent with the aggregate amount actually received by the
Administrative Agent from the Lenders and in like funds as received by the
Administrative Agent.

 

(b)          The failure of any Lender to make the Term Loan to be made by it on
the applicable borrowing date shall not relieve any other Lender of its
obligation hereunder to make its Term Loan on such borrowing date, but no Lender
shall be responsible for the failure of any other Lender to make the Term Loan
to be made by such other Lender on such borrowing date.

 

Section 2.4.          Amortization of Term Loans. (a) The Term Loans of each
Lender shall mature in consecutive quarterly installments, payable on the last
day of each fiscal quarter, beginning with the first full fiscal quarter after
the Closing Date, each of which (other than the last such installment, which
shall be as specified in clause (b) below) shall be in an amount equal to (i)
such Lender’s Commitment Percentage multiplied by (ii) 0.25% of the principal
outstanding amount of Term Loans on the Closing Date (as such amounts may be
reduced from time to time in accordance with Section 2.7, 7.2, 7.4(b) or
14.1(d)).

 

48

 

 

(b)          Any Term Loans then outstanding shall be repaid in full (together
with accrued interest and other amounts owing on account thereof) on the Term
Loan Termination Date.

 

Section 2.5.          Use of Proceeds of Term Loans. The proceeds of the Term
Loans hereunder shall be used by the Company (a) to refinance all Indebtedness
and other obligations under the Existing Term Loan Agreement, (b) to finance a
portion of the Colomer Acquisition and for the payment of related transaction
costs and expenses and to repay or acquire certain Indebtedness of the Acquired
Business as contemplated by the Acquisition Agreement, (c) for the payment of
transaction costs, fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby and (d) with regard to any remaining
amount, for general corporate purposes.

 

Section 2.6.          Facility Increase. (a)  The Company may request from time
to time after the Closing Date (i) one or more increases in the Term Loan
Commitments or additional tranches of term loans (each a “Term Loan Increase”),
(ii) the addition of a revolving credit facility (the “Revolving Credit
Facility”) and one or more increases in the commitments under such Revolving
Credit Facility (each a “Revolving Credit Increase”) and (iii) the addition of a
letter of credit facility (the “Letter of Credit Facility”) and one or more
increases in the commitments under such Letter of Credit Facility (each a
“Letter of Credit Increase”) under this Agreement; provided, however, that (A)
the aggregate principal amount of all such Facility Increases shall not exceed
(1) the greater of (x) $400,000,000 and (y) an amount such that the First Lien
Secured Leverage Ratio as of the most recently ended period of four consecutive
fiscal quarters with respect to which financial statements have been delivered
pursuant to Section 9.1(k) or Section 10.1 prior to the incurrence of any such
Facility Increase, calculated on a pro forma basis, after giving effect to such
Facility Increase and the application of any proceeds thereof (assuming for
purposes of such determination the incurrence of the entire committed amount of
any Revolving Credit Increase or Letter of Credit Increase and that any increase
in cash resulting from such Facility Increase shall not reduce Senior Secured
Debt) as if such incurrence and application of proceeds had occurred on the
first day of such four consecutive fiscal quarter period, shall be no greater
than 3.50:1.00 (it being understood that if pro forma effect is given to the
entire committed amount of any such additional amount, such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this clause) plus (2) in the event (x) all
obligations and commitments under the Multi-Currency Credit Agreement have been
“Fully Satisfied” (as defined under the Multi-Currency Credit Agreement) (which
obligations and commitments have not been otherwise refinanced) and (y) the
Loans and the other Payment Obligations are secured by a Lien on the
Multi-Currency Collateral with the same priority as the Liens securing the
obligations and commitments under the Multi-Currency Credit Agreement prior to
the “Full Satisfaction” (as defined under the Multi-Currency Credit Agreement)
of such obligations and commitments, $240,000,000 and (B) each such Facility
Increase (together with any other such Facility Increase being effected on the
same date) shall be in an amount not less than $25,000,000 and integral
multiples of $5,000,000 in excess thereof; provided, however, that, after giving
effect to each Facility Increase and any loans and commitments thereunder (and
any Permitted Acquisition consummated in connection therewith, whether prior to
or concurrently with such Facility Increase), as of the last day of the fiscal
period with respect to which financial statements have been most recently
delivered pursuant to Section 9.1(k) or Section 10.1, the Company shall be in
pro forma compliance with Section 11.1 and shall have delivered to the
Administrative Agent such financial information as the Administrative Agent
shall reasonably request to demonstrate such pro forma compliance.

 

49

 

 

(b)          Nothing in this Agreement shall be construed to obligate the
Administrative Agent or any Lender to negotiate, solicit, provide or commit to
any Facility Increase. The Administrative Agent may receive commitments for any
Facility Increase from Eligible Assignees (including those that are not existing
Lenders). Each Facility Increase shall become effective on a date proposed by
the Company in accordance with Section 2.6(d) (each a “Facility Increase Date”);
provided, however, that the conditions precedent set forth in Section 9.2 shall
have been satisfied on or prior to each such Facility Increase Date. The
Administrative Agent shall record in the Register all applicable additional
information in respect of such Facility Increase promptly upon its effectiveness
and shall notify the Lenders and the Company, on or before 1:00 p.m. (New York
City time) on the first Business Day following a Facility Increase Date, of the
effectiveness of a Facility Increase.

 

(c)          The loans and commitments extended pursuant to any Facility
Increase (i) shall rank pari passu in right of payment and in respect of the
Collateral with all other Loans and commitments hereunder, (ii) in the case of
any additional term loans under any Term Loan Increase, (A) the weighted average
life to maturity of any additional term loans shall not be shorter than the
remaining average life to maturity of the Term Loans prior to giving effect to
such Term Loan Increase, (B) the final maturity date of any additional term
loans shall not be earlier than the Term Loan Maturity Date and (C) during the
eighteen (18) month period following the Closing Date, to the extent that the
All-in-Yield applicable to any additional term loans under any Term Loan
Increase exceeds the lowest All-in-Yield applicable to any term loans then
outstanding under this Agreement prior to giving effect to such Term Loan
Increase by more than 0.50% per annum, then the interest rate or margin
applicable to any term loans then outstanding under this Agreement prior to
giving effect to such Term Loan Increase for such existing term loans shall be
increased to the extent necessary so that the All-in-Yield of such existing term
loans is equal to the All-in-Yield of the additional term loans under such Term
Loan Increase, minus 0.50% per annum; and (iii) in the case of any Revolving
Credit Increase or Letter of Credit Increase, the scheduled termination date of
the Revolving Credit Facility or the Letter of Credit Facility shall not be
earlier than the Stated Multi-Currency Termination Date (as defined in the
Multi-Currency Credit Agreement). Each Facility Increase, except for any
differences permitted hereby or reasonably deemed appropriate by the
Administrative Agent to implement a new tranche or a new facility, as
applicable, shall have the same terms and conditions as the Term Loans (it being
understood that any Revolving Credit Increase or Letter of Credit Increase may
have pricing and yield based upon the prevailing market conditions at the time
of such Revolving Credit Increase or Letter of Credit, as applicable).

 

(d)          In connection with any Facility Increase, the Company shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case, acting reasonably, to
accomplish the purposes of this Section 2.6.

 

Section 2.7.          Specified Refinancing. (a) The Company may request from
time to time after the Closing Date a refinancing of the Term Loans (each a
“Specified Refinancing”), in whole or in part, with (i) one or more tranches of
term loans under this Agreement (each a “Refinancing Tranche”) and/or (ii) one
or more series of Refinancing Notes; provided, however, that, (A) such Specified
Refinancing shall be offered to all Lenders of Loans of a tranche with the same
maturity date on a pro rata basis based on the aggregate outstanding principal
amount of their respective Loans of such tranche with the same maturity date and
(B) after giving effect to each Specified Refinancing and any extensions of
credit and commitments thereunder, as of the last day of the fiscal period with
respect to which financial statements have been most recently delivered pursuant
to Section 9.1(k) or Section 10.1, the Company shall be in pro forma compliance
with Section 11.1 and shall have delivered to the Administrative Agent such
financial information as the Administrative Agent shall reasonably request to
demonstrate such pro forma compliance.

 

50

 

 

(b)          Nothing in this Agreement shall be construed to obligate the
Administrative Agent or any Lender to negotiate, solicit, provide or commit to
any Specified Refinancing. The Administrative Agent may receive commitments for
any Specified Refinancing from Eligible Assignees (including those that are not
existing Lenders). Each Specified Refinancing shall become effective on a date
proposed by the Company in accordance with Section 2.7(d) (each a “Specified
Refinancing Date”); provided, however, that the conditions precedent set forth
in Section 9.2 shall have been satisfied on or prior to each such Specified
Refinancing Date. The Administrative Agent shall record in the Register all
applicable additional information in respect of such Specified Refinancing
promptly upon its effectiveness and shall notify the Lenders and the Company, on
or before 1:00 p.m. (New York City time) on the first Business Day following a
Specified Refinancing Date, of the effectiveness of a Specified Refinancing.

 

(c)          The loans, extensions of credit and commitments extended pursuant
to any Specified Refinancing shall rank pari passu in right of payment and in
respect of the Collateral with all other Loans and commitments hereunder and (i)
(A) the aggregate principal amount of such Specified Refinancing minus the
aggregate amount of any underwriting discounts and original issue discount with
respect thereto (provided, that the amount that may be so deducted in respect of
original issue discount for purposes of this clause shall not exceed an amount
equal to 5.00% of the face amount of Term Loans being refinanced) shall not
exceed (B) the sum of (1) the principal amount of the Term Loans being
refinanced plus (2) any premium and accrued but unpaid interest actually paid
thereon in connection with such refinancing plus (3) reasonable costs and
expenses incurred in connection with such refinancing, (ii) the Net Proceeds of
such Specified Refinancing (provided, that any original issue discount shall not
exceed 5.00%) shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Term Loans under this Agreement, (iii)
the weighted average life to maturity of any Specified Refinancing shall not be
shorter than the remaining average life to maturity of the Term Loans being
refinanced in such Specified Refinancing, (iv) the final maturity date of any
Specified Refinancing shall not be earlier than the Term Loans being refinanced
in such Specified Refinancing, (v) will have such pricing, premiums and, to the
extent not directly and adversely affecting the Lenders of Term Loans
outstanding immediately after giving effect to such Specified Refinancing,
optional prepayment or redemption terms as may be agreed by the Company and the
lenders or holders providing such Specified Refinancing, (vi) each Refinancing
Tranche, except for any differences permitted hereby (including maturity and
pricing) or reasonably deemed appropriate by the Administrative Agent to
implement a new tranche, shall have the same terms and conditions as the Term
Loans; provided, however, that the terms and conditions applicable to such
Refinancing Tranche may provide for any additional or different financial
covenants or other provisions that are agreed between the Company and the
lenders providing such Specified Refinancing that are applicable only during
periods after the latest final maturity date of any other Term Loans outstanding
immediately after giving effect to such Specified Refinancing and (vii) in the
case of any Refinancing Notes, (A) such Refinancing Notes shall be subject to an
intercreditor agreement between the Lenders hereunder and the trustee for
Refinancing Notes, in form and substance reasonably satisfactory to the
Administrative Agent, (B) such Refinancing Notes shall not be subject to any
amortization prior to the final maturity thereof, or be subject to any mandatory
redemption or prepayment provisions or rights (except customary asset sale or
change of control provisions), (C) the covenants, defaults and similar
provisions applicable to such Refinancing Notes (x) shall not be any more
restrictive, taken as a whole, than the provisions contained in and otherwise
consistent with market terms of agreements governing comparable Indebtedness of
similar companies at the time of such refinancing and (y) do not violate any
other provisions of this Agreement; provided, however, that a certificate of a
Responsible Officer delivered to the Administrative Agent, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
requirements hereunder shall be conclusive evidence that such terms and
conditions satisfy such requirements and (D) the primary or contingent obligors
under such Refinancing Notes shall not be different from those under this
Agreement and any other Loan Documents.

 

51

 

 

(d)          In connection with any Specified Refinancing, the Company shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including, without
limitation, minimum amounts), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case, acting reasonably, to accomplish the
purposes of this Section 2.7.

 

(e)          The provisions of Section 14.7 shall not be construed to apply to
the incurrence of any Specified Refinancing in accordance with this Section 2.7
and the payments associated therewith.

 

ARTICLE III

[Intentionally Omitted]

 

ARTICLE IV

[Intentionally Omitted]

 

ARTICLE V

[Intentionally Omitted]

 

ARTICLE VI

[Intentionally Omitted]

 

ARTICLE VII

PROVISIONS RELATING TO CERTAIN EXTENSIONS OF CREDIT; FEES AND PAYMENT

 

Section 7.1.          [Intentionally Omitted]

 

52

 

 

Section 7.2.          Optional Prepayments.

 

(a)          The Company may, subject to Section 7.11, at any time and from time
to time, prepay any Term Loans borrowed by it which are then outstanding, in
whole or in part, without premium or penalty (subject to the proviso hereto),
upon at least three (3) Working Days’ irrevocable notice to the Administrative
Agent, in the case of Eurodollar Loans, and one (1) Business Day’s irrevocable
notice to the Administrative Agent, in the case of Alternate Base Rate Loans,
specifying (i) the date and amount of such prepayment, (ii) the principal amount
to be prepaid and (iii) whether the prepayment is of Eurodollar Loans or
Alternate Base Rate Loans or a combination thereof, and, if of a combination
thereof, the amount of prepayment allocable to each (and, with respect to such
Eurodollar Loans, each Tranche thereof), provided, however, that any prepayment
of the Term Loans in whole upon a refinancing thereof (whether with proceeds of
equity or indebtedness) shall be deemed to be an optional prepayment. Upon
receipt of any such notice, the Administrative Agent will promptly notify each
affected Lender thereof. If any such notice is given, the Company will make the
prepayment specified therein, and such prepayment shall be due and payable on
the date specified therein. Each partial prepayment pursuant to this
Section 7.2(a) shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall comply with Section 7.7(g). Any such
optional prepayment of the Term Loans shall be applied, at the option of the
Company, (i) to all Loans on a pro rata basis or (ii) to any tranche of Loans
with the same maturity date so long as the maturity date of such tranche of
Loans precedes the maturity date of each other tranche of Loans then outstanding
(or, if more than one tranche of Loans shall have the same maturity date, to
such tranches of Loans on a pro rata basis) and, in the case of each clause (i)
or (ii), either (x) to reduce ratably the remaining installments thereof or (y)
in the direct order of maturities.

 

(b)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, the Company may make optional prepayments of outstanding Term
Loans at a Discount, subject to the following terms and conditions:

 

(i)          The Company may only make optional prepayments of outstanding Term
Loans at a Discount (each such prepayment, a “Discounted Term Loan Prepayment”)
under this Section 7.2(b). Each Discounted Term Loan Prepayment shall be
financed by the Company solely from the proceeds of (A) internally generated
funds (other than any Available Amount), (B) the Available Amount or (C) the
Available Contribution, in each case, after giving effect to any mandatory
prepayments, if any, required to be made from such proceeds under Section 7.3 or
the Multi-Currency Credit Agreement; provided, however, that no Discounted Term
Loan Prepayment shall be made unless the sum of (x) the “Excess Availability”
(as defined in the Multi-Currency Credit Agreement) and (y) the amount of all
cash and Cash Equivalents that would, in conformity with GAAP, be included in
“total current assets” (or like caption) on a consolidated balance sheet of the
Company and its Subsidiaries at such time in excess of $20,000,000 (less any
amount that constitutes a Cure Amount or a Multi-Currency Credit Agreement Cure
Amount) is equal to or greater than $60,000,000 at the time such prepayment is
made. The Company shall not initiate any actions under this Section 7.2(b) to
make a Discounted Term Loan Prepayment unless (A) at least ten (10) Business
Days shall have passed since the consummation of the most recent Discounted Term
Loan Prepayment and (B) at least three (3) Business Days shall have passed since
(1) the date on which the Company was notified that no Lender was willing to
accept any Discounted Term Loan Prepayment or (2) in the case of a Prepayment
Discount Solicitation, the date of the Company’s election not to accept any
Offered Discounts and not to make a Discounted Term Loan Prepayment.

 



53

 

 

 





 



(ii)         The Company may, from time to time, offer to make a Discounted Term
Loan Prepayment through a (A) Specified Discount Prepayment Offer, (B) Discount
Range Prepayment Offer or (C) Prepayment Discount Solicitation by providing the
Administrative Agent with three (3) Business Days’ written notice (a “Discounted
Prepayment Notice”); provided, however, that (1) any such offer shall be made
available to each Lender of Loans of a particular tranche with the same maturity
date and (2) each such offer shall remain outstanding through the Response Time.
The Administrative Agent will promptly provide each applicable Lender with a
copy of such Discounted Prepayment Notice and a form of response (a “Response”)
to be completed and returned by such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the applicable Lenders (the
“Response Date” and such time on such date, the “Response Time”). At any time
prior to the receipt of the first Response from an Accepting Lender, the
Company, by written notice to the Administrative Agent, may revoke any Specified
Discount Prepayment Offer or any Discount Range Prepayment Offer in full (but
not in part). From and after the receipt of the first Response from an Accepting
Lender, such offer shall become irrevocable.

 

(iii)        Each Lender shall deliver to the Administrative Agent (or its
designated delegate) the Response on or prior to the Response Time. Each such
Response shall specify (A) whether or not such Lender agrees to accept the
prepayment of any of its then outstanding Term Loans, and (B) in the case of any
Accepting Lender, (1) the Accepted Prepayment Amount, (2) in the case of a
Discount Range Prepayment Offer, the Discount (within the Discount Range) at
which such Lender is willing to accept such prepayment (the “Accepted Discount”)
and (3) in the case of a Prepayment Discount Solicitation, the Discount at which
such Lender is willing to offer to accept such prepayment (the “Offered
Discount”). Each Response delivered by an Accepting Lender shall be irrevocable.
Any Lender whose Response is not received by the Administrative Agent by the
Response Time shall be deemed to have declined to accept such Discounted Term
Loan Prepayment.

 

(iv)        In the case of any Specified Discount Prepayment Offer, if there is
at least one Accepting Lender, the Company shall pay each Accepting Lender its
Accepted Prepayment Amount at the Specified Discount on the Discounted
Prepayment Effective Date; provided, however, that, if the sum of the Accepted
Prepayment Amounts of all Accepting Lenders exceeds the Offered Prepayment
Amount, such prepayment shall be made to the Accepting Lenders on a pro rata
basis in accordance with their respective Accepted Prepayment Amounts, as
calculated (subject to any rounding requirements) by the Administrative Agent in
its sole reasonable discretion in consultation with the Company.

 

(v)         In the case of any Discount Range Prepayment Offer, the Company
shall pay each Qualifying Lender its Accepted Prepayment Amount at the
Applicable Discount on the Discounted Prepayment Effective Date; provided,
however, that, if the sum of the Accepted Prepayment Amounts of all Qualifying
Lenders exceeds the Offered Prepayment Amount, such prepayment shall be made to
the Qualifying Lenders on a pro rata basis in accordance with their respective
Accepted Prepayment Amounts, as calculated (subject to any rounding
requirements) by the Administrative Agent in its sole reasonable discretion in
consultation with the Company. Each Qualifying Lender shall be deemed to have
irrevocably consented to the prepayment of its Accepted Prepayment Amount
(subject to any reduction required based on the pro rata calculation above) at
the Applicable Discount.

 

54

 

 

(vi)        In the case of any Prepayment Discount Solicitation, within three
(3) Business Days after the Response Date (the “Election Date”), the Company
shall deliver to the Administrative Agent an irrevocable written notice from a
Responsible Officer, in form reasonably satisfactory to the Administrative Agent
(an “Election Notice”), indicating whether the Company has elected (A) to make a
Discounted Term Loan Prepayment at the Applicable Discount or (B) to reject all
Offered Discounts and not to make a Discounted Term Loan Prepayment. If the
Company fails to deliver an Election Notice on or prior to the Election Date,
the Company shall be deemed to have rejected all Offered Discounts and elected
not to make a Discounted Term Loan Prepayment. If the Company has delivered an
Election Notice electing to make a Discounted Term Loan Prepayment, the Company
shall pay each Qualifying Lender its Accepted Prepayment Amount at the
Applicable Discount on the Discounted Prepayment Effective Date; provided,
however, that, if the sum of the Accepted Prepayment Amounts of all Qualifying
Lenders exceeds the Offered Prepayment Amount, such prepayment shall be made to
the Qualifying Lenders on a pro rata basis in accordance with their respective
Accepted Prepayment Amounts, as calculated (subject to any rounding
requirements) by the Administrative Agent in its sole reasonable discretion in
consultation with the Company. Each Qualifying Lender shall be deemed to have
irrevocably consented to the prepayment of its Accepted Prepayment Amount
(subject to any reduction required based on the pro rata calculation above) at
the Applicable Discount.

 

(vii)       Promptly after the Response Date (or, in the case of any Prepayment
Discount Solicitation, the Election Date), the Administrative Agent shall notify
each Lender and the Company of (A) (1) the Discounted Prepayment Effective Date,
(2) in the case of a Discount Range Prepayment Offer or a Prepayment Discount
Solicitation, the Applicable Discount, (3) the aggregate principal amount of all
Term Loans to be prepaid (the “Total Discounted Prepayment Amount”) and (4) in
the case of each Accepting Lender, the principal amount of its Term Loans to be
prepaid or (B) in the case of a Prepayment Discount Solicitation, the Company’s
election to reject all Offered Discounts and not to make a Discounted Term Loan
Prepayment. Each determination by the Administrative Agent of the foregoing
amounts and the Applicable Discount shall be conclusive and binding for all
purposes absent manifest error. The Total Discounted Prepayment Amount shall be
due and payable by the Company on the Discounted Prepayment Effective Date in
accordance with Section 7.2(b)(viii) below.

 

(viii)      All prepayments made under this Section 7.2(b) shall be (A) deemed
to prepay the principal amount of the applicable tranche of Term Loans at par
and (B) accompanied by all accrued and unpaid interest on the par amount so
repaid up to, but not including, the Discounted Prepayment Effective Date. Any
such optional prepayment of the applicable tranche of Term Loans shall be
applied, at the option of the Company, to reduce ratably the remaining
installments thereof or in the direct order of maturities.

 

55

 

 

(ix)         In connection with any Discounted Term Loan Prepayment, the Company
and the Lenders acknowledge and agree that the Administrative Agent may require
as a condition to any Discounted Term Loan Prepayment, the payment to the
Administrative Agent of customary fees and expenses from the Company in
connection therewith. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 7.2(b) and established by the
Administrative Agent acting in its sole reasonable discretion in consultation
with the Company.

 

(x)          Each of the Company and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this
Section 7.2(b) by itself or through any Affiliate of the Administrative Agent
and expressly consents to any such delegation of duties by the Administrative
Agent to such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory and indemnification provisions pursuant to this
Agreement and the other Loan Documents shall apply to each Affiliate of the
Administrative Agent and its activities in connection with any Discounted Term
Loan Prepayment provided for in this Section 7.2(b) as well as the activities of
the Administrative Agent.

 

(xi)         Except as previously disclosed in writing to the Administrative
Agent and the Lenders, the Company represents and warrants, as of the date of
each offer, solicitation or prepayment of Term Loans pursuant to this Section
7.2(b), that the Company does not have any material non-public information with
respect to the Company, Revlon or its Subsidiaries or debt or equity securities
that (a) has not been disclosed to the Lenders (other than because such Lenders
do not wish to receive material non-public information with respect to the
Company, Revlon or its Subsidiaries or securities) prior to such time and (b)
could reasonably be material to, or have a material effect upon, a Lender’s
decision to accept or reject a Discounted Term Loan Prepayment or its
determination of the Accepted Discount or Offered Discount.

 

(c)          Notwithstanding anything to the contrary contained in this
Section 7.2, the Company may rescind any notice of prepayment delivered under
Section 7.2(a) or 7.2(b) above in the event (i) such prepayment is anticipated
to be effected by a refinancing or other transaction resulting in a repayment
all or a portion of the Payment Obligations and (ii) the Company provides notice
to the Administrative Agent on or before the date such prepayment shall become
due, in form and substance reasonably satisfactory to the Administrative Agent,
detailing such proposed refinancing or transaction and the circumstances causing
such refinancing or transaction to be delayed or not to occur.

 

(d)          The Company shall not have any right to prepay any Term Loan,
except as provided in this Section 7.2.

 

56

 

 

(e)          At the time of the effectiveness of any Repricing Transaction that
(A) results in any repayment of the Term Loans or (B) is effected through any
amendment of this Agreement and, in each case, is consummated prior to the date
that is six (6) months after the Closing Date, the Company agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, (x) in the case of clause (A), a prepayment premium of 1%
of the amount of the Term Loans being repaid or (y) in the case of clause (B), a
payment equal to 1% of the aggregate amount of the Term Loans outstanding
immediately prior to such amendment that are subject to the Repricing
Transaction effected by such amendment.  Such fees shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

 

Section 7.3.          Mandatory Prepayments.

 

(a)          Unless the Required Lenders otherwise agree, the Term Loans owing
to each Lender shall be repaid, without premium, within one hundred (100) days
after the last day of each fiscal year, commencing with the fiscal year ending
December 31, 2014 of the Company in accordance with the provisions of
Section 7.4 by an amount equal to (i) 50% (such percentage, as it may be reduced
as described below, the “ECF Percentage”) of Excess Cash Flow for such fiscal
year minus (ii) the sum of (A) all optional prepayments of the Loans during such
fiscal year (other than any optional prepayments made under Section 7.2(b)) and
(B) all optional prepayments of Multi-Currency Loans during such fiscal year
(but only to the extent that the applicable commitments under the Multi-Currency
Credit Agreement are permanently reduced by the amount of such payments);
provided that (x) the ECF Percentage shall be 25% if the First Lien Secured
Leverage Ratio for such period of four consecutive fiscal quarters of the
Company ending on the last day of such fiscal year was less than or equal to
2.50 to 1.00 and greater than 1.00 to 1.00 and (y) the ECF Percentage shall be
0% if the First Lien Secured Leverage Ratio for such period of four consecutive
fiscal quarters of the Company ending on the last day of such fiscal year was
less than or equal 1.00 to 1.00.

 

(b)          If any Specified Refinancing shall be incurred by the Company, an
amount equal to 100% of the Net Proceeds thereof shall be applied on the date of
receipt of such Net Proceeds toward the prepayment of the Loans being refinanced
thereby.

 

(c)          From and after the Closing Date, promptly following a Net Proceeds
Event (and in any event within one (1) Business Day following receipt by the
relevant Person of the Net Proceeds from such Net Proceeds Event):

 

(i)          unless the Required Lenders otherwise agree, the Term Loans shall
be repaid in the manner set forth in Section 7.4(a), by the amount equal to the
aggregate amount of Net Proceeds received from Net Proceeds Events described in
clause (a) of such definition; and

 

57

 

 

(ii)         unless the Required Lenders otherwise agree, the Term Loans shall
be repaid in the manner set forth in Section 7.4(a), by the amount equal to the
portion of the aggregate amount of Net Proceeds (other than the Net Proceeds
from Resale Transactions) received by the Company and its Subsidiaries from all
Net Proceeds Events described in clause (b) of such definition; provided,
however, that (x) no such prepayment of the Term Loans shall be required
pursuant to this Section 7.3(c)(ii) with respect to any sale, lease, transfer or
other disposition of Term Loan Collateral during any twelve-month period ending
on March 31 of each year to the extent that the aggregate amount of such Net
Proceeds, together with all other Net Proceeds described in this
Section 7.3(c)(ii) received during such period from any sale, lease, transfer or
other disposition of Term Loan Collateral, is less than $10,000,000 (or
$25,000,000 for the twelve month period ending on March 31, 2014) or the
Equivalent in any other currency thereof; provided, further, that in the event
that the aggregate Net Proceeds described in this clause (x) received during
such twelve-month period (the “Annual Net Proceeds”) is less than $10,000,000
(or $25,000,000 for the twelve month period ending March 31, 2014), the
difference between $10,000,000 (or $25,000,000 for the twelve month period
ending on March 31, 2014) and the Annual Net Proceeds may be added to the
$10,000,000 permitted to be excluded from the prepayment of the Term Loans
pursuant to this clause (x) applicable to any subsequent twelve-month period (up
to a maximum excluded amount not to exceed $25,000,000 in any such twelve-month
period) and (y) for purposes of this Section 7.3(c)(ii) only, the term “Net
Proceeds” shall not include the Net Proceeds from any Specified Disposition to
the extent that the aggregate amount of Net Proceeds from all Specified
Dispositions since the Closing Date does not exceed $25,000,000;

 

provided, however, that any Reinvestment Amount that is not used for the purpose
certified by a Responsible Officer of the Company shall become Net Proceeds at
the end of the applicable 365 or 545, as applicable, day period (in accordance
with the definition of “Reinvestment Amount”) and the Company shall repay the
Term Loans promptly (but in any event within one (1) Business Day following the
end of such three hundred and sixty-five (365) or five hundred and forty-five
(545) day period) in an amount equal to such unused Reinvestment Amount to the
extent required under Section 7.3(c)(ii).

 

(d)          If the Company would incur costs pursuant to Section 7.11 as a
result of any payment due pursuant to this Section 7.3, the Company may deposit
the amount of such payment with the Administrative Agent, for the benefit of the
Lenders, in a Cash Collateral Account under the control of the Administrative
Agent, until the end of the applicable Interest Period at which time such
payment shall be made. The Company hereby grants to the Administrative Agent,
for the benefit of such Lenders, a security interest in all amounts in which the
Company has any right, title or interest which are from time to time on deposit
in such Cash Collateral Account and expressly waives all rights (which rights
the Company hereby acknowledges and agrees are vested exclusively in the
Administrative Agent) to exercise dominion or control over any such amounts.

 

(e)          Upon the borrowing of Term Loans pursuant to Section 2.1, the Term
Loan Commitment of each Lender shall be automatically and permanently reduced in
the amount of the Term Loan made by each Lender pursuant to such borrowing. The
Aggregate Term Loan Commitment, if any, shall terminate on the Closing Date
after the funding of the Term Loans.

 

Section 7.4.          Application of Payments. (a) Any prepayment of the Term
Loans pursuant to Section 7.3(c)(i) shall be applied to the repayment of the
Term Loans then outstanding. Any prepayment of the Term Loans pursuant to
Section 7.3(c)(ii) shall be applied, if in respect of the sale, lease, transfer
or other disposition of Term Loan Collateral, to the repayment of the Term Loans
to the extent required by Section 7.3(c)(ii), and if in respect of the sale,
lease, transfer or other disposition of Multi-Currency Collateral or any other
assets to the repayment of the Multi-Currency Loans under, and to the extent
required by, the Multi-Currency Credit Agreement.

 

(b)          Any prepayment of the Term Loans required pursuant to Section 7.3
(except for pursuant to Section 7.3(b)) shall be applied, at the option of the
Company, to reduce ratably the remaining installments thereof or in the direct
order of maturities.

 

58

 

  

Section 7.5.          Interest Rate and Payment Dates; Risk Participation Fees.
(a) The Eurodollar Loans shall bear interest on the unpaid principal amount
thereof for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin.

 

(b)          The Alternate Base Rate Loans shall bear interest on the unpaid
principal amount thereof at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.

 

(c)          Notwithstanding the rates of interest specified in clauses (a) and
(b) of this Section 7.5 or elsewhere in this Agreement, effective immediately
upon the occurrence of an Event of Default under Section 12.1(a) or (j) and for
as long thereafter as such Event of Default shall be continuing, all of the
aggregate unpaid principal amount of the Loans, and (to the extent permitted by
applicable law) any overdue interest, fees and other amounts due under the Loan
Documents, shall (i) bear interest at a rate per annum (the “Default Rate”)
which is equal to 2% above (x) the rate which would otherwise be applicable
thereto pursuant to this Section 7.5 or, (y) if no such rate would otherwise be
applicable, if due to a Lender, the rate applicable to Term Loans that are
Alternate Base Rate Loans and (ii) if such amount is on account of a Eurodollar
Loan, be converted to an Alternate Base Rate Loan at the end of the Interest
Period applicable thereto.

 

(d)          Interest on each Loan accrued to but not including each Interest
Payment Date applicable thereto shall be payable in arrears on each such
Interest Payment Date; provided, however, that interest accruing on the
principal of or (to the extent permitted by applicable law) interest or any
other amount payable in connection with any such Loan not paid when due (whether
at stated maturity, by acceleration or otherwise), shall be payable from time to
time upon demand of the Administrative Agent acting on the affected Lenders’
behalf.

 

Section 7.6.          [Intentionally Omitted]

 

Section 7.7.          Conversion Options, Minimum Tranches and Maximum Interest
Periods. (a) The Company may elect from time to time to convert outstanding
Loans from Eurodollar Loans to Alternate Base Rate Loans by giving the
Administrative Agent at least one (1) Business Day’s prior irrevocable notice of
such election. The Company may elect from time to time and at any time to
convert outstanding Loans from Alternate Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three (3) Working Days’ irrevocable
notice of such election; provided, however, that no Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders, so elect by notice to the Company.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
affected Lender thereof. On the date on which such conversion is being made,
each such affected Lender shall take such action as is necessary to effect such
conversion. All or any part of the outstanding Loans may be converted as
provided herein. Each such notice by the Company shall be in substantially the
form of Exhibit I (a “Notice of Conversion or Continuation”).

 

(b)          Any Loans which are Eurodollar Loans may be continued as such upon
the expiration of an Interest Period with respect thereto by giving the
Administrative Agent at least three (3) Working Days’ irrevocable notice for
continuation thereof; provided, however, that no such Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders, so elect by notice to the
Company, and, instead, such Eurodollar Loans shall be automatically converted to
an Alternate Base Rate Loan on the last day of the Interest Period for such
Eurodollar Loans. The Administrative Agent shall notify each affected Lender
promptly that such automatic conversion shall occur. Each such notice by the
Company shall be in substantially the form of the Notice of Conversion or
Continuation.

 

59

 

  

(c)          [Intentionally Omitted]

 

(d)          [Intentionally Omitted]

 

(e)          In the event that a timely notice of conversion or continuation
with regard to Loans which are Eurodollar Loans is not given in accordance with
this Section 7.7, then, unless the Administrative Agent shall have received
timely notice from the Company in accordance with Section 7.2 that such
Eurodollar Loans are to be prepaid on the last day of such Interest Period, the
Company shall be deemed irrevocably to have requested that such Eurodollar Loans
be converted into Alternate Base Rate Loans on the last day of such Interest
Period.

 

(f)          [Intentionally Omitted]

 

(g)          Any borrowing or continuation of Eurodollar Loans, or conversion to
or from Eurodollar Loans, or payments or prepayments of Eurodollar Loans, shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, (i) the aggregate principal amount of each Tranche of Loans
which are Eurodollar Loans shall be $5,000,000 or a whole multiple (to the
extent possible) of $1,000,000 in excess thereof, (ii) the aggregate principal
amount of all Loans which are Alternate Base Rate Loans shall be $2,500,000 or a
whole multiple (to the extent possible) of $500,000 in excess thereof and (iii)
there shall not be more than fifteen (15) Tranches of Loans which are Eurodollar
Loans at any one time outstanding.

 

Section 7.8.          Inability to Determine Interest Rate. (a) In the event
that the Administrative Agent shall have determined (which determination, in the
absence of manifest error, shall be conclusive and binding upon the Company)
that by reason of circumstances affecting the relevant interbank eurocurrency
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for any Interest Period with respect to (i) any proposed Loan
that the Company has requested be made as Eurodollar Loans, (ii) a Eurodollar
Loan that will result from the requested conversion of all or part of the
Alternate Base Rate Loans into Eurodollar Loans or (iii) the continuation of a
Eurodollar Loan as such for an additional Interest Period (any such Loan
described in clauses (i), (ii) or (iii) of this Section 7.8(a) being herein
called an “Affected Loan”), the Administrative Agent shall forthwith give
telecopy or telephonic notice of such determination, confirmed in writing, to
the Company (with a copy to any affected Lenders) at least two (2) Business Days
prior to, as the case may be, the borrowing date for such Eurodollar Loan, the
conversion date for such Alternate Base Rate Loan or the last day of the
Interest Period applicable to such Eurodollar Loan. Unless the Company shall
have notified the Administrative Agent promptly upon receipt of such telecopy or
telephonic notice that it wishes to rescind or modify its request regarding such
Affected Loans, then, as the case may be, any requested Eurodollar Loan shall be
made as an Alternate Base Rate Loan, continued as an Alternate Base Rate Loan or
converted into an Alternate Base Rate Loan. Until any such notice has been
withdrawn by the Administrative Agent, no further Affected Loans shall be made.

 

60

 

 

(b)          In the event that the Required Lenders determine that the
Eurodollar Rate determined or to be determined for such Interest Period will not
accurately reflect the cost to them of making or maintaining any Term Loans that
the Company has requested that they make or maintain as, or convert to,
Eurodollar Loans, the Administrative Agent shall forthwith give telecopy or
telephonic notice of such determination to the Company on or before the
requested borrowing, conversion or continuation date for such Term Loans or the
next succeeding Interest Period with respect thereto. Unless the Company shall
have notified the Administrative Agent promptly after receipt of such telecopy
or telephonic notice that it wishes to rescind or modify its borrowing request,
then any such Eurodollar Loans shall be made as or converted to Alternate Base
Rate Loans.

 

Section 7.9.          Illegality. (a) Notwithstanding any other provision
herein, if any change in law, rule, regulation, treaty or directive or in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement or to accept
deposits in order to make or maintain such Eurodollar Loans, (i) such Lender
shall promptly notify the Administrative Agent and the Company thereof, (ii) the
agreements of such Lender hereunder to make, continue or convert to Eurodollar
Loans shall be suspended forthwith and (iii) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall in the case of Eurodollar Loans
automatically become Alternate Base Rate Loans for the duration of the
respective Interest Periods applicable thereto (or, if permitted by applicable
law, at the end of such Interest Periods).

 

(b)          [Intentionally Omitted]

 

(c)          [Intentionally Omitted]

 

(d)          The Company agrees promptly to pay to any Lender any additional
amounts necessary to compensate such Lender for any costs incurred by it as a
consequence of the Company making any repayment in accordance with this
Section 7.9, including, without limitation, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans. A certificate as to any such costs payable pursuant to this
Section 7.9 submitted by an officer of any Lender, through the Administrative
Agent, to the Company shall be conclusive, in the absence of manifest error.

 

Section 7.10.         Requirements of Law; Changes of Law. (a)  In the event
that the adoption of or any change in law, rule, regulation, treaty or directive
or in the interpretation or application thereof, or compliance by any Lender
with any request or directive (whether or not having the force of law) issued
after the date hereof from any central bank or other Governmental Authority:

 

(i)          imposes upon such Lender any tax of any kind whatsoever with
respect to this Agreement, its Notes or any Loan, or changes the basis of
taxation of payments to such Lender of principal, commitment fee, interest or
any other amount payable hereunder (except for (w) income and franchise taxes
imposed on such Lender by the jurisdiction under the laws of which such Lender
is organized or any political subdivision or taxing authority thereof or
therein, or by the jurisdiction of the principal office of such Lender or any
political subdivision or taxing authority thereof or therein or the office of
such Lender from which it is making its Loans or any political subdivision or
taxing authority thereof or therein, (x) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (w) above, (y) taxes resulting from the substitution of any
such system by another system of taxation, provided, however, that the taxes
payable by such Lender subject to such other system of taxation are not
generally charged to borrowers from such Lender having loans or advances bearing
interest at a rate similar to the Eurodollar Rate and (z) Non-Excluded Taxes,
Other Taxes, and taxes imposed by way of deduction or withholding, which shall
be exclusively governed by Section 7.12);

 

61

 

 

(ii)         imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan or similar requirement against any Loan made, or assets held by,
or credit extended by, or deposits or other liabilities in or for the account
of, or acquisition of funds by or for the account of, any office of such Lender,
which is not otherwise included in the determination of the Eurodollar Rate
hereunder; or

 

(iii)        imposes on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing, maintaining or participating in advances or extensions of
credit or to reduce any amount receivable by it in respect of its Eurodollar
Loans, then, in any such case, the Company shall promptly pay such Lender any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amount receivable as reasonably determined by it with respect to this
Agreement, its Notes or its Loans after taking into account any amounts paid or
payable pursuant to Section 7.12(a). If a Lender becomes entitled to claim any
additional amounts pursuant to this Section 7.10(a), it shall promptly notify
the Company, through the Administrative Agent, of the event by reason of which
it has become so entitled. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by an officer of a Lender, through
the Administrative Agent, to the Company shall be conclusive, in the absence of
manifest error.

 

(b)          In the event that any Lender shall have determined that the
adoption of any law, rule, regulation or guideline adopted pursuant to or
arising out of the International Convergence of Capital Measurement and Capital
Standards or of any Requirement of Law otherwise regarding capital adequacy, or
any change therein or in the interpretation or application thereof or compliance
by any Lender with any request or directive regarding capital adequacy (whether
or not having the force of law) from any central bank or Governmental Authority,
does or shall have the effect of reducing the rate of return on such Lender’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy) by an amount which is reasonably deemed by such Lender to be
material, then from time to time, promptly after submission by such Lender,
through the Administrative Agent, to the Company of a written request therefor,
the Company shall promptly pay to such Lender such additional amount or amounts
as will compensate such Lender for such reduction.

 

(c)          It is understood and agreed that the Dodd–Frank Wall Street Reform
and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, shall,
for the purposes of Sections 7.10(a) and (b) of this Agreement, be deemed to be
adopted subsequent to the date hereof.

 

(d)          The agreements in this Section 7.10 shall survive the termination
of this Agreement and payment of the Loans, the Notes and all other amounts
payable hereunder.

 

62

 

 

Section 7.11.         Indemnity. The Company agrees to promptly pay and
indemnify each Lender for, and to hold such Lender harmless from, any loss or
expense (but excluding any loss of Applicable Margin on the relevant Loans)
which such Lender may sustain or incur in its reemployment of funds obtained in
connection with the making or maintaining of, or converting to, Eurodollar Loans
as a consequence of (a) any default by the Company in borrowing such Eurodollar
Loans after the Company has given a notice in respect thereof or (b) any default
by the Company in converting Alternate Base Rate Loans to Eurodollar Loans after
the Company has given a notice in respect thereof or (c) any failure by the
Company to prepay Eurodollar Loans after the Company has given notice in respect
thereof or (d) any payment, prepayment (whether optional or mandatory) or
conversion (whether optional or mandatory) of any Eurodollar Loan by the Company
on a day which is not the last day of an Interest Period with respect thereto. A
certificate as to any additional amounts payable pursuant to this Section 7.11
submitted by an officer of a Lender, through the Administrative Agent, to the
Company shall be conclusive, absent manifest error. The agreements in this
Section 7.11 shall survive termination of this Agreement and payment of the
Loans, the Notes and all other amounts payable hereunder.

 

Section 7.12.         Taxes. (a) All payments made by the Company under this
Agreement shall be made free and clear of, and without reduction for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority,
excluding, in the case of the Administrative Agent, the Collateral Agent and
each Lender, (i) income and franchise taxes imposed on the Administrative Agent,
the Collateral Agent or such Lender by the jurisdiction under the laws of which
it is organized or any political subdivision or taxing authority thereof or
therein, or by the jurisdiction of the principal office of the Administrative
Agent, the Collateral Agent or such Lender or the office of such Lender from
which it is making its Loans or any political subdivision or taxing authority
thereof or therein, (ii) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (i) above and (iii) any U.S. federal withholding Taxes imposed under
FATCA (all such non-excluded Taxes being called “Non-Excluded Taxes”). If any
Non-Excluded Taxes are required to be withheld from any amounts payable to the
Administrative Agent, the Collateral Agent, or any Lender hereunder, under the
Notes or in respect of any Loan, the amounts so payable to it shall (without any
obligation on the part of the Company to pay such amounts ratably in accordance
with the provisions of Section 7.5) be increased to the extent necessary to
yield to the Administrative Agent, the Collateral Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes. Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Company, as promptly as possible thereafter, the Company shall send to the
Administrative Agent, for its own account or for the account of the Collateral
Agent, or such Lender, as the case may be, a certified copy of an original
official receipt showing payment thereof. If the Company fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Company shall indemnify the Administrative
Agent, the Collateral Agent and the Lenders for any incremental taxes, interest
or penalties that may become payable by the Administrative Agent, the Collateral
Agent or any Lender as a result of any such failure.

 

(b)          In addition, the Company shall pay, or cause to be paid, any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

63

 

 

(c)          Except as the Company shall otherwise consent, each Lender hereby
severally (but not jointly) represents that, under applicable law and treaties
in effect on the date of this Agreement (or, in the case of a Transferee, the
date such Person became a Transferee), no United States federal taxes will be
required to be withheld by the Administrative Agent or the Company with respect
to any payments to be made to such Lender in respect of this Agreement. Each
Lender or Transferee which itself is not a U.S. person as defined in Section
7701(a)(30) of the Code for federal income tax purposes or which is lending from
an office that is not incorporated under the laws of the United States of
America or a state thereof agrees severally (but not jointly) that it will:

 

(i)          (A)         prior to the Closing Date (or, in the case of a
Transferee, prior to the date it becomes a Transferee), deliver to the Company
and the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as the case
may be, certifying in each case that such Lender or Transferee is entitled to
receive all payments under this Agreement and the Notes, without deduction or
withholding of any United States federal income taxes;

 

(B)         deliver to the Company and the Administrative Agent two further
copies of the such Form W-8BEN or W-8ECI, or successor applicable form, or other
manner of certification, as the case may be, on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Company; and

 

(C)         use its reasonable efforts to obtain such extensions or renewals
thereof as may reasonably be requested by the Company, certifying that such
Lender or Transferee is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income
Non-Excluded Taxes; or

 

(ii)         in the case of any such Lender or Transferee that is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (i) represent to the
Company (for the benefit of the Company and the Administrative Agent) that it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person for
purposes of Section 881(c)(3)(C) of the Code, (ii) agree to furnish to the
Company on or before the date of any payment by the Company, with a copy to the
Administrative Agent, (A) a certificate substantially in the form of Exhibit Q
hereto (any such certificate a “U.S. Tax Compliance Certificate”) and (B) two
accurate and complete original signed copies of United States Internal Revenue
Service Form W-8BEN, or successor applicable form certifying to such Lender’s or
Transferee’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Agreement (and to deliver to the
Company and the Administrative Agent two further copies of such form on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form and, if necessary,
obtain any extensions of time reasonably requested by the Company or the
Administrative Agent for filing and completing such forms), and (iii) agree, to
the extent legally entitled to do so, upon reasonable request by the Company, to
provide to the Company (for the benefit of the Company and the Administrative
Agent) such other forms as may be reasonably required to establish the legal
entitlement of such Lender or Transferee to an exemption from withholding with
respect to payments under this Agreement;

 

64

 

  

unless in any such case any change in law, rule, regulation, treaty or
directive, or in the interpretation or application thereof, has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender or Transferee
from duly completing and delivering any such form with respect to it and such
Lender or Transferee advises the Company that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax. Notwithstanding any provision of Section 7.12(a) to the contrary, the
Company shall have no obligation to pay any amount to or for the account of any
such Lender or Transferee on account of any Non-Excluded Taxes pursuant to
Section 7.12(a) (including, without limitation, the second sentence thereof) to
the extent that such amount results from (i) the failure of any such Lender or
Transferee to comply with its obligations pursuant to this Section 7.12(c) or
(ii) any representation or warranty made or deemed to be made by any such Lender
or Transferee pursuant to this Section 7.12(c) proving to have been incorrect,
false or misleading in any material respect when so made or deemed to be made.

 

(d)          If a payment made to any Lender or any Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or such Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or such Agent shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender's obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 7.12(d), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(e)          Each Lender agrees to use reasonable efforts (including reasonable
efforts to change the office in which it is booking its Loans) to avoid or to
minimize any amounts in respect of taxes which might otherwise be payable
pursuant to Section 7.10 or this Section 7.12; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender to be material or otherwise be
deemed by such Lender to be disadvantageous to it or contrary to its policies.

 

(f)          In the event that such reasonable efforts pursuant to
Section 7.12(c)(i) are insufficient to avoid all withholding taxes which would
be payable pursuant to this Section 7.12, then such Lender (the “Taxable
Lender”) shall use its reasonable efforts to transfer, at the cost of the
Company, to any other Lender (which is not subject to such withholding taxes)
its Loans and its Term Loan Commitment hereunder; provided, however, that such
transfer shall not be deemed by such Taxable Lender, in its sole discretion, to
be disadvantageous to it or contrary to its policies. In the event that the
Taxable Lender is unable, or otherwise is unwilling, so to transfer its Loans
and Term Loan Commitment, the Company may, at its own cost, designate an
alternate bank or other financial institution to purchase the Taxable Lender’s
Loans and Term Loan Commitment and, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Taxable Lender shall transfer, at the cost of the Company, its Loans and Term
Loan Commitment to such alternate bank or other financial institution and such
alternate bank or other financial institution shall become a Lender hereunder.

 

65

 

  

(g)          The agreements in this Section 7.12 shall survive termination of
this Agreement and payment of the Loans, the Notes and all other amounts payable
hereunder.

 

(h)          If a Lender or the Administrative Agent receives a refund in
respect of any Non-Excluded Taxes or Other Taxes with respect to which the
Company has paid additional amounts pursuant to this Section 7.12, it shall
within a reasonable time from the date of such receipt pay over the amount of
such refund to the Company, net of all reasonable out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided,
however, that the Company, upon the request of such Lender or the Administrative
Agent, agrees to repay the amount paid or portion thereof over to the Company
(plus penalties, interest or other reasonable charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or portion thereof to such taxation authority.

 

Section 7.13.         [Intentionally Omitted].

 

Section 7.14.         Computation of Interest and Fees. (a)  Interest in respect
of the Alternate Base Rate Loans bearing interest at a rate based upon
clause (a) of the definition of “Alternate Base Rate” shall be calculated on the
basis of a 365 or 366-day year, as the case may be, for the actual days elapsed.
Interest in respect of the Alternate Base Rate Loans bearing interest at a rate
based upon the Federal Funds Effective Rate and the Eurodollar Loans shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent will, as soon as practicable, notify the Company and the
Lenders of each determination of a Eurodollar Rate and of any change in the
Alternate Base Rate and the effective date thereof. Any change in the interest
rate on an Alternate Base Rate Loan resulting from a change in the Alternate
Base Rate shall become effective as of the opening of business on the day on
which such change shall become effective.

 

(b)          Except as set forth in Section 7.8, each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Company and the Lenders, in the
absence of manifest error.

 

Section 7.15.         Pro Rata Treatment and Payments.

 

(a)          All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the office of the Administrative Agent specified in Section 14.2,
or at such other location as the Administrative Agent may direct, on or prior to
1:00 P.M., New York City time, in lawful money of the United States of America
and in immediately available funds. The Administrative Agent shall distribute
such payments in accordance with the provisions of Section 7.15(d) promptly upon
receipt in like funds as received.

 

66

 

 

(b)          If any payment hereunder (other than payments on Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment hereunder on a Eurodollar Loan becomes due and
payable on a day other than a Working Day, the maturity thereof shall be
extended to the next succeeding Working Day unless the effect of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Working Day.

 

(c)          Unless the Administrative Agent shall have been notified by
telephone, confirmed in writing, by any Lender prior to a borrowing date that
such Lender will not make the amount which would constitute its Commitment
Percentage of the borrowing to be made on such date available to the
Administrative Agent on such borrowing date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Company a corresponding
amount. If such amount is made available to the Administrative Agent on a date
after such borrowing date, such Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average Federal Funds
Effective Rate during such period as determined by the Administrative Agent
multiplied by (ii) such amount multiplied by (iii) a fraction of which the
numerator is the number of days from and including such borrowing date to the
date on which such amount becomes immediately available to the Administrative
Agent and of which the denominator is 360. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error. If such
amount is not in fact made available to the Administrative Agent by such Lender
within three (3) Business Days after such borrowing date, the Administrative
Agent shall be entitled to recover such amount, with interest thereon at the
rate per annum then applicable to Alternate Base Rate Loans hereunder, within
eight (8) Business Days after demand, from the Company.

 

(d)          Unless a Notice of Actionable Default has been delivered pursuant
to the Intercreditor Agreement, except as otherwise expressly set forth herein,
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Company shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Loan Parties; second, to pay fees and expenses of the
Agents then due and payable; third, all other Payment Obligations then due and
payable; and fourth, as the Company so designates. All such payments shall be
allocated ratably among such of the Agents and the Lenders as are entitled
thereto. All optional prepayments made under Section 7.2(b) shall be allocated
in accordance with the terms thereof.

 

(e)          The Company hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Payment Obligations
(including all funds deposited in the any Approved Deposit Account or any Cash
Collateral Account) after the occurrence and during the continuance of an Event
of Default and agrees that, notwithstanding the provisions of Section 7.3,
Section 7.4 or Section 7.15(d), after the delivery of a Notice of Actionable
Default and prior to the withdrawal of all Notices of Actionable Default then
pending pursuant to the Intercreditor Agreement, (i) all payments made to or
received by any Agent or Lender constituting proceeds of Collateral shall be
applied pursuant to the Intercreditor Agreement and (ii) all other payments made
to or received by any Agent or Lender shall be applied in the following order:

 

(i)          first, to pay interest on and then principal of any portion of any
Loans that any Agent may have advanced on behalf of any Lender for which such
Agent has not then been reimbursed by such Lender or the Loan Parties;

 

67

 

 

(ii)         second, to pay Payment Obligations in respect of any expense
reimbursements or indemnities then due to the Agents;

 

(iii)        third, to pay Payment Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders;

 

(iv)        fourth, to pay Payment Obligations in respect of any fees then due
to the Agents;

 

(v)         fifth, to pay Payment Obligations in respect of any fees then due to
the Lenders;

 

(vi)        sixth, to pay interest then due and payable in respect of all
Payment Obligations;

 

(vii)       seventh, to pay or prepay principal payments (and, when applicable,
to provide cash collateral) for all Payment Obligations;

 

(viii)      eighth, to pay all other Payment Obligations; and

 

(ix)         ninth, as directed by the Company;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Payment Obligations set forth in
any of clauses first through eighth above, the available funds being applied
with respect to any such Payment Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Payment Obligations ratably,
based on the proportion of each Agent’s and each Lender’s interest in the
aggregate outstanding Payment Obligations described in such clauses. The order
of payment application set forth in clauses (i) through (viii) above may be
amended at any time and from time to time by the Required Lenders without any
notice to or consent of or approval by any Loan Party or any other Person that
is not a party to this Agreement; provided, however, that any such amendment
adversely affecting any Agent shall also require the prior written consent of
such Agent.

 

Section 7.16.         Substitution of Lenders. If (a) it becomes unlawful for
any Lender to continue to maintain Eurodollar Loans as contemplated by this
Agreement or to accept deposits in order to maintain such Eurodollar Loans and
such Lender notifies the Company pursuant to Section 7.9 or (b) the Company is
required to make any payment pursuant to Section 7.10 or Section 7.12 that is
attributable to any particular Lender (any such Lender, an “Affected Lender”),
at the request of the Company and with the consent of the Administrative Agent
(in its sole discretion exercised reasonably), any Eligible Assignee reasonably
acceptable to the Administrative Agent (which Eligible Assignee may be the
Lender acting as the Administrative Agent) shall have the right (but not the
obligation) to purchase from such Affected Lender, and such Affected Lender
shall, upon the request of the Administrative Agent, sell and assign to such
Eligible Assignee, all of the Term Loan Commitments and the Term Loans of such
Affected Lender for an amount equal to the principal balance of all applicable
Loans held by such Affected Lender and all accrued and unpaid interest and fees
with respect thereto through the date of such sale and purchase (the “Purchase
Amount”); provided, however, that such sale and purchase (and the corresponding
assignment) shall not be effective until (A) the Administrative Agent shall have
received from such Eligible Assignee an agreement in form and substance
satisfactory to the Administrative Agent and the Company whereby such Eligible
Assignee shall agree to be bound by the terms hereof and (B) such Affected
Lender shall have received the Purchase Amount from such Eligible Assignee. Each
Lender agrees that, if it becomes an Affected Lender, it shall execute and
deliver to the Administrative Agent (x) an Assignment and Acceptance to evidence
such sale and assignment and (y) to the extent the Term Loan Commitments and
Term Loans subject to such Assignment and Acceptance are evidenced by a Note or
Notes, such Note or Notes; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance or deliver such Note or Notes
shall not render such sale and purchase (and the corresponding assignment)
invalid.

 

68

 

  

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Administrative Agent and the Collateral
Agent to enter into this Agreement and to make the Loans hereunder, the Company
hereby makes to each of them (i) on the Effective Date, solely with respect to
the Company, each of the representations and warranties set forth in Sections
8.1 and 8.2 and (ii) on the Closing Date and each other date required pursuant
to Section 9.2 each of the following representations and warranties:

 

Section 8.1.          Corporate Existence. Each Loan Party is duly organized,
validly existing and (to the extent applicable under the laws of the
jurisdiction of its organization) in good standing under the laws of the
jurisdiction of its incorporation, has the corporate (or other requisite legal)
power to own its assets and to transact the business in which it is presently
engaged, and is (to the extent applicable under the laws of the relevant
jurisdiction) duly qualified as a foreign corporation and (to the extent
applicable under the laws of the relevant jurisdiction) in good standing under
the laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification and where all such failures
to so qualify and be in good standing would, in the aggregate, be reasonably
likely to have a Material Adverse Effect.

 

Section 8.2.          Corporate Power. (a) Each Loan Party has the corporate
power, authority and legal right to execute, deliver and perform this Agreement
and the other Loan Documents to which it is a party and, in the case of the
Company, to borrow hereunder, and it has taken as of the Closing Date all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party and, in
the case of the Company, to authorize its borrowings on the terms and conditions
of this Agreement.

 

(b)          No consent of any other Person (including, without limitation,
stockholders or creditors of the Company or of any Parent of the Company), and
no consent, license, permit, approval or authorization of, exemption by, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Loan Documents to which any Loan
Party is a party by or against such Loan Party, except for (i) filing of the
Mortgages, (ii) any filings required under the UCC, (iii) any filings required
to be made with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, (iv) any filings, notices, consents, licenses, permits, approvals,
authorizations, registrations or declarations required under the laws of
jurisdictions other than the United States or any political subdivision thereof
in connection with the pledge of stock of Foreign Subsidiaries or any assets
located in, or created under, the laws of any such jurisdiction or political
subdivision and (v) any consents, licenses, permits, approvals or
authorizations, exemptions, registrations, filings or declarations that have
already been obtained and remain in full force and effect.

 

69

 

  

(c)          This Agreement has been, and the other Loan Documents to which it
is a party will be, executed and delivered by a duly authorized officer of each
Loan Party. This Agreement constitutes, and the other Loan Documents to which it
is a party, when executed and delivered by it and the other parties thereto,
will constitute, the legal, valid and binding obligations of each Loan Party,
enforceable against it in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity.

 

Section 8.3.          No Legal Bar to Loans. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party will
not violate any Contractual Obligation or material Requirement of Law to which
such Loan Party is a party, or, to the best knowledge of the Company, any Parent
of the Company is a party or by which such Loan Party or, to the best knowledge
of the Company, any Parent of the Company or any of their respective material
properties or assets may be bound, and will not result in the creation or
imposition of any Lien (other than under the Security Documents or as
contemplated by the Intercreditor Agreement) on any of their respective material
properties or assets pursuant to the provisions of any Contractual Obligation.

 

Section 8.4.          No Material Litigation. No litigation, investigation or
administrative proceeding of or before any court, arbitrator or Governmental
Authority is presently pending or, to the knowledge of any Loan Party,
threatened against it, any of the other Loan Parties, or any of its or their
properties or assets, (a) with respect to this Agreement, any other Loan
Document or any of the transactions contemplated hereby or thereby, (b) with
respect to the validity or enforceability of the obligations of the Company or
any Loan Party under this Agreement and the other Loan Documents to which it is
a party or (c) which would be reasonably likely to have a Material Adverse
Effect, except (in the case of this clause (c) only) for any litigation,
investigation or administrative proceeding which has been disclosed in any of
the Company’s or Revlon’s public filings with the Securities and Exchange
Commission including its Form 10-K for the fiscal year ended December 31, 2012
or its Form 10-Q for the last fiscal quarter ended prior to the Closing Date or
which arises out of the same facts and circumstances, and alleges substantially
the same complaints and damages, as any litigation, investigation or proceeding
so disclosed and in which there has been no material adverse change since the
date of such disclosure.

 

Section 8.5.          No Default. Neither the Company nor any of its Recourse
Subsidiaries is in default in any material respect in the payment or performance
of any material obligations or in the performance of any Contractual Obligation
to which it is a party or by which it or any of its material properties or
assets may be bound, and no Default hereunder has occurred and is continuing.
Neither the Company nor any of its Subsidiaries is in default under any material
order, award or decree of any court, arbitrator or Governmental Authority
binding upon or affecting it or by which any of its material properties or
assets is bound or affected, and no such order, award or decree would be
reasonably likely to have a Material Adverse Effect.

 

Section 8.6.          Ownership of Properties; Liens. Except as is or would be
permitted pursuant to Section 11.3, the Company and each of its Recourse
Subsidiaries has (a) good and marketable title to all its owned, and valid
leasehold interests in all its leased, real property and (b) good title to all
its owned, and valid leasehold interests in all its leased, personal properties
and assets, in each case subject to no Lien.

 

70

 

  

Section 8.7.          Taxes. (a) The Company and each of its Subsidiaries and,
to the best knowledge of the Company, any other member (as such term is defined
in Treasury Regulations §1.1502-1(b), or any similar provision of state, local
or foreign law) of the consolidated, combined or unitary group (if any) of which
the Company is or was a member, has timely filed or caused to be timely filed
all material tax returns (including, without limitation, information returns)
which are required to be filed, and have paid all material taxes (whether or not
shown to be due and payable on such returns) or on any assessments made against
them (other than those being contested in good faith by appropriate proceedings
for which adequate reserves (in accordance with GAAP) have been provided on the
books of the Company or such Subsidiary, or other member of the consolidated,
combined or unitary group, as the case may be), and no tax Liens which violate
Section 11.3(a) have been filed. As of the date hereof, the period within which
United States federal income taxes may be assessed against the Company and each
of its Subsidiaries has expired without further extension or waiver for all
taxable years ending on or before December 31, 2005.

 

(b)          The Company does not intend to treat the Loans and the related
transactions contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).

 

Section 8.8.          ERISA. No Reportable Event has occurred during the
immediately preceding six-year period with respect to any Plan that resulted or
would be reasonably likely to result in any unpaid liability that would be
reasonably likely to have a Material Adverse Effect, and each Plan (other than
any Multiemployer Plan or any multiemployer health or welfare plan) has complied
and has been administered in compliance with applicable provisions of ERISA and
the Code except for such non-compliance that would not be reasonably likely to
have a Material Adverse Effect. The amount by which (a) the present value of all
accrued benefits under each Single Employer Plan maintained by the Company or
any Commonly Controlled Entity (based on then current assumptions used to fund
such Plan, except that the liability discount rate shall instead be the
reasonable expected long term rate of return on plan assets used in the
Company’s annual audited financial statements), as of the last annual valuation
date applicable thereto (except with regard to the long term rate of return on
plan assets, such rate used in the Company’s annual audited financial statements
for the Company’s last fiscal year ending on or before such valuation date),
exceeds (b) the value of the assets of each such Plan allocable to such
benefits, in the aggregate for all such Plans as to which such present value of
accrued benefits exceeds the value of its assets (the “Unfunded Pension
Amount”), when aggregated with the Potential Withdrawal Liability (as
hereinafter defined), is less than $70,000,000. Neither the Company nor any
Commonly Controlled Entity has during the immediately preceding six-year period
had a complete or partial withdrawal from any Multiemployer Plan that resulted
or would be reasonably likely to result in any unpaid withdrawal liability under
Section 4201 of ERISA that would be reasonably likely to have a Material Adverse
Effect. The “Potential Withdrawal Liability” shall mean the withdrawal liability
under Section 4201 of ERISA to which the Company or any Commonly Controlled
Entity would become subject under ERISA if the Company or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the most recent valuation date applicable thereto. Neither the Company nor any
Commonly Controlled Entity has received notice that any Multiemployer Plan is in
Reorganization or Insolvent where such Reorganization or Insolvency has
resulted, or would be reasonably likely to result in an unpaid liability that
would be reasonably likely to have a Material Adverse Effect nor, to the best
knowledge of the Company, is any such Reorganization or Insolvency reasonably
likely to occur.

 

71

 

  

Section 8.9.          Financial Condition. The Audited Financial Statements of
the Company and the Unaudited Financial Statements of the Company and the notes
thereto present fairly the consolidated financial condition of the Company and
its Subsidiaries as of such dates, and the consolidated results of their
operations and cash flows for the fiscal periods then ended. The Audited
Financial Statements of the Company and the Unaudited Financial Statements of
the Company have been prepared in accordance with GAAP applied consistently
throughout the periods presented except as disclosed in such financial
statements and the notes thereto. The Audited Financial Statements of the
Acquired Business, together with the notes thereto, give a fair view of the
consolidated financial position of the Acquired Business as at the date to which
they were prepared and for the financial years then ended and were prepared in
accordance with IFRS applied consistently throughout the periods presented
except as disclosed in such financial statements and the notes thereto. To the
knowledge of the Company, the Unaudited Financial Statements of the Acquired
Business fairly represent the financial position of the Acquired Business as at
the date to which they were prepared and for the financial quarters to which
they relate and were prepared on a basis consistent with IFRS (to the extent
appropriate in the context of such accounts). Neither the Company nor any of its
Subsidiaries (in the case of any of the following relating to the Acquired
Business for the period from January 1, 2013 through the Closing Date, to the
Company’s knowledge) has any material Contingent Obligation or any material
obligation, liability or commitment, direct or contingent (including, without
limitation, any liability for taxes or any material forward or long-term
commitment), which is (a) not reflected in the foregoing statements and the
notes thereto or (b) prohibited to be incurred under this Agreement.

 

Section 8.10.         No Change. Since December 31, 2012, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, performance or properties of either of (a) Revlon or (b) the Company
and its Subsidiaries taken as a whole (it being understood that (x) nothing set
forth in any Form 8-K’s or Form 10-Q’s of the Company filed with or furnished to
the SEC prior to the date hereof during fiscal year 2013 and (y) no facts or
circumstances relating to the Acquired Business on or prior to the Closing Date
and disclosed in information furnished to the Lenders in connection with the
execution of this Agreement constitutes, either individually or in the
aggregate, such a material adverse change).

 

Section 8.11.         Federal Regulations. Neither the Company nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System. No part of the proceeds of the Loans or other extensions of credit
hereunder will be used for any purpose which violates the provisions of
Regulation U or X of such Board of Governors. In the event that any part of the
proceeds of the extensions of credit hereunder are used to “purchase” or “carry”
any such “margin stock,” the Company will (and will cause its Subsidiaries to)
provide such documents and information (including, without limitation, duly
completed and executed originals of Federal Reserve Form G-3 or U-1) to the
Administrative Agent and the Lenders as the Administrative Agent reasonably may
request in order to evidence that the representations and warranties contained
in this Section 8.11 remain true and correct in all material respects.

 

72

 

 

Section 8.12.         Investment Company Act. None of Revlon, the Company or any
Subsidiary of the Company is an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
each such term is defined and used in the Investment Company Act of 1940, as
amended

 

Section 8.13.         Company Information; Matters Relating to Subsidiaries.

 

(a)          Schedule 8.13(a) sets forth as of the Closing Date (as such
schedule shall be delivered by the Company to the Administrative Agent on or
prior to the Closing Date) the name, address of principal place of business and
taxpayer identification number of the Company.

 

(b)          Set forth in Schedule 8.13(b) (as such schedule shall be delivered
by the Company to the Administrative Agent on or prior to the Closing Date) is a
complete and accurate list showing all Subsidiaries of Revlon and the Company as
of the Closing Date and, as to each such Subsidiary, the jurisdiction of its
organization, the percentage of the outstanding shares of stock owned (directly
or indirectly) by the Company and the direct Parent thereof.

 

Section 8.14.         Mortgages. Each Mortgage is effective to grant a legal,
valid and enforceable mortgage lien on all of the mortgagor’s right, title and
interest in the Mortgaged Property thereunder. When each Mortgage is duly
recorded in the appropriate county office or offices and the mortgage recording
fees and taxes in respect thereof are paid and compliance is otherwise had with
the formal requirements of state law applicable to the recording of real estate
mortgages generally, such Mortgage shall constitute a fully perfected Lien
(having the priority set forth in the Intercreditor Agreement) on and security
interest in such Mortgaged Property, subject only to Customary Permitted Liens,
Liens securing the Multi-Currency Payment Obligations and Designated Eligible
Obligations as provided in the Intercreditor Agreement, any Liens that may exist
on the Closing Date with regard to the Existing Term Loan Agreement or the
Existing Multi-Currency Agreement and Liens on any Mortgaged Property acquired
in connection with the Colomer Acquisition and such Liens, defects and
encumbrances as may be approved by the Designated Administrative Agent and
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 8.15.         Solvency. (a) The aggregate value of all of the assets of
the Company on a consolidated and an unconsolidated basis, at a fair valuation,
exceeds the total liabilities of the Company on a consolidated and an
unconsolidated basis (including contingent, subordinated, unmatured and
unliquidated liabilities). The Company has the ability to pay its debts as they
mature and it does not have unreasonably small capital with which to conduct its
business. For purposes of this Section 8.15, the “fair valuation” of such assets
shall be determined on the basis of that amount which may be realized within a
reasonable time, in any manner through realization of the value of or
dispositions of such assets at the regular market value, conceiving the latter
as the amount which could be obtained for the property in question within such
period by a capable and diligent business person from an interested buyer who is
willing to purchase under ordinary selling conditions.

 

(b)          The Company is in compliance with all material Requirements of Law
applicable to it with respect to capitalization and, to the knowledge of the
Company, has sufficient capital with which to conduct its business in accordance
with past practice.

 

Section 8.16.         Environmental Matters. (a) Except to the extent provided
in clause (b) below:

 

73

 

  

(i)          the Mortgaged Properties do not contain any Hazardous Materials in
concentrations which violate any applicable Environmental Laws governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials;

 

(ii)         the Mortgaged Properties are in compliance with all Environmental
Laws, including all applicable federal, state and local standards and
requirements regarding the generation, treatment, storage, handling, use or
disposal of Hazardous Materials at the Mortgaged Properties and there is no
Hazardous Materials contamination which could materially interfere with the
continued operation of the Mortgaged Properties or materially impair the fair
saleable value thereof;

 

(iii)        none of the Company or any Subsidiary of the Company has received,
or is aware of, any existing or contemplated notice of violation or potential
liability by any regulatory agency or Person regarding environmental control
matters or permit compliance with regard to the Mortgaged Properties;

 

(iv)        Hazardous Materials have not been transferred from the Mortgaged
Properties to any other location in violation of any applicable Environmental
Laws and the Company has not received notice of any potential liability
associated with such transferred materials; and

 

(v)         there are no administrative actions or judicial proceedings by a
Governmental Authority or other Person pending or contemplated under any
applicable Environmental Laws to which the Company, any Subsidiary of the
Company or any mortgagor is or will be named as a party with respect to the
Mortgaged Properties.

 

(b)          Each of the representations and warranties set forth in
Section 8.16(a) are true and correct with respect to each parcel of real
property owned or operated by the Company or any of its Subsidiaries, except to
the extent that the facts and circumstances giving rise to any such failure to
be so true and correct would not be reasonably likely to have a Material Adverse
Effect.

 

(c)          The Company and any Subsidiary of the Company is in compliance with
Environmental Laws and is not aware of any facts, circumstances or conditions
relating to the Company, any Subsidiary of the Company or any real property
currently or formerly owned, operated or leased by the Company or any Subsidiary
of the Company that would result in the Company or any Subsidiary incurring
liability under Environmental Laws, except for such noncompliance or liability
which individually or in the aggregate would not be reasonably likely to have a
Material Adverse Effect.

 

Section 8.17.         Models. (a) The financial models provided to the Lenders
in connection with the execution of this Agreement, together with any notes
thereto, were prepared in good faith on the basis of assumptions that were
reasonable in light of conditions existing at the time of delivery of such
models, it being understood that such models are as to future events and are not
to be viewed as facts, that actual results during the period or periods covered
by any such models may differ significantly from the projected results and that
no assurance is given that the projected results will be realized.

 

74

 

  

(b)          The financial models (if any) relating to the Company and provided
to each Lender pursuant to Section 10.1(b), together with any notes thereto,
were prepared in good faith on the basis of assumptions that were reasonable in
light of conditions existing at the time of delivery of such models, it being
understood that such models are as to future events and are not to be viewed as
facts, that actual results during the period or periods covered by any such
models may differ significantly from the projected results and that no assurance
is given that the projected results will be realized.

 

Section 8.18.         Disclosure. No written information, schedule, exhibit or
report or other document (other than financial models, other forward looking
information and information of a general economic or in industry-specific
nature) furnished by the Company, its Subsidiaries or Affiliates to any Agent or
any Lender in connection with the negotiation of this Agreement and the Security
Documents or pursuant to the terms of this Agreement and the Security Documents
(in the case of any of the foregoing to the extent relating to the Acquired
Business on or prior to the Closing Date, to the Company’s knowledge), as such
information, schedule, exhibit or report or other document has been amended,
supplemented or superseded by any other information, schedule, exhibit or report
or other document later delivered to the same parties receiving such
information, schedule, exhibit or report or other document, taken as a whole
contained any material misstatement of fact or omitted to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.

 

Section 8.19.         Regulation H. No Mortgaged Property is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

Section 8.20.         Affiliate Obligations. Other than trade payables, other
Indebtedness in the ordinary course of business or any interest payable from
time to time in respect of and in accordance with the terms of any such
Indebtedness, no Indebtedness is owing to the Company or any of its Subsidiaries
from the Affiliates of the Company on the Closing Date, other than amounts
permitted pursuant to Section 11.8(f).

 

Section 8.21.         Indebtedness Owing to Affiliates. No Affiliate of the
Company (other than officers and directors of the Company and its Subsidiaries)
holds any Indebtedness of the Company or any of its Subsidiaries (not including
(i) any trade credit in the ordinary course of business, (ii) any Capital
Contribution Note, (iii) any Indebtedness permitted under Section 11.2(i), (o)
or (p) or (iv) any Indebtedness of the Company or any of its Subsidiaries of a
class that is publicly held or issued pursuant to a Rule 144A offering,
including Indebtedness issued under an Indenture), except to the extent that
such Affiliate has duly executed and delivered to the Administrative Agent an
Affiliate Subordination Letter which remains in full force and effect.

 

Section 8.22.         Insolvency Proceedings. No Insolvency Proceeding has
occurred and is continuing.

 

Section 8.23.         OFAC. None of the Company or any of its Subsidiaries (a)
is a person whose property or interest in property is blocked or is currently
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or (c) is a person on the list of Specially Designated
Nationals and Blocked Persons or is currently subject to the sanctions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

75

 

  

Section 8.24.         Anti-Terrorism Laws. None of the Company or any of its
Subsidiaries (and, to the knowledge of each Loan Party, no Joint Venture or
Subsidiary thereof) is in violation in any material respect of any United States
Requirement of Law relating to terrorism or money laundering, including the
United States Executive Order No. 13224 on Terrorist Financing.

 

Section 8.25.         Patriot Act; Foreign Corrupt Practices Act. To the extent
applicable, each of the Company and its Subsidiaries is in compliance, in all
material respects, with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the Loans will be used, directly or indirectly by any Group Member,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

ARTICLE IX

CONDITIONS PRECEDENT

 

Section 9.1.          Conditions to Extensions of Credit. The agreement of the
Lenders to make the extensions of credit requested to be made by it hereunder
shall be subject to the satisfaction or waiver in accordance with Section 14.1
(except to the extent set forth in Section 10.16) of only the conditions
precedent set forth in this Section 9.1 on or before the Termination Date (the
date on which such conditions are satisfied or waived being herein called the
“Closing Date”). If the Closing Date does not occur on or before the Termination
Date or the Company shall terminate all Term Loan Commitments hereunder prior to
the Closing Date, at the Company’s election by written notice to the Lenders,
this Agreement shall be automatically and irrevocably terminated.

 

(a)          Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date:

 

(i)          for the account of each Lender requesting the same at least three
(3) Business Days before the Closing Date, a Note of the Company conforming to
the requirements set forth herein;

 

(ii)         the Guaranty, duly executed by each of Revlon, Inc., Revlon
International Corporation, RIROS Corporation and RIROS Group (each a “Material
Existing Guarantor”);

 

76

 

 

(iii)        the Pledge and Security Agreement, duly executed by the Company and
each Material Existing Guarantor, together with (x) UCC financing statements
identifying the Company and the Material Existing Guarantors as debtors and (y)
certificates evidencing equity interests that are in the possession of the
collateral agent under the Existing Term Loan Agreement on the Closing Date; and

 

(iv)        the Intercreditor Agreement, duly executed by each Loan Party party
thereto.

 

(b)          Repayment of Existing Indebtedness. The Administrative Agent shall
have received reasonably satisfactory evidence that (i) all loans outstanding
under, and all other amounts due in respect of, the Existing Term Loan Agreement
shall have been repaid in full (or reasonably satisfactory arrangements made for
such repayment to occur substantially concurrently with the Closing Date) and
the commitments thereunder shall have been permanently terminated and (ii) (A)
all loans outstanding under, and all other amounts due in respect of, the
Existing Multi-Currency Credit Agreement shall have been repaid in full (or
reasonably satisfactory arrangements made for such repayment to occur
substantially concurrently with the Closing Date) and the commitments thereunder
shall have been permanently terminated or (B) if the commitments under the
credit agreement described in clause (a)(i) of the definition of “Multi-Currency
Credit Agreement” have been permanently terminated pursuant to Section 3.1(a)
thereof on or before the Closing Date, amendments to the Existing Multi-Currency
Credit Agreement, to the extent necessary to permit the Colomer Acquisition and
the transactions contemplated by this Agreement and in form and substance
reasonably satisfactory to the Administrative Agent, shall have become or shall
concurrently become effective.

 

(c)          Consummation of the Acquisition. The Colomer Acquisition shall have
been consummated or shall be consummated simultaneously with or immediately
following the Closing Date substantially in accordance with the Acquisition
Agreement and all exhibits thereto (without giving effect to any amendment,
modification or waiver thereof or any consent thereunder (including any change
in the purchase price) in a manner that is materially adverse to the interests
of the Lenders in their capacities as such without the prior consent of the
Arrangers, which consent shall not be unreasonably withheld or delayed). For
purposes of the foregoing condition, any reduction in the purchase price (other
than pursuant to any purchase price or similar adjustment provision set forth in
the Acquisition Agreement) in connection with the Acquisition Agreement shall
not be deemed materially adverse to the interests of the Lenders if such
reduction is less than 15% of the sum of the original purchase price plus any
repayment or acquisition of debt set forth in the Acquisition Agreement. For the
avoidance of doubt, (x) the exercise of any right of extension under Section 3.1
of the Acquisition Agreement as in effect on the Effective Date shall not be
deemed to be an amendment, modification or waiver thereof or consent thereunder
for purposes of this Section 9.1(c) so long as such extension does not extend
beyond the Termination Date and (y) any extension of or delay in the date of the
“Closing” (as defined in the Acquisition Agreement as in effect on the Effective
Date) shall not be deemed to be an amendment, modification or waiver thereof or
consent thereunder for purposes of this Section 9.1(c) so long as such extension
does not extend beyond the Termination Date.

 

(d)          Major Default and Illegality.

 

(i)          No Major Default shall have occurred and be continuing.

 

(ii)         It not being illegal for the Lenders to perform their respective
obligations hereunder or to fund the Loans.

 

77

 

  

(e)          [Intentionally omitted].

 

(f)          Corporate Proceedings. The Administrative Agent shall have received
(i) certified copies of the Charter and by-laws (or analogous organizational
documents) of the Company and each Material Existing Guarantor and (ii) the
resolutions (or analogous authorizations), in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company and each Material Existing Guarantor, authorizing in each case the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Company or such Loan Party is a party, in each case
certified by the Secretary or an Assistant Secretary of the Company or such Loan
Party as of the Closing Date and each such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate.

 

(g)          Incumbency Certificates. The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary (or analogous
officer) of the Company and each Material Existing Guarantor dated the Closing
Date, as to the incumbency and signature of the officers of the Company and such
Material Existing Guarantor executing each of this Agreement, the Notes and each
other Loan Document to which the Company and such Loan Party is a party, and any
certificate or other documents to be delivered by it pursuant thereto, together
with evidence of the incumbency of such Secretary or Assistant Secretary as the
case may be.

 

(h)          Legal Opinions. The Administrative Agent shall have received
executed legal opinions of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
counsel to the Company and the Executive Vice President and General Counsel of
the Company, in each case, in form and substance reasonably satisfactory to the
Administrative Agent consistent with those delivered in connection with the
Existing Credit Agreement. Each of the counsel delivering the foregoing legal
opinions is expressly instructed to deliver its opinion for the benefit of each
of the Administrative Agent, the Collateral Agent and each Lender.

 

(i)          Fees and Expenses. The Administrative Agent shall have received or
shall concurrently receive, for the accounts of each Lender, each Agent and each
Arranger, all fees and expenses owing hereunder or in connection herewith to
such Persons, to the extent that such fees and expenses have been presented for
payment at least two (2) Business Days prior to the Closing Date (which amounts
may, at the Company’s election, be offset against the proceeds of the Loans).

 

(j)          Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma consolidated balance sheet as the last day of the completed
fiscal quarter most recently ended at least forty-five (45) days (or, in the
case of the fourth quarter of any fiscal year, sixty (60) days) before the
Closing Date and related statements of income and cash flows of Company, as well
as pro forma levels of EBITDA calculated in a customary manner for syndicated
bank facilities (collectively, the “Pro Forma Financial Statements”), for the
last fiscal year covered by the Audited Financial Statements of the Company and
for the latest four-quarter period ending with the latest period covered by the
quarterly Unaudited Financial Statements of the Company required by clause (k)
below, in each case, after giving effect to the Colomer Acquisition.

 

78

 

 

(k)          Financial Statements of the Company. The Administrative Agent shall
have received (a) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for the three (3)
fiscal years ended at least ninety (90) days before the Closing Date (without
any qualified audit opinion thereon) (the “Audited Financial Statements of the
Company”) and (b) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Company for each completed
fiscal quarter since the last day of the last fiscal year covered by the
applicable Audited Financial Statements of the Company and ended at least
forty-five (45) days (or, in the case of the fourth quarter of any fiscal year,
sixty (60) days) before the Closing Date (the “Unaudited Financial Statements of
the Company”). The Administrative Agent acknowledges receipt of the Audited
Financial Statements of the Company for the three (3) fiscal years ended before
the date hereof and (ii) the Unaudited Financial Statements of the Company
through the second fiscal quarter of 2013.

 

(l)          Financial Statements of the Acquired Business. The Administrative
Agent shall have received (a) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Acquired
Business for the three (3) fiscal years ended at least ninety (90) days before
the Closing Date (without any qualified audit opinion thereon) (the “Audited
Financial Statements of the Acquired Business”) and (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Acquired Business for each completed fiscal quarter since the last
day of the last fiscal year covered by the applicable Audited Financial
Statements of the Acquired Business and ended at least forty-five (45) days (or,
in the case of the fourth quarter of any fiscal year, sixty (60) days) before
the Closing Date (the “Unaudited Financial Statements of the Acquired
Business”). The Administrative Agent acknowledges receipt of the Audited
Financial Statements of the Acquired Business for the three (3) fiscal years
ended before the date hereof and (ii) the Unaudited Financial Statements of the
Acquired Business through the second fiscal quarter of 2013.

 

(m)          USA Patriot Act. Each of the Lenders shall have received, at least
five (5) days prior to the Closing Date (to the extent reasonably requested on a
timely basis at least seven (7) days prior to the Closing Date), all
documentation and other information required by the applicable Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

 

Section 9.2.          Conditions to Each Facility Increase and Specified
Refinancing. Each Facility Increase and each Specified Refinancing shall not
become effective prior to the satisfaction of all of the following conditions
precedent:

 

(a)          Certain Documents. The Administrative Agent shall have received on
or prior to the Facility Increase Date or the Specified Refinancing Date, as
applicable, each of the following, each dated such Facility Increase Date or
Specified Refinancing Date, as applicable, unless otherwise indicated or agreed
to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent;

 

(i)          (A) in the case of any Facility Increase or Refinancing Tranche, an
amendment to this Agreement (including to Schedule II) and the other Loan
Documents, effective as of the Facility Increase Date or the Specified
Refinancing Date, as applicable, and executed by the Company and the
Administrative Agent, to the extent necessary to implement terms and conditions
of the Facility Increase or Specified Refinancing and (B) in the case of any
Refinancing Notes, (x) Refinancing Notes Indenture, effective as of the
Specified Refinancing Date, as agreed by the Company and the Administrative
Agent, and executed by the indenture trustee and the Company and (y) an
intercreditor agreement, in form and substance reasonably satisfactory to the
Administrative Agent, required by Section 2.7 and executed by the indenture
trustee and the Administrative Agent and acknowledged and agreed by the Company;

 

79

 

 

(ii)         written commitments duly executed by existing Lenders (or their
Affiliates or Related Funds) or Eligible Assignees in an aggregate amount equal
to the amount of the proposed Facility Increase (in accordance with
Section 2.6(a), but in any case not to exceed, in the aggregate for all such
Facility Increases, the maximum amount set forth in Section 2.6(a)) or the
proposed Specified Refinancing (in accordance with Section 2.7) and, in the case
of each such Eligible Assignee that is not an existing Lender, an assumption
agreement or comparable document in form and substance reasonably satisfactory
to the Administrative Agent and duly executed by the Company, the Administrative
Agent and such Eligible Assignee;

 

(iii)        certified copies of resolutions of the Board of Directors of the
Company and each Guarantor approving the consummation of such Facility Increase
or Specified Refinancing, as applicable, and the execution, delivery and
performance of the corresponding amendments to this Agreement, any Refinancing
Notes Indenture and the other documents to be executed in connection therewith;

 

(iv)        a favorable opinion of counsel for the Company and each Guarantor,
addressed to the Administrative Agent and the Lenders and in form and substance
and from counsel reasonably satisfactory to the Administrative Agent; and

 

(v)         such other documents as the Administrative Agent may reasonably
request or as any Lender participating in such Facility Increase or Specified
Refinancing, as applicable, may reasonably require as a condition to its
commitment in such Facility Increase or Specified Refinancing.

 

(b)          Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders participating in such Facility Increase on such Facility Increase Date
or such Specified Refinancing on such Specified Refinancing Date, as applicable,
all fees and expenses (including reasonable out-of-pocket fees and expenses of
counsel to the Administrative Agent) due and payable on or before the Facility
Increase Date or Specified Refinancing Date, as applicable to the extent that
such fees and expenses have been presented for payment at least two (2) Business
Days prior to the Facility Increase Date or Specified Refinancing Date, as
applicable (which amounts may, at the Company’s election, be offset against the
proceeds of the Facility Increase or Specified Refinancing, as applicable).

 

(c)          Other Conditions. Other than for a Facility Increase relating to a
Permitted Acquisition,

 

80

 

 

(i)          Each of the representations and warranties made by each party to
each Loan Document in or pursuant to this Agreement or any other Loan Document,
or contained in any certificate or financial statement (other than estimates and
projections which are (x) identified as such and (y) contained in any financial
statement) furnished at any time under or in connection with this Agreement or
any other Loan Document shall be true and correct in all material respects on
and as of the Closing Date as if made on and as of such date (except to the
extent that such representations and warranties relate to a particular date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such date), both before and after giving effect
to the Loans, and the use of the proceeds thereof;

 

(ii)         no Event of Default and no Default shall have occurred both before
and after giving effect to the proposed Facility Increase or Specified
Refinancing;

 

(iii)        such Facility Increase shall be made on the terms and conditions
set forth in Section 2.6; and

 

(iv)        such Specified Refinancing shall be made on the terms and conditions
set forth in Section 2.7.

 

Section 9.3.          Certain Funds.

 

(a)          Subject to Section 9.1, notwithstanding any Default or Event of
Default and notwithstanding the conditions of Section 9.2 and any other
provision of any Loan Document to the contrary, during the Certain Funds Period,
each Lender shall be obliged to make its Loans on the Closing Date if:

 

(i)          no Major Default has occurred and is continuing; and

 

(ii)         it not being illegal for the Lenders to perform their respective
obligations hereunder or to fund the Loans.

 

(b)          During the Certain Funds Period, none of the Lenders shall be
entitled to

 

(i)          cancel its Commitments hereunder;

 

(ii)         rescind, terminate or cancel this Agreement or any of its
Commitments hereunder or exercise any right or remedy or make or enforce any
claim under or in respect of the Loan Documents it may have to the extent to do
so would prevent or limit the making of any Loans;

 

(iii)        refuse to participate in the making of any Loans (except in
circumstances where, pursuant to Section 9.3(a) above, a Lender is not obliged
to make its Loans on the Closing Date); or

 

(iv)        exercise any right of set−off or counterclaim right which it may
exercise in respect of a Loan to the extent to do so would prevent or limit the
making of any Loans.

 



81

 

 

ARTICLE X

AFFIRMATIVE COVENANTS 

 

From and after the Closing Date, the Company hereby agrees that, until the
Payment Obligations have been Fully Satisfied:

 

Section 10.1.          Financial Statements. The Company will furnish to each
Lender, through the Administrative Agent:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, a copy of the consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of operations and stockholders’
equity and cash flows for such year, setting forth in each case in comparative
form (to the extent that such information has not previously been provided to
the Lenders in form substantially similar to that required pursuant to this
Section 10.1(a)) the figures for the previous year, certified without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent;

 

(b)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, a copy of (i) the annual
business plan of the Company and its Subsidiaries for the next succeeding fiscal
year, including model quarterly balance sheets and statements of operations and
of cash flow, (ii) a two-year model (including, without limitation, model annual
balance sheets and statements of operations and of cash flow) for the Company
and its Subsidiaries and (iii) a two-year model (including, without limitation,
model annual balance sheets and statements of operations and of cash flow) for
Revlon and its Subsidiaries, and all of the foregoing shall be in form and
detail reasonably satisfactory to the Administrative Agent and shall be
certified by a Responsible Officer of the Company; and

 

(c)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a copy of (i) the unaudited consolidated, condensed balance sheets
of the Company and its Subsidiaries as at the end of each such quarter, (ii) the
related unaudited consolidated, condensed statements of operations and of cash
flows for the portion of the fiscal year through such date and (iii) the related
unaudited consolidated, condensed statements of operations for such quarterly
period, setting forth in each case in comparative form (to the extent that such
information has not previously been provided to the Lenders in form
substantially similar to that required pursuant to this Section 10.1(c)) the
figures for the corresponding fiscal period of the previous year (other than the
balance sheets, which shall present such corresponding figures at the last day
of the previous fiscal year), certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Company;

 

all such financial statements to be prepared in reasonable detail and (except as
approved by such accountants or Responsible Officer, as the case may be, and
disclosed therein) in accordance with GAAP applied consistently throughout the
periods reflected therein (subject, in the case of interim periods, to normal
year-end adjustments and the absence of notes).

 

Section 10.2.          Certificates; Other Information. The Company will furnish
to each Lender, through the Administrative Agent:

 

82

 

 

(a)          concurrently with the delivery of its financial statements referred
to in Section 10.1(a), a certificate of the independent certified public
accountants certifying such financial statements, to the extent available
pursuant to the policies and procedures of such independent certified public
accountants, stating that in making the examination necessary therefor, no
knowledge was obtained of any Default or Event of Default with respect to
Section 11.1, except as specified in such certificate (which certificate may be
limited by applicable accounting rules or guidelines);

 

(b)          concurrently with the delivery of its financial statements referred
to in Section 10.1(a) and (c), a certificate of a Responsible Officer of the
Company, substantially in the form of Exhibit M (Form of Compliance Certificate)
and if such certificate demonstrates an Event of Default of the covenant
contained in Section 11.1, the Company may deliver, together with such
certificate, a notice of its intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 12.2;

 

(c)          within five (5) days after the same are sent, copies of all
financial statements and reports which the Company or any of its Subsidiaries
and Revlon sends to holders of its publicly traded debt or equity securities,
and within five (5) days after the same are filed, copies of all financial
statements and reports (including copies of all registration statements, proxy
statements and regular and periodic reports, if any) which any of such Persons
may make to, or file with, the Securities and Exchange Commission or any
successor thereto;

 

(d)          within ten (10) days following the last day of each fiscal quarter
of the Company (commencing with the first full fiscal quarter ended after the
Closing Date), a schedule listing (i) all Subsidiaries of the Company as of the
last day of the fiscal quarter most recently ended, (ii) all Subsidiaries of the
Company which have been acquired or created during the fiscal quarter then ended
and (iii) all Persons which have ceased to be Subsidiaries of the Company during
such prior fiscal quarter of the Company; and

 

(e)          at least ten (10) days prior to the issuance thereof, a certificate
of a Responsible Officer of the Company as to the issuance of any letter of
credit permitted by Section 11.2(m), which certificate shall include (i) the
amount of such letter of credit (including, with respect to any such letter of
credit that is denominated in a currency other than Dollars, the Equivalent in
Dollars thereof), (ii) the stated expiry date thereof, (iii) the issuer thereof
and (iv) the beneficiary thereof.

 

Section 10.3.          Payment of Obligations. The Company will, and will cause
each of its Recourse Subsidiaries to, pay, discharge or otherwise satisfy at or
(to the extent not otherwise prohibited hereunder) before maturity or before
they become delinquent, as the case may be, all its Indebtedness and other
material obligations of whatever nature, except when the amount or validity
thereof is then being contested in good faith by appropriate proceedings and
reserves with respect thereto to the extent, if any, required by GAAP have been
provided on the books of the Company or such Subsidiary, as the case may be.
Notwithstanding anything to the contrary in the foregoing sentence, the Company
shall not be in default under this Section 10.3 unless the aggregate amount of
non-contested Indebtedness or obligations which it and its Subsidiaries have so
failed to pay, discharge or satisfy before they become delinquent and which
remain delinquent at the time of determination is more than $50,000,000 (or,
with respect to any other currency, the Equivalent thereof) in the aggregate.

 

83

 

 

Section 10.4.          Conduct of Business and Maintenance of Existence. Except
as permitted by this Agreement, the Company will continue to engage in business
of the same general type as now conducted by it; and, except as permitted by
this Agreement, the Company will, and will cause each of its Subsidiaries to,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except as
otherwise permitted pursuant to Sections 11.5 and 11.6, and comply with all
Contractual Obligations and Requirements of Law except to the extent that all
failures to comply therewith would not in the aggregate, be reasonably likely to
have a Material Adverse Effect. The Company will not make any material change in
its present method of conducting business. The Company will cause each of its
Subsidiaries to engage primarily in no business other than the business of
developing, manufacturing, distributing and/or selling (including marketing and
advertising) beauty, hair care, nail care, skin care, fragrance, personal care
and/or related products (or of holding properties incidental to such
businesses).

 

Section 10.5.          Maintenance of Property; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not, in the aggregate, be reasonably likely to have a
Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies insurance on such of its property and against such
liabilities in at least such amounts and against at least such risks as are
customarily insured against in the same general area by companies engaged in the
same or a similar business and furnish to the Administrative Agent, upon written
request, and to each Lender which makes a written request through the
Administrative Agent, reasonable information as to the insurance carried.

 

Section 10.6.          Inspection of Property; Books and Records; Discussions.
The Company will, and will cause each of its Recourse Subsidiaries to, (a) keep
proper books of accounts and records in which entries in conformity in all
material respects with all Requirements of Law shall be made of all dealings and
transactions in relation to its businesses and activities and which shall permit
the preparation of financial statements in conformity with GAAP and (b) permit
representatives of the Administrative Agent or the Collateral Agent to visit and
inspect such of its properties during normal business hours as the
Administrative Agent or Collateral Agent reasonably may request and (during such
visit or inspection, or otherwise upon request by the Administrative Agent or
Collateral Agent) examine and make abstracts from such of its books and records
as it may reasonably request at any reasonable time and as often as may
reasonably be desired, and to discuss the business, condition (financial or
otherwise), performance, properties and prospects of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its then independent certified public accountants.

 

Section 10.7.          Notices. The Company will promptly give notice to the
Administrative Agent and each Lender, through the Administrative Agent:

 

(a)          of the occurrence of any Default or Event of Default;

 

(b)          of any default or event of default by the Company or any of its
Subsidiaries under any Contractual Obligation of the Company or any of its
Subsidiaries or the institution of, or the occurrence of any material adverse
change, in the status or likely result of, any litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority or any other Person which, in any of
the foregoing cases, would be reasonably likely to have a Material Adverse
Effect;

 

(c)          of any default or event of default by Revlon under any agreements
or other instruments governing Indebtedness of Revlon involving an aggregate
amount in excess of $50,000,000 (or, with respect to any other currency, the
Equivalent thereof);

 

84

 

 





(d)          of (i) any violation or noncompliance by the Company or any of its
Subsidiaries or, to the best of its knowledge, any other Person of any
Environmental Laws which would be reasonably likely to have a Material Adverse
Effect or (ii) any liability or potential liability to the Company or any of its
Subsidiaries or, to the best of its knowledge, to any other Person under, any
Environmental Laws which would be reasonably likely to have a Material Adverse
Effect;

 

(e)          of any of the following events, as soon as possible, and in any
event, within thirty (30) days after the Company knows or has reason to know
thereof:

 

(i)          the occurrence or expected occurrence of any Reportable Event with
respect to any Plan; or

 

(ii)         the institution of proceedings or the taking or expected taking of
any other action by PBGC or the Company or any Commonly Controlled Entity to
terminate, withdraw or partially withdraw from any Plan and with respect to a
Multiemployer Plan, the Reorganization or Insolvency of such Plan;

 

if such Reportable Event, termination, withdrawal or partial withdrawal (and, in
the case of any Multiemployer Plan, its Reorganization or Insolvency) would be
reasonably likely to result in liability to the Company and the Guarantors, in
the aggregate, in excess of $5,000,000; and

 

(f)          of a material adverse change in the business, condition (financial
or otherwise), operations, performance or properties of the Company and its
Subsidiaries taken as a whole, or of any event which would be reasonably likely
to materially adversely affect the ability of the Company and its Subsidiaries
taken as a whole to perform their obligations under the Loan Documents.

 

Each notice pursuant to this Section 10.7 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.

 

Section 10.8.          Maintenance of Corporate Identity. The Company will
operate its businesses, and will cause its Subsidiaries to operate their
respective businesses, and maintain their records, independently from any Person
(a “Parent”) which, directly or indirectly, is in control (as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended) of the Company and
independently from any Subsidiary of such Parent other than the Company and its
Subsidiaries; and the Company will maintain bank accounts separate from the bank
accounts of each Parent of the Company and act solely in its own corporate name
and through its own authorized officers and agents.

 

Section 10.9.          Environmental Laws. The Company will, and will cause each
of its Subsidiaries to:

 

(a)          Comply with and require compliance by all tenants and subtenants,
if any, with all Environmental Laws and obtain and comply with and maintain, and
require that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, registrations or permits required by Environmental
Laws except to the extent that the failure to do so either individually or in
the aggregate would not be reasonably likely to have a Material Adverse Effect;
and

 

85

 

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all orders and directives of all
Governmental Authorities respecting Environmental Laws, except (i) to the extent
that the failure to perform any obligations contained in this clause (b) would
not be reasonably likely to have a Material Adverse Effect or (ii) to the extent
that such obligations are being contested in good faith by appropriate
proceedings and provided that the pendency of any and all such proceedings would
not be reasonably likely to have a Material Adverse Effect.

 

Section 10.10.         Additional Guaranties. The Company will from time to time
cause each Domestic Subsidiary thereof which has not previously done so to
execute and deliver to the Administrative Agent duly executed supplements and
amendments to the Guaranty, in each case, in form and substance satisfactory to
the Administrative Agent; provided, however, the foregoing shall not apply to
any Excluded Subsidiary. Each such supplement or amendment shall be accompanied
by such resolutions, incumbency certificates and legal opinions as are
reasonably requested by the Administrative Agent and are in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 10.11.         Additional Stock Pledges. (a) The Company will, and will
cause each of its Domestic Subsidiaries (other than Excluded Subsidiaries) to,
pledge to the Collateral Agent 100% of the issued and outstanding Stock and
Stock Equivalents (other than directors’ qualifying shares) of each Domestic
Subsidiary and Domestic Non-Recourse Subsidiary of the Company (other than any
such Subsidiary that is an Excluded Subsidiary) which has not previously been
pledged hereunder. Such pledge shall be granted pursuant to duly executed
joinders and amendments to the Pledge and Security Agreement and, if applicable,
the other Security Documents, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)          The Company will, and will cause each of the Subsidiary Guarantors
to, pledge to the Collateral Agent 66% (rounded downward to eliminate any
fraction of a share) of the issued and outstanding shares of each class of Stock
and Stock Equivalents entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2)) (“Voting Stock”) and 100% of the issued and
outstanding shares of each class of Stock and Stock Equivalents not entitled to
vote (within the meaning of such regulation) (“Non-Voting Stock”) of each
first-tier Foreign Subsidiary and first-tier Foreign Non-Recourse Subsidiary of
the Company or such Subsidiary Guarantor which (in each case) is owned of record
by the Company or such Subsidiary Guarantor and which has not previously been
pledged hereunder; provided, however, that in no event shall the Company and the
Subsidiary Guarantors pledge an aggregate amount of Voting Stock that exceeds
66% of the total outstanding Voting Stock (taken as a whole) of any first-tier
Foreign Subsidiary or first-tier Foreign Non-Recourse Subsidiary of the Company
or such Subsidiary Guarantor. Each such pledge shall be granted pursuant to duly
executed joinders and amendments to the Pledge and Security Agreement and if
applicable, the other Security Documents, in each case, as (x) the
Administrative Agent deems necessary or advisable in order to effectively grant
a valid, perfected and enforceable security interest in the Pledged Stock
delivered thereto under the laws of the State of New York and, if such issuer of
Pledged Stock is organized under the laws of the United Kingdom, Canada or
Bermuda and, if requested by the Administrative Agent in its sole discretion
exercised reasonably and in accordance with customary business practices for
comparable financing transactions, such other jurisdiction in which the issuer
of such Pledged Stock is organized to the extent such jurisdiction constitutes,
directly or indirectly, one of the top five net revenue generating markets of
the Company and its Subsidiaries and (y) is in form and substance reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, unless
either the Administrative Agent or the Required Lenders shall at any time
otherwise reasonably request, no such pledge shall be required pursuant to this
Section 10.11(b) with respect to the Stock and Stock Equivalents of any
first-tier Foreign Subsidiary listed on Schedule 8.13(b) which is not pledged on
the Closing Date or is acquired or formed after the date hereof and either (A)
is listed on Schedule 8.13(b) as being slated for liquidation, dissolution or
merger or (B) does not have assets in excess of $5,000,000 (or, with respect to
any other currency, the Equivalent thereof).

 

86

 

 

(c)          Each joinder and amendment to the Pledge and Security Agreement and
the other Security Documents required to be executed and delivered pursuant to
this Section 10.11 shall be promptly executed and delivered after the
organization, acquisition or identification of any such Subsidiary Guarantor,
Domestic Non-Recourse Subsidiary, first-tier Foreign Subsidiary or first-tier
Foreign Non-Recourse Subsidiary and shall be accompanied by share certificates
evidencing the Pledged Stock thereunder (to the extent that such Pledged Stock
is certificated), together with an undated stock power for each such share
certificate (duly executed in blank and delivered by a duly authorized officer
of the pledgor of the Pledged Stock represented by such certificate). Each
joinder and amendment to the Pledge and Security Agreement and the other
Security Documents executed and delivered pursuant to this Section 10.11 shall
be accompanied by (i) in the case of the pledge of Stock or Stock Equivalents of
any Foreign Subsidiary or Foreign Non-Recourse Subsidiary, evidence of the
taking of all such other actions as may be necessary or appropriate for the
perfection and first priority of such pledge, and (ii) in the case of any
Subsidiary, such resolutions, incumbency certificates and legal opinions as are
reasonably requested by the Administrative Agent and shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.

 

(d)          In the event that there shall be a change in law that eliminates
the adverse tax consequences to the Company or any of its Recourse Subsidiaries
that would have resulted on the date hereof (so that such consequences, if any,
are immaterial) from the pledge of 66-2/3% or more of the Voting Stock of any
Foreign Subsidiary or Foreign Non-Recourse Subsidiary, the Company will, and
will cause each of its Recourse Subsidiaries to, (i) pledge such additional
amount of shares of such Voting Stock (with respect to each Foreign Subsidiary
or Foreign Non-Recourse Subsidiary, the Voting Stock of which then is pledged
hereunder) and (ii) notwithstanding the provisions of Section 10.11(b), pledge
the maximum amount of shares of such Voting Stock (with respect to each Foreign
Subsidiary or Foreign Non-Recourse Subsidiary, the Voting Stock of which is
pledged thereafter), in each case which can be so pledged without the incurrence
of adverse tax consequences and take or cause to be taken such further action as
the Administrative Agent may reasonably request (including, without limitation,
the delivery of legal opinions) in order to perfect its security interest in
such stock.

 

87

 

 

Section 10.12.         Additional Collateral. The Company will cause each of its
Subsidiary Guarantors which has not previously done so to execute and deliver to
the Administrative Agent duly executed joinders and amendments to the Pledge and
Security Agreement and, if applicable, the other Security Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
and to take such other action as reasonably shall be necessary or as the
Administrative Agent reasonably shall request to grant to the Collateral Agent a
valid and enforceable first priority perfected security interest in all
Collateral of such Subsidiary Guarantor (subject to any Liens permitted by
Section 11.3). Each such joinder and amendment shall be accompanied by such
evidence of the taking of all actions as may be necessary or appropriate for the
perfection and first priority of such security interest (including, without
limitation, the filing of any necessary Uniform Commercial Code financing
statements) and such resolutions, incumbency certificates and legal opinions as
are reasonably requested by the Administrative Agent, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing or any other provision of this Agreement or any
other Loan Document, (i) the Collateral shall exclude assets to the extent that
a security interest therein could reasonably be likely to result in a material
adverse tax consequence to the Company, and any other assets as to which the
Collateral Agent and the Company reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby, (ii) with respect to any
Domestic Subsidiary (other than an Excluded Subsidiary) formed or acquired on or
after the Closing Date, the Loan Parties shall promptly and in any event not
longer than ninety (90) days after the date such Domestic Subsidiary is formed
or acquired (or such longer period as the Administrative Agent may agree) comply
with provisions of Sections 10.10 through 10.15 (inclusive) and Section 10.19
and (iii) with respect to any Domestic Subsidiary that is initially an Excluded
Subsidiary but subsequently becomes no longer an Excluded Subsidiary, the Loan
Parties shall promptly and in any event not longer than ninety (90) days after
the date such Domestic Subsidiary becomes no longer an Excluded Subsidiary (or
such longer period as the Administrative Agent may agree) comply with the
provisions of Sections 10.10 through 10.15 (inclusive) or Section 10.19.

 

Section 10.13.         Asset Transfers. (a) Each of the Company and the
Subsidiary Guarantors will grant to the Collateral Agent a first priority,
perfected security interest (subject to any Liens thereon which are permitted to
encumber the relevant asset pursuant to Section 11.3) in all properties and
assets (whether tangible or intangible) of a type that constitutes Collateral
under any Security Document to which the Company or any Subsidiary Guarantor is
a party which are sold, transferred, conveyed or otherwise distributed to the
Company or any such Subsidiary Guarantor (including, without limitation, by way
of merger or consolidation) from any Subsidiary of the Company simultaneously
with the effectiveness of such sale, transfer, conveyance or other distribution.

 

(b)          The Company and each Subsidiary Guarantor will take such action
from time to time as is necessary (or otherwise reasonably requested by the
Administrative Agent) to ensure that the Collateral Agent at all times holds a
perfected security interest in all Collateral under the Security Documents,
except as otherwise permitted hereunder.

 

Section 10.14.         Intellectual Property. (a) The Company will, and will
cause each of the Subsidiary Guarantors to, take such action as is necessary (or
as otherwise is reasonably requested by the Administrative Agent) in order to
grant to the Collateral Agent a first priority, perfected security interest in
any copyright registration in which the Company or any of the Subsidiary
Guarantors may from time to time obtain any interest. The Company will submit,
and will cause each Subsidiary Guarantor to submit, to the Administrative Agent,
by each January 31st and July 31st of each year following the Closing Date,
commencing on the first such date that occurs at least ninety (90) days after
the Closing Date (or, if the Administrative Agent reasonably so requests in
writing, more often; provided, however, that, except during such time as a
Default or Event of Default has occurred and is continuing, the Administrative
Agent shall not so request more frequently than monthly), a Copyright Security
Agreement (substantially in the form attached to the Pledge and Security
Agreement or such other form reasonably acceptable to the Administrative Agent)
confirming the security interest of the Collateral Agent in any Copyright
acquired or with respect to which the Company or any Subsidiary Guarantor filed
an application for copyright registration during the two prior calendar
quarters, duly executed and in proper form for recordation in the United States
Copyright Office.

 

88

 

 

(b)          The Company will, to the extent permitted by Title 15 of the United
States Code, submit, and will cause each Subsidiary Guarantor to submit, to the
United States Patent and Trademark Office for registration or recordation, as
applicable:

 

(i)          a completed application for trademark registration, in such class
or classes as is in conformity with its ordinary business practice then in
effect, of each Trademark acquired or adopted and used or intended to be used by
it, with respect to any mark which, in the Company’s reasonable judgment, is a
Significant Trademark; provided, however, that within thirty (30) days after
receipt of notice from the Administrative Agent (or such later date as the
Administrative Agent may agree), the Company shall, or shall cause the
applicable Subsidiary Guarantor to, submit to the United States Patent and
Trademark Office for registration a completed application for trademark
registration, in such class or classes as is in conformity with its ordinary
business practice then in effect, of any Trademark acquired or adopted and used
or intended to be used by it, with respect to any mark which the Required
Lenders reasonably deem to be of such significance as to require the Company or
such Subsidiary Guarantor to take such steps as may be necessary or desirable to
grant to the Collateral Agent a perfected, first priority security interest in
such Trademark to the extent that it has any ownership interest in such
Trademark which is registerable by it under trademark or other applicable law;
and

 

(ii)         with respect to any interest acquired after the Closing Date by the
Company or any of its Subsidiaries (other than any Excluded Subsidiaries) in a
Significant Trademark, any appropriate assignment to the Company or such
Subsidiary Guarantor of the interest acquired by it in the United States in such
Significant Trademark, including, without limitation, all previously unrecorded
assignments to the Company’s or such Subsidiary Guarantor’s
predecessors-in-interest of which the Company or any Subsidiary Guarantor is or
becomes aware.

 

The Company will, and will cause each Subsidiary Guarantor to, use its
respective commercially reasonable best efforts to comply with all requirements
of the Lanham Act and the rules and regulations thereunder, as from time to time
in effect, or other applicable law necessary in order to validly register and
maintain the registration of any such Significant Trademark with the United
States Patent and Trademark Office, except as permitted pursuant to Sections
10.4, 11.5 and 11.6 hereof. The Company will submit, and will cause each
Subsidiary Guarantor to submit, to the Administrative Agent, by each January
31st and July 31st of each year following the Closing Date, commencing on the
first such date that occurs at least ninety (90) days after the Closing Date
(or, if the Administrative Agent reasonably so requests in writing, more often;
provided, however, that, except during such time as a Default or Event of
Default has occurred and is continuing, the Administrative Agent shall not so
request more frequently than monthly), a Trademark Security Agreement
(substantially in the form attached to the Pledge and Security Agreement or such
other form reasonably acceptable to the Administrative Agent) confirming the
security interest of the Collateral Agent in any Trademark acquired or with
respect to which the Company or any Subsidiary Guarantor filed an application
for trademark registration during the two prior calendar quarters, duly executed
and in proper form for recordation in the United States Patent and Trademark
Office.

 

(c)          The Company will, to the extent permitted by Title 35 of the United
States Code, submit, and will cause each Subsidiary Guarantor to submit, to the
United States Patent and Trademark Office for issuance or recordation, as
applicable:

 

89

 

 

(i)          an application for letters patent for each patentable invention
acquired by or invented by or for it which invention is of such a nature that
the Company or its Subsidiaries, in accordance with its ordinary business
practice then in effect, would file a patent application in the United States
Patent and Trademark Office with respect to it; and

 

(ii)         with respect to any interest acquired after the Closing Date by the
Company or any of its Subsidiaries (other than any Excluded Subsidiaries) in a
Patent, any appropriate assignment to the Company or such Domestic Subsidiary of
the interest acquired by it in the United States in such Patent, including,
without limitation, all previously unrecorded assignments to the Company’s or
such Domestic Subsidiary’s predecessors-in-interest of which the Company or any
Subsidiary Guarantor is or becomes aware.

 

The Company will, and will cause each Subsidiary Guarantor to, use its
respective commercially reasonable best efforts to comply with all requirements
of the United States Patent Act and the rules and regulations thereunder, as
from time to time in effect, or other applicable law necessary in order to
validly obtain and maintain any Patent with the United States Patent and
Trademark Office, except as permitted pursuant to Sections 10.4, 11.5 and 11.6
hereof. The Company will submit, and will cause each Subsidiary Guarantor to
submit, to the Administrative Agent, by each January 31st and July 31st of each
year following the Closing Date, commencing on the first such date that occurs
at least ninety (90) days after the Closing Date (or, if the Administrative
Agent reasonably so requests in writing, more often; provided, however, that,
except during such time as a Default or Event of Default has occurred and is
continuing, the Administrative Agent shall not so request more frequently than
monthly), a Patent Security Agreement (substantially in the form attached to the
Pledge and Security Agreement or such other form reasonably acceptable to the
Administrative Agent) confirming the security interest of the Collateral Agent
in any Patent acquired or with respect to which the Company or any Subsidiary
Guarantor filed an application for letters patent during the two prior calendar
quarters, duly executed and in proper form for recordation in the United States
Patent and Trademark Office.

 

(d)          Notwithstanding anything to the contrary contained in this
Section 10.14, the Company and its Subsidiaries shall have the right to license
their respective Patents and Trademarks to third parties on an arms’ length
basis; provided, however, that, except with respect to Trademarks and Patents
which constitute Disposition Assets or with respect to which the only
substantial use by the Company and its Subsidiaries is in connection with a
business constituting a Disposition Asset, that any such license of (i) a
Trademark shall be for use with respect to products which are not reasonably
likely to be competitive with those produced and/or marketed by the Company and
its Subsidiaries and (ii) a Patent shall be for applications which would not be
reasonably likely to diminish the value of any product line of the Company and
its Subsidiaries, except for, in the case of each of clause (i) and (ii),
licenses or cross-licenses granted by the Company or any such Subsidiary in
connection with the settlement or other disposition of litigation or other
disputes with respect to Patents or Trademarks, provided, however, that such
licenses or cross-licenses shall be granted (x) in the reasonable business
judgment of the Company or any such Subsidiary, or (y) as may be required by any
Governmental Authority having jurisdiction over any such litigation or dispute.
The Administrative Agent and each Lender hereby acknowledges and agrees that any
security interest held by the Collateral Agent in any Patent or Trademark which
is licensed in accordance with the provisions of this Section 10.14(d) shall be
subordinate to such license agreement and each Lender hereby instructs the
Administrative Agent to execute and deliver such instruments, documents and
agreements as the Company reasonably may request in order to confirm such
subordination.

 

90

 

 

Section 10.15.         Additional Mortgages. The Company shall execute and
deliver the Oxford Mortgage and related Mortgaged Related Documents within
ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may agree). With respect to any fee interest in any real
property located in the United States having a value (together with improvements
thereon) of at least $7,500,000 acquired after the Closing Date by the Company
or any of its Domestic Subsidiaries (other than Excluded Subsidiaries), the
Company or such Subsidiary shall promptly (and in any event within forty-five
(45) days (or such later date as the Administrative Agent may agree) after (x)
the acquisition thereof or (y) in the case of costs and expenses referred to in
clause (c) below, the receipt of an invoice in respect thereof) (a) execute and
deliver a first-priority and a second-priority Mortgage, in favor of the
Collateral Agent, for the benefit of the holders of the Secured Obligations,
covering such real property (subject to Customary Permitted Liens, Liens
securing the Multi-Currency Payment Obligations and Designated Eligible
Obligations as provided for in the Intercreditor Agreement and other Liens
approved by the Administrative Agent), (b) if requested by the Administrative
Agent, provide all Mortgage Supporting Documents relating thereto and (c) pay
all costs and expenses associated with the foregoing.

 

Section 10.16.         Post-Closing Matters. The Company shall, and shall cause
each of its Subsidiaries to, deliver each of the documents, instruments and
agreements set forth on Schedule 10.16 within the time periods set forth on such
Schedule.

 

Section 10.17.         [Intentionally Omitted]

 

Section 10.18.         Tax Reporting. Promptly after the Company determines that
it intends to treat the Loans and the related transactions contemplated hereby
as a “reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), the Company shall give the Administrative Agent written notice
thereof and shall deliver to the Administrative Agent all U.S. Internal Revenue
Service forms required in connection therewith.

 

Section 10.19.         Control Accounts; Approved Deposit Accounts.

 

(a)          The Company shall, and shall cause each of the Subsidiary
Guarantors to, except cash or Cash Equivalents subject to a Lien permitted under
Section 11.3(c), (d), (f), (p), (s) (solely to the extent prohibited by the
terms of the Indebtedness secured thereby), (cc) or (dd), (i) deposit in an
Approved Deposit Account all cash and all Proceeds of any Account or General
Intangible they receive from any other Person, (ii) not maintain any funds or
other assets in any Securities Account that is not a Control Account and (iii)
not establish or maintain any Deposit Account other than with a Deposit Account
Bank; provided, however, that the Company and each of its Subsidiaries may
deposit cash into and maintain (A) payroll, benefits, withholding tax, escrow,
customs and other fiduciary accounts and (B) other accounts as long as the
aggregate balance in all such other accounts does not exceed $5,000,000 (or,
with respect to any other currency, its Equivalent) at any time.

 

(b)          The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine to the extent expressly contemplated in any Loan
Document and shall (or direct the Collateral Agent to) apply the all funds on
deposit in such Cash Collateral Account as so contemplated. Funds on deposit in
any Cash Collateral Account may be invested (but the Administrative Agent shall
be under no obligation to make any such investment) in Cash Equivalents at the
direction of the Administrative Agent and, except during the continuance of an
Event of Default, the Administrative Agent agrees with the Company to direct the
Collateral Agent to issue Entitlement Orders for such investments in Cash
Equivalents as requested by the Company; provided, however, that neither the
Administrative Agent nor the Collateral Agent shall have any responsibility for,
or bear any risk of loss of, any such investment or income thereon.

 

91

 



 

ARTICLE XI

NEGATIVE COVENANTS

 

From and after the Closing Date, the Company hereby agrees that, until the
Payment Obligations are Fully Satisfied:

 

Section 11.1.          Financial Covenant. The Company will not permit the First
Lien Secured Leverage Ratio of the Company and its Subsidiaries for the period
of four consecutive fiscal quarters of the Company ending on the last day of the
first full fiscal quarter after the Closing Date and ending on the last day of
each fiscal quarter thereafter to be greater than 4.25 to 1.00.

 

Section 11.2.          Indebtedness. The Company will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except for:

 

(a)          Indebtedness in respect of (i) the Payment Obligations and any
Permitted Refinancing thereof or (ii) in respect of any Refinancing Notes and
any Permitted Refinancing thereof;

 

(b)          (i) Indebtedness under the Senior Notes Indenture in respect of the
Existing Senior Notes and any Permitted Refinancing thereof and (ii) any other
Indebtedness (whether issued under the Senior Notes Indenture or otherwise) in
an aggregate principal amount for such other Indebtedness not to exceed
$200,000,000 (the “Additional Senior Notes”) and any Permitted Refinancing
thereof;

 

(c)          Indebtedness (i) of the Company owing to any of its Wholly-Owned
Recourse Subsidiaries, (ii) of any Wholly-Owned Recourse Subsidiary of the
Company owing to any other Wholly-Owned Recourse Subsidiary of the Company,
(iii) of any Wholly-Owned Recourse Subsidiary of the Company owing to the
Company and (iv) of any Non-Recourse Subsidiary to any other Non-Recourse
Subsidiary; provided, however, in each case, that the aggregate principal amount
of such Indebtedness of any Recourse Subsidiary that is not a Guarantor incurred
after the Closing Date shall be subject to Section 11.8(j);

 

(d)          Indebtedness of any Foreign Subsidiary or any foreign branch of a
Domestic Subsidiary principally doing business outside of the United States
(including, without limitation, Indebtedness on account of letters of credit not
issued under the Multi-Currency Credit Agreement) and, without duplication, any
Contingent Obligation of the Company in respect thereof, in an aggregate
principal amount at any time outstanding not exceeding for the Foreign
Subsidiaries and foreign branches of Domestic Subsidiaries in the aggregate the
greater of (A) $60,000,000 and (B) 37.50% of Consolidated Net Tangible Assets of
the Company’s Foreign Subsidiaries (or, with respect to any other currency, the
Equivalent in Dollars thereof), in each case, determined at the time of
incurrence; provided, however, that for purposes of this Section 11.2(d), such
aggregate principal amount shall not include an amount equal to the aggregate
principal amount of Indebtedness of the Foreign Subsidiaries and foreign
branches of Domestic Subsidiaries to any bank which is offset by compensating
balances at such bank (which Indebtedness shall be permitted hereunder);

 

92

 

 

(e)          Indebtedness of the Company to Affiliates in respect of Capital
Contribution Notes which evidence cash amounts actually received by the Company
from such Affiliates on account of Capital Contributions;

 

(f)          Indebtedness to employees or former employees of the Company or any
of its Subsidiaries in the nature of deferred compensation;

 

(g)          Indebtedness of the Company and its Subsidiaries under Interest
Rate Agreements which are in existence on the Closing Date, and other
Indebtedness of the Company and its Subsidiaries under Interest Rate Agreements,
which have the sole purpose of hedging interest rate exposure of the Company and
its Subsidiaries;

 

(h)          Hedging Contracts of the Company and its Subsidiaries entered into
in the ordinary course of business of the Company and its Subsidiaries for the
purpose of providing foreign exchange for their respective operating
requirements or of hedging currency exposure;

 

(i)          (i) Qualified Affiliate Indebtedness and (ii) Indebtedness
outstanding on the Closing Date under the Existing Subordinated Loan and, in
each case, any Permitted Refinancing thereof;

 

(j)          Indebtedness of the Company or any of its Subsidiaries in the
nature of guarantees as referred to in clause (k) of the definition of
“Indebtedness” which is permitted under Section 11.3(m);

 

(k)          Indebtedness of any Foreign Subsidiary or a foreign branch of a
Domestic Subsidiary principally doing business outside of the United States to
any Person (other than an Affiliate of the Company), in an aggregate principal
amount at any one time outstanding not to exceed the greater of (A) $50,000,000
and (B) 31.25% of Consolidated Net Tangible Assets of Foreign Subsidiaries (or
with respect to any other currency, the Equivalent in Dollars thereof), in each
case, determined at the time of incurrence; provided, however, that, such
Indebtedness (i) is not guaranteed by any Loan Party (except to the extent that
the Lien permitted by Section 11.3(m), in itself, constitutes a guarantee) and
(ii) is either offset or secured by a counterpart deposit, compensating balance
or a pledge of cash deposit; provided, further, that such counterpart deposit,
compensating balance or cash deposit pledge does not constitute Collateral (as
defined in any Security Document) or any of the Unpledged International
Property;

 

(l)          Capital Lease Obligations and Indebtedness of the Company or any of
its Subsidiaries incurred to finance or reimburse the cost of the acquisition,
development, construction, purchase, lease, repair, addition or improvement of
property (real or personal), equipment or other assets used or useful in a
Permitted Business, whether through the direct purchase of assets or the Capital
Stock of any Person that owns no other assets or property than those that would
have been permitted to be purchased directly under this clause (l) (which
Indebtedness may be issued at any time within three hundred sixty-five
(365) days of such acquisition, development, construction, purchase, lease,
repair, addition or improvement) and any refinancing thereof; provided, however,
that the aggregate principal amount of any Indebtedness permitted under this
clause (l) at any time outstanding shall not exceed the greater of (A)
$75,000,000 and (B) 12.00% of Consolidated Net Tangible Assets of the Company
and its Subsidiaries (or with respect to any other currency, the Equivalent in
Dollars thereof), in each case, determined at the time of incurrence;

 

93

 

  

(m)          Indebtedness to any Person (other than an Affiliate of the Company)
in respect of the undrawn portion of the face amount of or unpaid reimbursement
obligations in respect of letters of credit not issued under the Multi-Currency
Credit Agreement for the account of the Company or any of its Subsidiaries in an
aggregate amount at any one time outstanding not to exceed $30,000,000 (or with
respect to any other currency, the Equivalent in Dollars thereof); provided,
however, that such Indebtedness is offset or secured by a counterpart deposit,
compensating balance or a pledge of cash deposits;

 

(n)          [Intentionally Omitted];

 

(o)          additional Indebtedness in an aggregate principal amount not to
exceed $250,000,000 at any one time outstanding (or with respect to any other
currency, the Equivalent in Dollars thereof); provided, however, that any
refinancing of any Indebtedness permitted under this clause (o) shall be a
Permitted Refinancing;

 

(p)          additional Indebtedness if, after giving effect to the incurrence
of such Indebtedness (and any Permitted Acquisition consummated in connection
therewith, whether prior to or concurrently with such incurrence), as of the
last day of the most recent four consecutive fiscal quarters with respect to
which financial statements shall have been delivered pursuant to Section 9.1(k)
or Section 10.1, (i) the Company is in pro forma compliance with Section 11.1
and (ii) the Company’s Total Leverage Ratio, calculated on a pro forma basis, is
less than 6.00 to 1.00 and any Permitted Refinancing thereof;

 

(q)          Indebtedness incurred in connection with financing Permitted
Acquisitions or any Permitted Refinancing of Indebtedness under this clause (q);
provided, however, that any Indebtedness pursuant to this clause (q) shall be
(i) unsecured at all times during the term of this Agreement and (ii)
subordinated to the Payment Obligations on terms that are reasonably
satisfactory to the Administrative Agent (it being understood that subordination
terms substantially similar to those applicable to the Existing Subordinated
Loan are deemed to be satisfactory);

 

(r)          Indebtedness of a Subsidiary of the Company (including the Acquired
Business) outstanding on the date on which such Subsidiary was acquired by the
Company or incurred pursuant to lines of credit or other financing arrangements
(including factoring arrangements) in existence on such date (other than
Indebtedness issued in contemplation of or as consideration in, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary of the Company or was acquired by the Company) and any
Permitted Refinancing thereof;

 

(s)          Indebtedness under the Multi-Currency Credit Agreement, any
Facilities Increase (as defined in the Multi-Currency Credit Agreement) and any
Permitted Refinancing thereof; provided, however, that the aggregate principal
amount of any Indebtedness permitted under this clause (s) at any time
outstanding shall not exceed $240,000,000 (or with respect to any other
currency, the Equivalent in Dollars thereof);

 

(t)          [Intentionally Omitted];

 

94

 

  

(u)          Non-Recourse Indebtedness of a Non-Recourse Subsidiary;

 

(v)         Indebtedness arising from agreements of the Company or a Subsidiary
of the Company providing for indemnification, earnouts, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary of
the Company, other than guarantees of Indebtedness, incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition, provided that (1) such Indebtedness is
not reflected on the balance sheet of the Company or any Subsidiary of the
Company (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet shall not be deemed
to be reflected on such balance sheet for purposes of this clause (1)) and (2)
in the case of a disposition, the maximum assumable liability in respect of all
such Indebtedness (other than liability for those indemnification obligations
that are not customarily subject to a cap) shall at no time exceed the gross
proceeds including noncash proceeds (the fair market value of such noncash
proceeds being measured at the time received and without giving effect to any
subsequent changes in value) actually received by the Company and the
Subsidiaries of the Company in connection with such disposition;

 

(w)          obligations in respect of performance, bid, appeal and surety bonds
and completion guarantees and similar obligations provided by the Company or any
Subsidiary of the Company in the ordinary course of business;

 

(x)          Indebtedness (A) arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within two (2) Business Days after its
incurrence or (B) supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit (which letter of credit is
otherwise permitted under this Section 11.2); and

 

(y)          Indebtedness to any Person (other than an Affiliate of the Company)
in respect of the undrawn portion of the face amount of or unpaid reimbursement
obligations in respect of letters of credit not issued under the Multi-Currency
Credit Agreement for the account of the Company or any of its Subsidiaries in an
aggregate amount at any one time outstanding not to exceed $20,000,000 (or with
respect to any other currency, the Equivalent in Dollars thereof);

 

provided, however, that in no event may the Company or any of its Subsidiaries
incur any Indebtedness to REV Holdings or (so long as the Company does not elect
to make RPH a Subsidiary) RPH.

 

Section 11.3.          Limitation on Liens. The Company will not, and will not
permit any of its Recourse Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any of their properties, assets (including shares of stock)
or revenues, whether now owned or hereafter acquired, except for:

 

(a)          Liens for taxes, assessments or other governmental charges or
claims which are not delinquent or are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

 

95

 

 

(b)          Liens of landlords, laborers and employees arising by operation of
law and suppliers’, carriers’, warehousemens’, mechanics’, materialmens’,
repairmens’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than forty-five (45) days or, if more than
forty-five (45) days overdue, which are being contested in good faith and by
appropriate proceedings;

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation; provided, however,
that no such Lien shall encumber any Collateral (other than cash or Cash
Equivalents) under any of the Security Documents or any of the Unpledged
International Property;

 

(d)          deposits to secure the performance of tenders, bids, trade
contracts (other than for borrowed money), leases, statutory obligations, stay,
surety and appeal bonds, performance bonds, performance and completion
guarantees and other obligations of a like nature incurred in the ordinary
course of business (including those to secure health, safety and environmental
obligations); provided, however, that no such Lien shall encumber any Collateral
(other than cash or Cash Equivalents) under any of the Security Documents or any
of the Unpledged International Property;

 

(e)          easements, reservations, licenses, rights-of-way, zoning
restrictions and covenants, conditions and restrictions and other similar
encumbrances or title defects or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which, in the aggregate, do not materially
detract from the use of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

 

(f)          Liens in favor of the United States of America for amounts paid by
the Company or any of its Subsidiaries as progress payments under government
contracts entered into by them; provided, however, that no such Lien shall
encumber any Collateral under any of the Security Documents or any of the
Unpledged International Property;

 

(g)          Liens existing on the date of this Agreement as set forth in
Schedule 11.3(g);

 

(h)          Liens under the Security Documents (including, without limitation,
Liens which secure Designated Eligible Obligations as provided for in the
Intercreditor Agreement) or any other Lien securing all or any portion of the
Payment Obligations, the Multi-Currency Payment Obligations or any refinancings
thereof permitted by Sections  2.7, 11.2(a) or 11.2(s), or Designated Eligible
Obligations or Multi-Currency Eligible Obligations, in each case, as provided
for in the Intercreditor Agreement or other applicable intercreditor agreement
contemplated hereunder as a condition to the incurrence of such Indebtedness;

 

(i)          attachment, judgment, order or other similar Liens arising in
connection with court or arbitration proceedings; provided, however, that the
same are being contested in good faith and any appropriate legal proceedings
which may have been duly initiated for the review of such judgment or similar
Lien shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired and, in each case, shall not
otherwise constitute an Event of Default under Section 12.1(k);

 

(j)          other Liens incidental to the conduct of the business of the
Company and its Subsidiaries or the ownership of any of their assets not
incurred in connection with Indebtedness or Contingent Obligations, which Liens
do not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries; provided, however, that no such Lien shall encumber any
Collateral under any Security Document or any of the Unpledged International
Property;

 

96

 

 

(k)          Liens securing any Indebtedness permitted by Section 11.2(d) or any
Liens replacing such permitted Liens; provided, however, that (i) no such Lien
shall encumber any asset of the Company or any of its Subsidiaries organized
under the laws of a jurisdiction within the United States or any Collateral
under any Security Document or any of the Unpledged International Property and
(ii) any such Lien which secures reimbursement obligations under letters of
credit not issued under the Multi-Currency Credit Agreement shall be limited to
(A) the assets acquired or shipped with the support of such letter of credit and
(B) any assets of a Foreign Subsidiary which are in the care, custody or control
of such issuer of such letter of credit in the ordinary course of business;

 

(l)          Liens securing any Indebtedness permitted by Section 11.2(g),
Section 11.2(h) or obligations of any Foreign Subsidiary or a foreign branch of
any Domestic Subsidiary principally doing business outside of the United States
in respect of treasury, depository, overdraft and other cash management
arrangements maintained with any Lender, any Multi-Currency Lender, any
Affiliate of a Lender or a Multi-Currency Lender or any other Person reasonably
acceptable to the Administrative Agent or any Liens replacing such permitted
Liens; provided, however, that no such Lien shall encumber any asset of the
Company or any of its Subsidiaries organized under the laws of a jurisdiction
within the United States or any Collateral under any Security Document or any of
the Unpledged International Property;

 

(m)          Liens in the nature of counterpart deposits or pledges of cash
deposits of the Company or any of its Subsidiaries to secure Indebtedness of
Foreign Subsidiaries of the Company or a foreign branch of a Domestic Subsidiary
principally doing business outside of the United States, which Indebtedness is
permitted pursuant to Section 11.2(k)); provided, however, that no such Lien
shall encumber any Collateral under any of the Security Documents or any of the
Unpledged International Property;

 

(n)          Liens in favor of securities intermediaries, commodity
intermediaries, brokers and dealers arising in connection with the acquisition
or disposition of investments of the type permitted by Section 11.8; provided,
however, that such Liens (i) attach only to such investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such investments and not any obligation in
connection with margin financing; and provided, further, that such Liens attach
only to the property of the Company or its Subsidiary, as the case may be, for
whose account any such obligations have been incurred;

 

(o)          Liens granted by the Company or any of its Subsidiaries (including
the interest of a lessor under a Capital Lease and Liens to which any property
is subject at the time, on or after the date hereof, of the Company’s or such
Subsidiary’s acquisition thereof) securing Indebtedness permitted under
Section 11.2(l) and limited, in each case, to the property the acquisition,
development, purchase, lease, repair, addition or improvement of which is
financed or reimbursed with the proceeds of such Indebtedness or subject to such
Capital Lease (or proceeds thereof or additional property in the nature of
improvements thereto);

 

(p)          Liens in the nature of counterpart deposits or pledges of cash
deposits of the Company or any of its Subsidiaries to secure Indebtedness
permitted pursuant to Section 11.2(m); provided, however, that the amount of any
such deposit does not exceed the amount of the Indebtedness it secures;

 

97

 

  

(q)          Permitted Junior Liens securing Indebtedness permitted by
Section 11.2(b), provided that the aggregate outstanding principal amount of
Indebtedness permitted to be secured by Liens permitted under this Section
11.3(q) shall not exceed $555,000,000, plus, if the amount of any Indebtedness
outstanding under Section 11.2(b) includes any Permitted Refinancing of
Indebtedness thereunder, the aggregate of amounts described in subclauses (2)
and (3) of clause (b) of the definition of “Permitted Refinancing” in respect of
such Permitted Refinancing;

 

(r)          Liens on the assets or property of a Foreign Subsidiary which
secure any non-debt obligations of such Foreign Subsidiary;

 

(s)          Liens (i) on the assets or property (including shares of Capital
Stock) of a Subsidiary of the Company (including the Acquired Business) existing
(or required pursuant to agreements existing) at the time such Subsidiary became
a Subsidiary of the Company or (ii) on any property at the time the Company or a
Subsidiary of the Company acquired such property (including any acquisition by
means of a merger or consolidation with or into the Company or any Subsidiary of
the Company) in each case not incurred or created in connection with or in
anticipation of such Subsidiary becoming a Subsidiary of the Company or such
acquisition; provided, however, that such Liens do not extend to or cover any
other property or assets of the Company or any of its Recourse Subsidiaries
other than the proceeds of the assets or property described in clause (i) or
(ii) above and any improvements thereto or as otherwise permitted under this
Section 11.3;

 

(t)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(u)          Liens that are contractual rights of set-off and other Liens
arising as a matter of law (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Company or any Recourse
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Company and its Recourse Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Company, the Company or any Recourse Subsidiary in the ordinary
course of business;

 

(v)         Liens on inventory or equipment of the Company or any Subsidiary
granted in the ordinary course of business to the Company’s client or customer
at which such inventory or equipment is located;

 

(w)          Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable law) regarding leases entered into by
the Company or any Subsidiary in the ordinary course of business;

 

(x)          Liens on Receivables and Related Assets incurred in connection with
a Receivables Facility (other than the Capital Stock of any Receivables
Subsidiary);

 

(y)          leases, licenses, subleases and sublicenses of property granted by
the Company and its Subsidiaries in the ordinary conduct of the business of the
Company or any of its Subsidiaries and which do not secure any Indebtedness;

 

98

 

  

(z)          Liens securing Indebtedness in respect of Permitted Refinancings
permitted under Section 11.2 to the extent such Liens are permitted under
clause (g) of the definition of “Permitted Refinancing”;

 

(aa)         Liens granted in favor of issuers of documentary or trade letters
of credit for the account of the Company or such Subsidiary or bankers’
acceptances, which Liens secure the reimbursement obligations of the Company or
such Subsidiary on account of such letters of credit or bankers’ acceptances;
provided that each such Lien is limited to (i) the assets acquired or shipped
with the support of such letter of credit or bankers’ acceptances and (ii) any
assets of the Company or such Subsidiary which are in the care, custody or
control of such issuer;

 

(bb)         Liens on (i) the net proceeds of the incurrence of Indebtedness to
secure any redemption, repurchase or defeasance obligations in respect of such
Indebtedness or any other Indebtedness being refinanced with the proceeds of
such Indebtedness and (ii) any additional cash to secure such redemption,
repurchase or defeasance obligations in an amount which, when added to such net
proceeds, is necessary to effect such redemption, repurchase or defeasance;

 

(cc)         deposits in the ordinary course of business to secure liability to
insurance carriers;

 

(dd)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 11.2; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

 

(ee)         Permitted Junior Liens securing Indebtedness permitted by
Section 11.2(o) or Section 11.2(p); provided, however, that, after giving effect
to such Liens (and any Permitted Acquisition consummated in connection
therewith, whether prior to or concurrently with such incurrence of such Liens),
as of the last day of the most recent four consecutive fiscal quarters with
respect to which financial statements shall have been delivered pursuant to
Section 9.1(k) or Section 10.1, (i) the Company is in pro forma compliance with
Section 11.1 and (ii) the Company’s Senior Secured Leverage Ratio, calculated on
a pro forma basis, is less than 5.50 to 1.00;

 

(ff)         Liens on Receivables and Related Assets (other than the Capital
Stock of any Subsidiary) in connection with factoring arrangements permitted by
Section 11.2(r) above; and

 

(gg)         additional Liens securing obligations which, together with all
other obligations secured by Liens (excluding Liens permitted by clauses
(a) through (ff) above) at the time of determination do not exceed $15,000,000.

 

Section 11.4.          [Intentionally Omitted]

 

Section 11.5.          Limitation on Fundamental Changes. The Company will not,
and will not permit any of its Subsidiaries to, enter into any transaction in
the nature of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), convey, sell, lease,
assign, transfer (including any transfer, relocation, situation or registration
of any asset owned by any Loan Party to the Commonwealth of Australia other than
in the ordinary course of business) or otherwise dispose of, in one transaction
or a series of related transactions, all or a substantial part of the business
or assets of the Company, or acquire by purchase or otherwise all or
substantially all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that during such time as no Event of
Default has occurred and is continuing (or would result therefrom):

 

99

 

  

(a)          the Company and its Subsidiaries may engage in Permitted
Intercompany Transfers; and

 

(b)          the Company and any of its Subsidiaries may engage in transactions
permitted under Section 11.6 or Section 11.8.

 

Section 11.6.          Limitation on Sale of Assets. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease, assign, transfer or
otherwise dispose of any of its assets (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any of the Subsidiaries of the Company, issue any Stock or
Stock Equivalents (other than any director’s qualifying shares or employee stock
options), to any Person, except:

 

(a)          sales, transfers and other dispositions by the Company and its
Subsidiaries of (i) obsolete or worn out property in the ordinary course of
business, (ii) assets no longer used or useful or necessary in the conduct of
business of the Company or its Subsidiaries in the ordinary course of business
for fair market value or (iii) intellectual property licenses in the ordinary
course of business;

 

(b)          sales, transfers and other dispositions of property (including,
without limitation, inventory) by the Company and its Subsidiaries to third
parties in the ordinary course of business for fair market value;

 

(c)          Permitted Intercompany Transfers;

 

(d)          any Specified Dispositions for fair market value (which property,
in the aggregate, the Company hereby represents and warrants is not material to
the conduct of the business of the Company and its Subsidiaries);

 

(e)          sales, transfers and other dispositions of assets of the Company
and its Subsidiaries to Permitted Joint Ventures in accordance with the
provisions of Section 11.8;

 

(f)          any Resale Transactions to Persons other than Affiliates for fair
market value;

 

(g)          the disposition of cash, Cash Equivalents or the foreign equivalent
of Cash Equivalents;

 

(h)          sales of Receivables and Related Assets in connection with any
Receivables Facility;

 

(i)          the unwinding of any Hedging Contracts;

 

(j)          any transfer of property or assets that represents a surrender or
waiver of a contract right or a settlement, surrender or release of a contract
or tort claim;

 

100

 

  

(k)          dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture agreements and similar binding
agreements; provided that all Net Proceeds of such sale, transfer or other
disposition are applied to the payment of the Payment Obligations as set forth
in, and to the extent required by, Section 7.3(c)(ii);

 

(l)          the lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;

 

(m)          the sale, transfer and other dispositions of the Capital Stock,
Indebtedness or other securities of a Non-Recourse Subsidiary or any property
(real or personal) of a Non-Recourse Subsidiary; provided, however, that all Net
Proceeds of such sale, transfer or other disposition are applied to the payment
of the Payment Obligations as set forth in, and to the extent required by,
Section 7.3(c)(ii);

 

(n)          sales, transfers and other dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property;

 

(o)          other sales, transfers and other dispositions by the Company and
its Subsidiaries which are permitted by Section 10.14, 11.3, 11.5, 11.7 or 11.8;

 

(p)          sales of Receivables and Related Assets in connection with
factoring arrangements permitted by Section 11.2(r) above; and

 

(q)          sales, transfers and other dispositions by the Company and its
Subsidiaries of assets not otherwise permitted under this Section 11.6;
provided, that (i) no Default or Event of Default shall be in effect prior to or
after giving effect to any such sale, transfer or other disposition (except in
the case of any such sale, transfer or other disposition made pursuant to a
legally binding commitment entered into at a time when no Default or Event of
Default exists; provided, that no Default or Event of Default shall result from
such sale, transfer or disposition) and (ii) at least 75% of the purchase price
for such property shall be paid to the Company or such Subsidiary, as
applicable, in the form of cash and Cash Equivalents; provided, however, that
for the purposes of this clause (q)(ii), (x) any Designated Non-Cash
Consideration in respect of such sale, transfer and other disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration in respect of all sales, transfers and other dispositions not in
excess of the greater of (A) $75,000,000 and (B) 3.75% of Consolidated Total
Assets of the Company and its Subsidiaries determined at the time of such sale,
transfer or other disposition shall be deemed to be cash, and (y) the amount of
any liabilities that are assumed by the transferor of any such assets or are
otherwise canceled in connection with such transaction shall be deemed to be
cash.

 

Section 11.7.          Limitation on Restricted Payments. (a) The Company will
not, and will not permit any of its Subsidiaries to, make any Restricted
Payment, except that, so long as the representations and warranties deemed to be
made pursuant to Section 11.7(b) are true and correct in all material respects
as of the date such Restricted Payment is made, the following Restricted
Payments may be made:

 

101

 

 

(i)          Restricted Payments on account of amounts payable under the Prior
Tax Sharing Agreement, with respect to state and local taxes and federal taxes;
provided, however, that no such Restricted Payment (whether in cash or
otherwise) shall be made more than ten (10) Business Days prior to the date upon
which the related liability to the Internal Revenue Service (or the relevant
state or local taxing authority) for tax (including estimated taxes paid) is
paid (or, if no such taxes are payable, ordinarily would have been due);

 

(ii)         [Intentionally Omitted];

 

(iii)        Restricted Payments made from time to time to finance Revlon’s
purchase, redemption, acquisition or retirement for value of, or payment of
amounts owing in respect of, any shares, interests, rights to purchase,
warrants, options, participations, stock appreciation rights, performance units
or other equivalents or interests in the equity of Revlon held by any current or
former director, officer, consultant or employee of Revlon, the Company or any
Subsidiary of the Company in such person’s role as a director, officer,
consultant or employee (or by their estates or any beneficiaries of their
estates); provided, however, that (x) the sum of (1) the aggregate amount of
Restricted Payments made pursuant to this clause (iii) and (2) the aggregate
amount of open-market purchases of common stock and restricted stock of Revlon
together with any other investments made as permitted under Section 11.8(g),
does not exceed $15,000,000, plus $8,000,000 for each calendar year commencing
with calendar year 2011 and (y) amounts available pursuant to this clause (iii)
to be utilized for Restricted Payments during any calendar year which are not
utilized during such year may be carried forward and utilized in any succeeding
calendar year;

 

(iv)        subject to the limitations set forth in Section 11.8(g), Restricted
Payments made from time to time to finance the Investments contemplated by
Section 11.8(g);

 

(v)         the declaration and payment of dividends by the Company to its
Parent in amounts required for the Parent to pay:

 

(1)         actual expenses, other than those paid to Affiliates of the Company,
incidental to being a publicly reporting company;

 

(2)         so long as the Company is a member of a consolidated, combined,
unitary or similar group with the Parent for U.S. federal, state or local income
tax purposes, (1) federal, state and local income taxes incurred by such Parent
companies, but only to the extent such income taxes are attributable to the
income of the Company and the Recourse Subsidiaries, provided that in each case
the amount of such payments with respect to any fiscal year does not exceed the
amount that the Company and the Recourse Subsidiaries would have been required
to pay in respect of such income taxes for such fiscal year were the Company and
its Recourse Subsidiaries a consolidated or combined group of which the Company
was the common Parent, and (2) amounts required to pay federal, state and local
income taxes to the extent attributable to the income of the Non-Recourse
Subsidiaries, if any, but only to the extent of the amount actually received by
the Company from such Non-Recourse Subsidiaries; and

 

102

 

  

(3)         so long as no Default has occurred and is continuing (after giving
effect thereto), reasonable fees and expenses incurred in connection with any
successful or unsuccessful debt or equity offering or any successful or
unsuccessful acquisition or strategic transaction by the Parent;

 

(vi)        so long as no Default has occurred and is continuing (after giving
effect thereto), additional Restricted Payments to a Parent or any Affiliate of
the Company, whether in respect of management fees or otherwise, in an aggregate
amount which, when taken together with the aggregate amount of all defeasances,
prepayments and repurchases of Indebtedness made pursuant to clause (ix) of
Section 11.9(c) does not exceed $10,000,000, plus $10,000,000 for each calendar
year commencing with calendar year 2011; provided, that the Company may carry
over and utilize in any subsequent calendar year, in addition to the amounts
permitted for such fiscal year, any portion of the amounts otherwise permitted
for prior calendar years to be paid pursuant to this clause (vi) that were not
in fact utilized to make Restricted Payments pursuant to this clause (vi) or to
defease, prepay or repurchase Indebtedness pursuant to clause (ix) of
Section 11.9(c);

 

(vii)       so long as no Default has occurred and is continuing (after giving
effect thereto), other Restricted Payments in an aggregate amount not exceeding
the Available Amount immediately prior to the making of such Restricted Payment;
provided, that, as of the last day of the most recent four consecutive fiscal
quarters with respect to which financial statements shall have been delivered
pursuant to Section 9.1(k) or Section 10.1, the First Lien Secured Leverage
Ratio, calculated on a pro forma basis after giving effect to such Restricted
Payment, is less than 3.00 to 1.00;

 

(viii)      so long as no Default shall have occurred and be continuing (after
giving effect thereto), other Restricted Payments in an amount which, when taken
together with (A) all other Restricted Payments made pursuant to this
clause (viii) after the Closing Date and (B) the aggregate amount of all
defeasances, prepayments and repurchases of Indebtedness made pursuant to
clause (x) of Section 11.9(c) after the Closing Date, do not exceed $35,000,000;

 

(ix)         so long as no Default has occurred and is continuing after giving
effect to such transactions: dividends or distributions, redemptions of Capital
Stock and other Restricted Payments in an aggregate amount not to exceed (A) the
aggregate net cash proceeds of Available Contributions and (B) the fair market
value of marketable securities or other property received as Available
Contributions by the Company; provided that, in the case of this clause (B), as
of the last day of the most recent four consecutive fiscal quarters with respect
to which financial statements shall have been delivered pursuant to Section
9.1(k) or Section 10.1, the First Lien Secured Leverage Ratio, calculated on a
pro forma basis after giving effect to such Restricted Payment, is less than
3.00 to 1.00;

 

(x)          so long as no Default has occurred and is continuing after giving
effect to such transactions: amounts paid or property transferred pursuant to
the Company Tax Sharing Agreement;

 

103

 

  

(xi)         any “deemed dividend” for accounting purposes resulting from, or in
connection with the filing of a consolidated or combined federal income tax
return by any Parent or any direct or indirect parent or Subsidiary of any
Parent (and not involving any cash distribution from the Company except as
permitted by the Company Tax Sharing Agreement); and

 

(xii)        payments of Receivables Fees other than to a Parent.

 

(b)          The making of each Restricted Payment pursuant to Section 11.7(a)
shall constitute a representation and warranty by the Company that, on and as of
the date upon which such Restricted Payment is made (both before and after
giving effect to the making thereof), the representations and warranties
contained in Section 8.10 and Section 8.15(a) are true and correct.

 

Section 11.8.          Limitation on Investments. The Company will not, and will
not permit any of its Recourse Subsidiaries to, make any advance, loan,
extension of credit or capital contribution to, or purchase of any stock, bonds,
notes, debentures or other securities of, or acquire by purchase or otherwise
all or substantially all of the business or assets or a division, a line of
business or business unit of, or make any other investment in, any Person
(collectively, “Investments”), except that:

 

(a)          each of the Company and its Subsidiaries may make Investments in
cash or Cash Equivalents (or the foreign equivalent of Cash Equivalents) held in
a Deposit Account or a Securities Account, subject to Section 10.19, if
applicable, with respect to the Company and the Subsidiary Guarantors;

 

(b)          each of the Company and its Subsidiaries may make Investments in
contract rights, accounts and chattel paper (as defined in the UCC), put and
call foreign exchange options to the extent necessary to hedge foreign exchange
exposures or foreign exchange spot and forward contracts, and notes receivable,
arising or acquired in the ordinary course of business and in Hedging Contracts;

 

(c)          the Company may make any transaction constituting a Restricted
Payment permitted by Section 11.7;

 

(d)          if in the reasonable judgment of the Company, any Person is deemed
to be in a reorganization or unable to make a timely cash payment on
Indebtedness or other obligations of such Person owing to it, each of the
Company and its Subsidiaries may invest in securities issued by such Person or
any Affiliate thereof (other than any Affiliate of the Company) in lieu of cash
payment; provided, however, that the Company or such Subsidiary, as the case may
be, has paid no new consideration (other than forgiveness of Indebtedness or
other obligations) therefor;

 

(e)          each of the Company and its Subsidiaries may make Investments;
provided, however, that (i) no Default or Event of Default has occurred and is
continuing at the time of such Investment (or would result therefrom) and (ii)
the aggregate Investment Consideration (as reduced by (x) the amount equal to
the Net Proceeds received by the Company and its Subsidiaries from any Net
Proceeds Event on account of any Resale Transaction with respect to any such
Investment and (y) to the extent counted against the permitted amount set forth
in Section 11.8(l), any such consideration paid from the proceeds of Available
Contributions) with respect to all such Investments made after the Closing Date
pursuant to this Section 11.8(e), plus Intercompany Investments made after the
Closing Date pursuant to Section 11.8(j)(iii)(z) by virtue of this
Section 11.8(e) plus Investments in Permitted Joint Ventures made after the
Closing Date pursuant to Section 11.8(k), does not exceed $150,000,000 (or, with
respect to any other currency, its Equivalent) at any one time outstanding;

 

104

 

  

(f)          each of the Company and its Subsidiaries may make (i) loans and
advances to, and guarantees of Indebtedness of, officers, directors and
employees of the Company and its Subsidiaries made in the ordinary course of
business to the extent permitted by applicable law; provided, however, that such
loans and advances do not exceed $10,000,000 (or, with respect to any other
currency, its Equivalent) in the aggregate at any one time outstanding and (ii)
payroll, travel, moving and similar loans and advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

 

(g)          the Company (and, in the case of clause (ii) below, the Company’s
Domestic Subsidiaries) may make Investments in (i) open-market purchases of
common stock of Revlon and (ii) any other Investment available to highly
compensated employees under any “excess 401-(k) plan” of the Company (or any of
its Domestic Subsidiaries, as applicable), in each case to the extent necessary
to permit the Company (or such Domestic Subsidiary, as applicable) to satisfy
its obligations under such “excess 401-(k) plan” for highly compensated
employees; provided, however, that the aggregate amount of such purchases and
other Investments under this Section 11.8(g) together with any Restricted
Payments made as permitted under Section 11.7(a)(iii) does not exceed
$15,000,000, plus $8,000,000 for each calendar year commencing with calendar
year 2011 and (ii) amounts available pursuant to this Section 11.8(g) to be
utilized for Investments during any year which are not utilized during such year
may be carried forward and utilized in any succeeding year;

 

(h)          subject to the limitations set forth in Section 11.7(a)(iii), each
of the Company and its Subsidiaries may make Investments from time to time in
connection with the transactions contemplated by Section 11.7(a)(iii);

 

(i)          each of the Company and its Subsidiaries (x) may make Permitted
Acquisitions and (y) may hold existing Investments of any entity acquired in
such Permitted Acquisition so long as such Investment was not made in
contemplation of such acquisition;

 

105

 

 

(j)          each of the Company and its Subsidiaries may make any Investment
in, any of the Company (except for any Stock, Stock Equivalents or bonds, notes,
debentures or other securities or other Indebtedness, other than intercompany
Indebtedness incurred in the ordinary course of business, of the Company) or any
Recourse Subsidiary (each an “Intercompany Investment”); provided, however, that
with respect to any Intercompany Investment made after the Closing Date by the
Company or any Loan Party in any Subsidiary that is not a Guarantor, (i) if such
Intercompany Investment is made in cash as an advance, loan or other extension
of credit, such Intercompany Investment shall be evidenced by an intercompany
note which, in the case of any such note held by the Company or any Subsidiary
Guarantor, shall be promptly pledged to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the relevant Security Documents (subject to the
Intercreditor Agreement) and (ii) if such Intercompany Investment is made in
cash as a capital contribution, such Intercompany Investment shall only be made
in a Foreign Subsidiary (w) in an aggregate amount such that after giving effect
thereto, such Foreign Subsidiary (A) is in compliance with all material
Requirements of Law applicable to it with respect to capitalization, (B) has
sufficient capital with which to conduct its business in accordance with past
practice and (C) is not undercapitalized to such an extent that, solely as a
result of such undercapitalization, any creditor of such Foreign Subsidiary
would be deemed under the laws of any relevant jurisdiction to owe a fiduciary
duty to any other creditor of such Foreign Subsidiary, (x) to the extent that on
the date of such contribution, the cash contributed to the capital of the
applicable Foreign Subsidiary, if loaned or advanced through an intercompany
loan evidenced by a note, would either (A) not cause the Company or the Domestic
Subsidiary of the Company acquiring such note to be deemed to be doing business
in any jurisdiction outside of the United States or otherwise subject to
taxation or regulation in such jurisdiction or (B) not require the Foreign
Subsidiary issuing such note to withhold from any payment made in respect
thereof any amount now or hereafter imposed, levied, collected or assessed by
any relevant jurisdiction, or any political subdivision or taxing authority
thereof or therein, (y) in connection with any sale, transfer or other
disposition of capital stock or other equity interests or assets of such Foreign
Subsidiary permitted hereunder, to the extent that the aggregate amount of such
capital contribution does not exceed the aggregate amount outstanding of any
Indebtedness and other obligations of such Foreign Subsidiary owing to the
Company or any of its Domestic Subsidiaries that was in each case created or
otherwise incurred on or prior to the date of such sale, transfer or other
disposition and which Indebtedness and other obligations are outstanding
immediately prior to such sale, transfer or other disposition or (z) in
connection with the formation or organization of such Foreign Subsidiary, to the
extent that the amounts expended after the Closing Date pursuant to this
Section 11.8(j)(ii)(z) by virtue of Section 11.8(e) plus amounts expended after
the Closing Date pursuant to Section 11.8(e) do not exceed $100,000,000 (or,
with respect to any other currency, its Equivalent) at any one time outstanding
or are otherwise permitted under this Section 11.8;

 

(k)          each of the Company and its Subsidiaries may make Investments in
Permitted Joint Ventures; provided, however, that (i) no Default or Event of
Default has occurred and is continuing at the time of such Investment (or would
result therefrom) and (ii) the aggregate Investment Consideration (as reduced by
(x) the amount equal to the Net Proceeds received by the Company and its
Subsidiaries from any Net Proceeds Event on account of any Resale Transaction
with respect to any such Investment and (y) to the extent counted against the
permitted amount set forth in Section 11.8(l), any such consideration paid from
the proceeds of Available Contributions) with respect to all such Investments
made pursuant to this clause (k) does not exceed the greater of (A) $50,000,000
(or, with respect to any other currency, its Equivalent) and (B) 8.00% of
Consolidated Net Tangible Assets of the Company and its Subsidiaries, at any one
time outstanding, in each case, determined at the time of any such Investment is
made;

 

(l)          each of the Company and its Subsidiaries may make Investments which
do not exceed the aggregate amount of Available Contributions; provided,
however, that no Default or Event of Default has occurred and is continuing at
the time of such Investment (or would result therefrom);

 

(m)          each of the Company and its Subsidiaries may make Investments
acquired solely in exchange for the issuance of Capital Stock (other than
Redeemable Stock or Exchangeable Stock) of any direct or indirect parent of the
Company;

 

(n)          each of the Company and its Subsidiaries may make Investments which
do not exceed the Available Amount immediately prior to the making of such
Investments; provided, however, that no Default or Event of Default has occurred
and is continuing at the time of such Investment (or would result therefrom);

 

106

 

 

(o)          each of the Company and its Subsidiaries may make Investments in
Non-Recourse Subsidiaries, having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (o) that are at the time
outstanding, without giving effect to the sale of a Non-Recourse Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities, not to exceed the greater of (A) $20,000,000 (or, with respect to
any other currency, its Equivalent) and (B) 3.25% of Consolidated Net Tangible
Assets of the Company and its Subsidiaries, in each case, determined at the time
any such Investment is made, net of the cash return received after the Closing
Date as a result of any sale for cash, repayment, redemption, liquidation,
distribution or other cash realization (not included in Consolidated Net Income)
not to exceed the amount of such Investments after the Closing Date; provided,
however, that no Default or Event of Default has occurred and is continuing at
the time of such Investment (or would result therefrom);

 

(p)          each of the Company and its Subsidiaries may continue to hold
Investments that exist as of the Closing Date as set forth on Schedule 11.8(p)
(as such schedule shall be delivered to and approved by the Administrative Agent
on or prior to the Closing Date);

 

(q)          [Intentionally omitted];

 

(r)          each of the Company and its Subsidiaries may make Investments
consisting of purchases and acquisitions of inventory, supplies, material or
equipment or the licensing or contribution of intellectual property pursuant to
joint marketing, joint development or similar arrangements with other persons;

 

(s)          each of the Company and its Subsidiaries may make Investments in
the form of Capital Stock or notes received from a Receivables Subsidiary as
consideration for the sale of Receivables and Related Assets to such Receivables
Subsidiary;

 

(t)          each of the Company and its Subsidiaries may make advances, loans,
promotions and extensions of credit to suppliers, customers and vendors in the
ordinary course of business;

 

(u)          each of the Company and its Subsidiaries may make Investments
received as consideration in connection with sales, transfers and other
dispositions of assets consummated in compliance with Section 11.6; and

 

(v)         each of the Company and its Subsidiaries may make Investments in
prepaid expenses, negotiable instruments held for collection and lease and
utility and worker’s compensation deposits provided to third parties in the
ordinary course of business; and

 

provided, that in the case of each of the foregoing clauses (a) through (v) the
amount of the applicable Investment (and Investment Consideration) permitted
thereunder in any particular Person shall be net of the cash return received
after the Closing Date as a result of any sale for cash, repayment, redemption,
liquidation, distribution or other cash realization (not included in
Consolidated Net Income), not to exceed the amount of such Investment made after
the Closing Date.

 

Section 11.9.          Limitation on Payments on Account of Debt. The Company
will not, and will not permit any of its Recourse Subsidiaries to:

 

107

 

 

(a)          amend, waive, supplement or otherwise modify in any material
respect (including without limitation, amendments of the interest rate or
payment terms thereof) (i) any Indenture or any agreement governing any
refinancing Indebtedness of the Indentures or the Term Loans incurred pursuant
to Section 11.2(b), if the proposed amendment, waiver or supplement is
materially adverse to the Lenders and (ii) any agreement governing the Existing
Subordinated Loan on terms and conditions (taken as whole) unless such
amendment, waiver, supplement or modification is no less favorable to the
Company or the Lenders than the terms and conditions of such Indebtedness as in
effect on the Closing Date (taken as a whole);

 

(b)          amend, waive, supplement or otherwise modify any Capital
Contribution Note;

 

(c)          directly or indirectly, defease, or make any optional prepayment
of, or otherwise repurchase, the principal amount of any Indebtedness prior to
the scheduled maturity thereof (it being understood that payments of such
principal at such maturity and regularly scheduled required payments of such
principal prior to such maturity shall be permitted), except:

 

(i)          the Contributed Existing Subordinated Loan;

 

(ii)         Indebtedness which is permitted by clauses (c), (d), (f), (g), (h),
(j) through (m), (r), (s) and (u) through (y) of Section 11.2;

 

(iii)        Indebtedness with the proceeds of any Permitted Refinancing thereof
to the extent such Permitted Refinancing is permitted under Section 11.2;

 

(iv)        Indebtedness under this Agreement pursuant to Section 7.2;

 

(v)         [Intentionally Omitted];

 

(vi)        Indebtedness in an aggregate amount, together with the aggregate
amount of all Indebtedness defeased, prepaid or repurchased pursuant to this
clause (vi), not to exceed $75,000,000 (or, with respect to any other currency,
its Equivalent);

 

(vii)       so long as no Default has occurred and is continuing (after giving
effect thereto), Indebtedness in an aggregate amount not to exceed (A) the
aggregate net cash proceeds of Available Contributions and (B) the fair market
value of marketable securities or other property received as Available
Contributions by the Company; provided that, in the case of this clause (B),
after giving effect to such prepayment (and any Permitted Acquisition
consummated in connection therewith, whether prior to or concurrently with such
prepayment), (i) the Company is in pro forma compliance with Section 11.1 and
(ii) as of the last day of the most recent four consecutive fiscal quarters with
respect to which financial statements shall have been delivered pursuant to
Section 9.1(k) or Section 10.1, the Company’s First Lien Secured Leverage Ratio,
calculated on a pro forma basis, is less than 3.00 to 1.00;

 

(viii)      so long as no Default has occurred and is continuing (after giving
effect thereto), Indebtedness in an aggregate amount not to exceed the Available
Amount immediately prior to the making of such defeasance, prepayment or
repurchase; provided, however, that, after giving effect to such prepayment (and
any Permitted Acquisition consummated in connection therewith, whether prior to
or concurrently with such prepayment), (i) the Company is in pro forma
compliance with Section 11.1 and (ii) as of the last day of the most recent four
consecutive fiscal quarters with respect to which financial statements shall
have been delivered pursuant to Section 9.1(k) or Section 10.1, the Company’s
First Lien Secured Leverage Ratio, calculated on a pro forma basis, is less than
3.00 to 1.00;

 

108

 

 

(ix)         so long as no Default has occurred and is continuing (after giving
effect thereto), Indebtedness in an aggregate amount which, when taken together
with the aggregate amount of all Restricted Payments made pursuant to
clause (vi) of Section 11.7(a), does not exceed the amount specified in
clause (vi) of Section 11.7(a) for the applicable calendar year; and

 

(x)          so long as no Default has occurred and is continuing (after giving
effect thereto), other Indebtedness in an aggregate amount which, when taken
together with the aggregate amount of (A) all other Indebtedness defeased,
prepaid or repurchased under this clause (x) and (B) all Restricted Payments
made pursuant to clause (viii) of Section 11.7(a) does not exceed $35,000,000
(or, with respect to any other currency, its Equivalent).

 

Section 11.10.         Limitation on Transactions with Affiliates. (a) The
Company will not, and will not permit any of its Recourse Subsidiaries to,
engage in any transaction with any Affiliate of the Company involving aggregate
payments or consideration in excess of $10,000,000, unless:

 

(i)          the terms of such transaction are not materially less favorable
when taken as a whole to the Company or such Subsidiary as terms that would be
obtainable at the time for a comparable transaction or series of similar
transactions in arm’s-length dealings with an unrelated third Person, and

 

(ii)         to the extent that such transaction (other than Indebtedness issued
by the Company which is permitted under Section 11.2) is known by the Board of
Directors of the Company to involve an Affiliate of the Company, other than any
purchase or sale of inventory in the ordinary course of business, involving
aggregate payments or other consideration in excess of $20,000,000, such
transaction has been approved (and the value of any noncash consideration has
been determined) by all of the independent members of the Board of Directors of
the Company and the Company delivers to the Administrative Agent a certificate
executed by a Responsible Officer evidencing such approval (provided that if no
member of the Board of Directors of the Company is independent, the Company may
deliver to the Administrative Agent a letter from a nationally recognized
investment banking firm stating that the financial terms of such transaction are
fair to the Company from a financial point of view or meets the requirements of
Section 11.10(a)(i)).

 

(b)          Nothing contained in this Section 11.10 shall prohibit:

 

(i)          the Company from making Restricted Payments permitted by
Section 11.7;

 

(ii)         any transaction under the Company Tax Sharing Agreement;

 

(iii)        [Intentionally Omitted];

 

109

 

  

(iv)        any transaction with an officer, director, manager, employee or
consultant of the Company, of Parent or of any Subsidiary of the Company
(including compensation or employee benefit arrangements with any such officer,
director, manager, employee or consultant in the ordinary course of business);

 

(v)         any business or transaction with a Permitted Joint Venture between
the Company or any of its Subsidiaries, on the one hand, and a third party that
is not directly or indirectly controlled by an Affiliate of the Company, on the
other hand;

 

(vi)        any transaction pursuant to which a Parent or any Affiliate of the
Company will provide the Company and its Subsidiaries at their request and at
the cost to such Parent or such Affiliate with certain allocated services,
including services to be purchased from third party providers, such as legal and
accounting services, tax, consulting, financial advisory, corporate governance,
insurance coverage and other services;

 

(vii)       payments by the Company or a Subsidiary of the Company to a Parent
or any Affiliate of the Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by a majority of the members of the Board of Directors of
the Company in good faith;

 

(viii)      [Intentionally Omitted];

 

(ix)         transactions in which the Company or any Recourse Subsidiary of the
Company, as the case may be, delivers to the Administrative Agent a letter from
a nationally recognized investment banking firm stating that such transaction is
fair to the Company or such Subsidiary from a financial point of view or meets
the requirements of Section 11.10(a)(i);

 

(x)          investments by a Parent or any Affiliate of the Company in
securities (other than Capital Stock) of the Company or any of its Recourse
Subsidiaries so long as (i) the investment is being offered generally to other
investors on the same or more favorable terms and (ii) the investment to be held
by such Parent or such Affiliate constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities;

 

(xi)         any transaction with an Affiliate in which the consideration paid
by the Company or any Recourse Subsidiary of the Company consists only of
Capital Stock of Revlon (other than Redeemable Stock or Exchangeable Stock);

 

(xii)        transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services that are Affiliates, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Company and the Recourse Subsidiaries of the Company, in
the good faith determination of the Board of Directors or the senior management
of the Company, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party;

 

110

 

  

(xiii)       [Intentionally Omitted];

 

(xiv)      any transaction contemplated by Section 11.7 (v) or Section 11.7
(vi); and

 

(xv)       any transaction between the Company or a Subsidiary of the Company
and its own employee stock ownership plan and the issuance or transfer of
Non-Convertible Capital Stock of the Company to Revlon or to any director,
manager, officer, employee or consultant of the Company, its Subsidiaries or any
direct or indirect parent company thereof (or their estates, spouses or former
spouses).

 

Section 11.11.         Hazardous Materials. The Company will not, and will not
permit any of its Subsidiaries to, cause or knowingly permit any of the
Mortgaged Properties or any other of its assets to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process Hazardous Materials, except in compliance in all respects with all
applicable Environmental Laws and in a manner that would not reasonably be
expected to result in a liability under any applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any act or omission on its part, of Hazardous Materials onto any such
property or asset in violation of any Environmental Law or in a manner that
would reasonably be expected to result in a liability under any applicable
Environmental Laws, except in each case where such non-compliance or liability
would not be reasonably likely to have a Material Adverse Effect.

 

Section 11.12.         Accounting Changes. (a) The Company will not, and will
not permit any of its Recourse Subsidiaries to, make or permit to be made any
change in accounting policies affecting the presentation of financial statements
or reporting practices from those employed by the Company in the audited
financial statements contained in its Annual Report on Form 10-K for its fiscal
year ended December 31, 2012, unless (i) such changes are required or permitted
by GAAP or IFRS (in connection with the presentation of financial and other
information relating to the Acquired Business), (ii) such changes are disclosed
to the Administrative Agent and (iii) if and to the extent reasonably requested
by the Administrative Agent, relevant prior financial statements are reconciled
(in form and detail reasonably satisfactory to the Administrative Agent) to show
comparative results and reconciliations.

 

(b)          Notwithstanding anything to the contrary contained herein, subject
to Section 1.2, compliance with Article XI (including with Section 11.1 and the
calculation of the First Lien Secured Leverage Ratio, the Senior Secured
Leverage Ratio and the Total Leverage Ratio) shall be determined based upon GAAP
as in effect as of the Closing Date, and as used in, the preparation of the
audited consolidated financial statements of the Company and its Subsidiaries
for the fiscal year ended December 31, 2012.

 

Section 11.13.         Limitation on Negative Pledge Clauses. The Company will
not, and will not permit any of its Recourse Subsidiaries to, enter into any
agreement (other than the Loan Documents, the Senior Notes Indenture and
documents related to the Existing Subordinated Loan or the Multi-Currency Credit
Agreement or any permitted refinancing thereof) with any Person which prohibits
or limits the ability of the Company or any of its Recourse Subsidiaries to
create, incur, assume or suffer to exist any Lien securing the Payment
Obligations upon any of its properties, assets or revenues, whether now owned or
hereafter acquired; provided, however, that the foregoing shall not apply to:

 

111

 

  

(a)          any agreement to the extent that such agreement is in connection
with a Lien permitted by Section 11.3 and any such prohibitions or limitations
apply only to the property encumbered by such Lien;

 

(b)          restrictions and conditions imposed by any Requirement of Law or
under any documents relating to any Permitted Joint Venture; provided, however,
that any such restrictions or conditions shall apply only to the property of
Permitted Joint Ventures;

 

(c)          customary provisions in contracts, licenses or leases restricting
the assignment or subleasing or sublicensing thereof;

 

(d)          licenses, leases or contracts which by the terms of such licenses,
leases and contracts prohibit the granting of Liens on the rights contained
therein;

 

(e)          restrictions and conditions that arise in connection with any
sales, transfers and other dispositions permitted by Section 11.6; provided,
however, that such restrictions and conditions shall apply only to the property
subject to such sale, transfer or disposition;

 

(f)          negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 11.2 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness or that expressly permits Liens for the benefit of the Agents and
the Lenders with respect to the credit facilities established hereunder and the
obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis; and

 

(g)          (i) any agreement or restriction relating to the Acquired Business
in effect on the Closing Date and (ii) any amendments, modifications,
restatements and renewals, of the agreements or the agreements containing the
restrictions referred to in clauses (g)(i); provided that such amendments,
modifications, restatements or renewals are, in the good faith judgment of the
Company, not any more restrictive, taken as a whole, with respect to such
restrictions than those prior to such amendment, modification, restatement or
renewal.

 

Section 11.14.         Amendment of Company Tax Sharing Agreement. The Company
will not, and will not permit any of its Subsidiaries to, amend, modify, change,
waive, cancel or terminate any term or condition of the Company Tax Sharing
Agreement in a manner materially adverse to the interests of the Company or the
Lenders without the prior written consent of the Required Lenders.

 

Section 11.15.         Limitations on Restrictions on Subsidiary Distributions.
(a) The Company shall not, and shall not permit any of its Subsidiaries to,
agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution (it being understood that the priority
of any preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions) or transfer of
funds or assets or make loans or advances to or other investments in, or pay any
Indebtedness owed to, the Company or any other Subsidiary Guarantor.

 

(b)          Section 11.15(a) will not prohibit the following:

 

112

 

  

(i)          any encumbrance or restriction in effect at or entered into on the
Closing Date pursuant to this Agreement, the Multi-Currency Credit Agreement,
the Indentures, the Security Documents, the Intercreditor Agreement or any other
agreement entered into pursuant thereto;

 

(ii)         any encumbrance or restriction with respect to a Subsidiary of the
Company (including the Acquired Business) pursuant to an agreement relating to
any Indebtedness issued by such Subsidiary or pursuant to an agreement or
instrument governing the Capital Stock of such Subsidiary, in each case on or
prior to the date on which such Subsidiary was acquired by the Company (other
than Indebtedness issued as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Subsidiary became a Subsidiary of
the Company or was acquired by the Company) and outstanding on such date;

 

(iii)        [Intentionally Omitted];

 

(iv)        any such encumbrance or restriction consisting of customary
nonassignment provisions in leases, contracts and licenses;

 

(v)         encumbrances or restrictions contained in (i) agreements governing
Liens permitted to be incurred under the provisions of Section 11.3, and
(ii) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, stock sale agreements and
other similar agreements, which limitation is in each case applicable only to
the assets or interests that are the subject of such agreements but which may
include customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary;

 

(vi)        any encumbrance or restriction solely applicable to a Foreign
Subsidiary contained in an agreement pursuant to which such Foreign Subsidiary
has issued Indebtedness permitted under Section 11.2;

 

(vii)       any encumbrance or restriction solely applicable to a Non-Recourse
Subsidiary;

 

(viii)      purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations, in each case solely applicable
to the property purchased with the proceeds of such purchase money obligations
or subject to such Capital Lease (or proceeds thereof or additional property in
the nature of improvements thereto);

 

(ix)         restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(x)          restrictions created in connection with any Receivables Facility
solely applicable to the Receivables and Related Assets and the Receivables
Subsidiary subject thereto;

 

113

 

 

 

(xi)         restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase or other agreement to which
the Company or any of its Subsidiaries is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Company or such Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Company or
such Subsidiary or the assets or property of any other Recourse Subsidiary of
the Company;

 

(xii)        any instrument governing any Indebtedness or Capital Stock of a
Person that is a Non-Recourse Subsidiary as in effect on the date that such
Person becomes a Non-Recourse Subsidiary, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Non-Recourse Subsidiary that becomes a Recourse Subsidiary, or the
property or assets of the Non-Recourse Subsidiary that becomes a Recourse
Subsidiary; provided that, in the case of Indebtedness, the incurrence of such
Indebtedness as a result of such Non-Recourse Subsidiary becoming a Recourse
Subsidiary shall have been was permitted by the terms of this Agreement; and

 

(xiii)       any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (xii) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Company, not any more restrictive, taken as a whole, with
respect to such encumbrance and other restrictions than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

Section 11.16.         Limitation on Activities of RPH. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, so long as the
Company does not elect to make RPH a Subsidiary, the Company shall not cause or
permit RPH to (a) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations, (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations or (c) own, lease, manage or otherwise operate any
properties or assets (including cash and Cash Equivalents), in each case, other
than (i) those incidental to RPH’s ownership and licensing of the Intellectual
Property transferred to it in connection with the Company’s disposition of its
professional products business and (ii) nonconsensual obligations imposed by
Requirement of Law and obligations with respect to its capital stock.

 

Section 11.17.         Prohibition on Speculative Hedging Transactions. The
Company shall not, and shall not permit any of its Recourse Subsidiaries to,
engage in any speculative transaction involving Hedging Contracts, except for
the purpose of hedging or managing risks in the ordinary course of business.

 

114

 

 

ARTICLE XII

EVENTS OF DEFAULT

 

Section 12.1.          Events of Default. Upon the occurrence and during the
continuance of any of the following events from and after the Closing Date:

 

(a)          Payments. Failure by the Company to pay any principal of any Loan
or Note, when due in accordance with the terms thereof and hereof; or failure by
the Company to pay any interest on any Loan or Note, within five (5) days after
the date when due in accordance with the terms thereof and hereof or any fee or
other amount payable in connection with any Loan Document within five (5) days
after the date when due; or

 

(b)          Representations and Warranties. Any representation or warranty made
or deemed made by the Company or any other Loan Party in any Loan Document or
which is contained in any certificate or financial statement furnished at any
time under or in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect on or as of the date when
made or deemed to have been made; or

 

(c)          Certain Covenants.

 

(i)          [Intentionally Omitted];

 

(ii)         Default by any Loan Party in the observance or performance of any
negative covenant or agreement contained in Article XI; or

 

(iii)        Default by any Loan Party in the observance of any covenant or
agreement contained in Sections 10.4 (with respect to the first sentence
thereof) or 10.7(a); or

 

(d)          Other Covenants. Default by any Loan Party in the observance or
performance of any other covenant or agreement contained or incorporated by
reference in this Agreement or any other Loan Document and the continuance of
such default unremedied for a period of thirty (30) days after receipt by the
Company of written notice thereof from the Administrative Agent; or

 

(e)          Effectiveness of the Security Documents. On or after the Closing
Date and subject to (i) Section 10.16, (ii) any other limitation set forth
herein and (iii) the exceptions set forth in the applicable Security Documents,
(A) for any reason (other than any act on the part of any Agent or any Lender)
any Security Document ceases to be or is not in full force and effect or any of
the Liens intended to be created by any Security Document ceases to be or is not
a valid and perfected Lien having the priority contemplated thereby with respect
to Collateral having an aggregate fair market value in excess of $5,000,000 or
(B) the Company, or any other Loan Party shall assert in writing that any
Security Document has ceased to be or is not in full force and effect; or

 

(f)          Cross Default. Any of Revlon or any of its Subsidiaries shall Cross
Default;

 

115

 

 

(g)          Control Persons. (i) Any Person (or group of Persons acting in
concert), other than Ronald O. Perelman or, in the event of his incompetence or
death, his estate, heirs, executor, administrator, committee or other personal
representative and his (or any of their) Affiliates (without giving effect to
clause (a) of the definition thereof) (collectively, “ROP”), shall “control” the
Company, as such term is used in Rule 405 promulgated under the Securities Act
of 1933, as amended, or (ii) in the event that ROP ceases to so “control” the
Company, any other Person (or group of Persons acting in concert) shall own,
directly or indirectly, equity interests representing more than 35% of the total
voting power represented by the issued and outstanding equity interests of the
Company then entitled to vote in the election of the Board of Directors of the
Company, or (iii) the Continuing Directors shall cease to constitute at least a
majority of the Board of Directors of the Company; or

 

(h)          Ownership. Revlon shall at any time for any reason cease to be the
beneficial and record owner of 100% of the outstanding shares of capital stock
and other equity interests of the Company; or

 

(i)          Default under Company Tax Sharing Agreement. At any time, any party
(other than the Company or any of its Subsidiaries) shall default in its payment
obligations under the Company Tax Sharing Agreement; or

 

(j)          Commencement of Bankruptcy or Reorganization Proceeding. (i)
Revlon, the Company or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, wind-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets; or, (ii) there shall be
commenced against Revlon, the Company or any of its Subsidiaries any such case,
proceeding or other action referred to in clause (i) of this paragraph (j) which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of sixty
(60) days; provided, however, that the Company, for itself and as agent for each
of its Subsidiaries, hereby expressly authorizes each Agent and each Lender to
appear in any court conducting any such case, proceeding or other action during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; or (iii) there shall be commenced against Revlon, the Company or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv)
Revlon, the Company or any of its Subsidiaries shall take any action
authorizing, or in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth above in this paragraph (j); or (v)
Revlon, the Company or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

116

 

 

(k)          Material Judgments. (i) One or more judgments or decrees shall be
entered against the Company or any of its Subsidiaries involving in the
aggregate a liability of $50,000,000 or more or any judgment or decree shall be
entered against Revlon in excess of $50,000,000 (or, in each case, with respect
to any other currency, the Equivalent thereof) and all such judgments or decrees
shall not have been vacated, stayed, satisfied, discharged or bonded (or, if
available subject to the foreign equivalent thereof) pending appeal within sixty
(60) days from the entry thereof (provided that no Event of Default shall arise
under this Section 12.1(k) as a result of any such judgment or decree to the
extent that (x) it is covered by a valid policy of insurance covering payment
thereof which has been provided by an Eligible Insurer and (y) such Eligible
Insurer has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or decree) or (ii) any non-monetary judgment or
order shall be rendered against the Company or any of its Subsidiaries that is
reasonably likely to have a Material Adverse Effect, and in the case of either
clause (i) or (ii), there shall be any period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect unless such judgment or
order shall have been vacated, satisfied, discharged or bonded (or, if available
subject to the foreign equivalent thereof) pending appeal; or

 

(l)          ERISA. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or, for
years for which funding requirements are governed by the Pension Protection Act
of 2006, any failure to satisfy the applicable minimum funding standard under
Section 412(a)(2) of the Code, whether or not waived, shall exist with respect
to any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Company
or any Commonly Controlled Entity of the Company shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist, with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably likely to have a Material Adverse Effect; or

 

(m)          Matters Relating to Subordinated and Other Indebtedness. On or
after the Closing Date, (i) if for any reason (other than any act on the part of
any Agent or any Lender) (A) any Affiliate Subordination Letter then required to
be delivered by an Affiliate pursuant to the terms of this Agreement shall cause
to be or shall not be in full force and effect or (B) any Affiliate which is
party to an Affiliate Subordination Letter shall assert in writing that the
Affiliate Subordination Letter to which it is a party has ceased to be or is not
in full force and effect or (ii) any Indebtedness (other than trade credit in
the ordinary course of business and any Capital Contribution Note) of the
Company or any of its Subsidiaries shall be held by (or otherwise owing to) any
Affiliate of the Company (other than officers and directors of the Company) if
such Affiliate has not executed and delivered an agreement substantially in the
form of the Affiliate Subordination Letter within ten (10) Business Days
following the acquisition of such Indebtedness by such Affiliate; provided,
however, that an Affiliate Subordination Letter shall not be required to be
delivered with respect to (i) trade credit in the ordinary course of business,
(ii) any Capital Contribution Note, (iii) any Indebtedness permitted under
Section 11.2(i), (o) or (p) or (iv) any Indebtedness of the Company or any of
its Subsidiaries of a class that is publicly held or issued pursuant to a Rule
144A offering, including Indebtedness issued pursuant to an Indenture; or

 

(n)          Additional Subsidiaries. Revlon shall create or otherwise have any
direct Subsidiary other than the Company; or

 

(o)          [Intentionally Omitted];

 

117

 

 

(p)          Revlon Operations. Revlon shall have any meaningful assets (other
than any Capital Contribution Notes or rights with respect to the Company Tax
Sharing Agreement, the Stockholders Agreement and any other agreements in effect
as of the date hereof that are set forth on Schedule 12.1(p)) or Indebtedness
(other than (w) Indebtedness the Net Proceeds of which are applied to prepay the
Term Loans to the extent required by Section 7.3(b)(i) or to repay
Multi-Currency Loans under the Multi-Currency Credit Agreement with a
corresponding reduction of the revolving credit commitments thereunder, (x)
Indebtedness of the type contemplated by clause (i) of the definition of such
term, (y) Indebtedness in respect of the Guaranty and (z) Indebtedness in
respect of the Indentures or other permitted Indebtedness of the Company) or
shall conduct any meaningful business, other than (i) its ownership of the
Company and (ii) such activities as are customary for a publicly traded holding
company which is not itself an operating company;

 

then, and in any such event, (x) if such event is an Event of Default specified
in clause (i), (ii) or (iii) of paragraph (j) of this Section 12.1 with respect
to any Loan Party, automatically the Term Loan Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes, and (y) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company, declare all or any part of
the Term Loans (with accrued interest thereon) and any other amounts owing under
this Agreement to the Lenders and the Notes to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In addition to the
remedies set forth above, the Administrative Agent may direct the Collateral
Agent to exercise any remedies provided for by the Security Documents in
accordance with the terms thereof or any other remedies provided by applicable
law.

 

Notwithstanding the foregoing, during the period from the Closing Date until the
date that is ninety (90) days after the Closing Date (or, in the case of any
supplementing or restatement of the Audited Financial Statements of the Acquired
Business or Unaudited Financial Statements of the Acquired Business, the later
of (x) ninety (90) days after the Closing Date and (y) the date the Company
actually files or is required to file a Form 10-K for the fiscal year ended
December 31, 2013 or if the Closing Date occurs after December 31, 2013, the
date on which the Company actually files or is required to file a Form 10-Q for
the first fiscal period in 2014 following the Closing Date) (the “Clean-Up
Period”), and (subject to the proviso below) after such Clean-Up Period, a
Clean-Up Default (as defined below) shall not constitute a Default or an Event
of Default, and will not operate to cause any condition to the borrowing of any
Loans under this Agreement not to be satisfied; provided that if the Clean-Up
Default is continuing following the termination of the Clean-Up Period, there
shall be an immediate Default or Event of Default, as the case may be, and all
rights and remedies which would apply with regard thereto but for this paragraph
would be exercisable, unless such Clean-Up Default relates to a representation
relating to (i) the first sentence of Section 8.5, (ii) Section 8.6, (iii)
Section 8.7 or (iv) the last sentence of Section 8.9 of this Agreement and has
not had, and would not reasonably be likely to have, a Material Adverse Effect.
The Company shall give the Administrative Agent notice of a Clean-Up Default
promptly after obtaining knowledge thereof by the Company and the steps it is
taking to cure such Clean-Up Default.

 

For purposes of the foregoing paragraph, a “Clean-Up Default” shall mean any
breach of any representation or warranty in any material respect in Article VIII
or any covenant in Article X or XI or the existence of any Default or Event of
Default existing by reason of circumstances existing on the Closing Date if and
to the extent that:

 

118

 

 

(i)          it would have been (if it were not for the immediately preceding
paragraph) a breach of a representation or warranty in Article VIII or any
covenant in Article X or XI or the existence of any Default or Event of Default
by reason of circumstances relating to any portion of the Acquired Business (or
any obligation to procure compliance with respect to any portion of the Acquired
Business);

 

(ii)         it is capable of being cured and the Company and its Subsidiaries
are using reasonable efforts to cure the same; and

 

(iii)        it has not been knowingly caused or expressly approved by the
Company or any Material Existing Guarantor.

 

Except as expressly provided above in this Section 12.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

Section 12.2.          Right to Cure.

 

(a)          Notwithstanding anything to the contrary contained in
Section 12.1(c)(ii), in the event that the Company fails to comply with the
requirements of the covenant set forth in Section 11.1 for any period, at any
time on or before the tenth day after the date of delivery of a Notice of Intent
to Cure by the Company to the Administrative Agent pursuant to Section 10.2(b),
the Company shall have the right (the “Cure Right”) to issue Permitted Cure
Securities to Revlon for cash or otherwise receive Capital Contributions in cash
from Revlon, and upon the receipt by the Company of such cash (the “Cure
Amount”), the covenant set forth in Section 11.1 shall be recalculated, giving
effect to a pro forma increase to EBITDA in accordance with the definition
thereof for the fiscal quarter for which such Cure Right was exercised in an
amount equal to such Cure Amount (and such increase shall be included in each
period that includes such fiscal quarter); provided, however, that such pro
forma adjustment to EBITDA shall be given solely for the purpose of determining
the existence of a Default or an Event of Default under the covenant set forth
in Section 11.1 with respect to any period that includes the fiscal quarter for
which such Cure Right was exercised and not for any other purpose under any Loan
Document.

 

(b)          If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Company shall then be in compliance with the
requirements of the covenant set forth in Section 11.1 for such fiscal quarter,
the Company shall be deemed to have satisfied the requirements of the covenant
set forth in Section 11.1 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 12.1(c)(ii) that had
occurred shall be deemed cured; provided, however, that (i) the Company may not
exercise the Cure Right more than two times in any four fiscal quarter period,
(ii) with respect to any exercise of the Cure Right, the Cure Amount shall be no
greater than the amount required to cause the Company to be in compliance with
Section 11.1 and (iii) to the extent that the Cure Amount proceeds are used to
repay Indebtedness, such Indebtedness shall not be deemed to have been repaid
for purposes of calculating the covenant in Section 11.1 for the period with
respect to which such Cure Amount applies.

 

119

 

 

ARTICLE XIII

 

THE AGENTS

 

Section 13.1.          Authorization and Action.

 

(a)          Each Lender hereby appoints Citibank as the Administrative Agent
hereunder and each Lender authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party
and any intercreditor agreement as may be permitted or required under the Loan
Documents, to exercise all rights, powers and remedies that the Administrative
Agent may have under such Loan Documents and such intercreditor agreements.

 

(b)          Each Lender hereby acknowledges the appointment of Citibank as the
Collateral Agent, and hereby authorizes the Collateral Agent to take such action
as agent on its behalf and to exercise such powers, as set forth in the
Intercreditor Agreement.

 

(c)          As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the Agents shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of (i) in the case of
the Administrative Agent, the Required Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders), and such
instructions shall be binding upon each Lender, and (ii) in the case of the
Collateral Agent, as set forth in the Intercreditor Agreement, and such
instructions shall be binding upon each Lender (in each case, subject to any
limitations imposed thereon in the Intercreditor Agreement); provided, however,
that no Agent shall be required to take any action that (i) such Agent in good
faith believes exposes it to personal liability unless such Agent receives an
indemnification satisfactory to it from the applicable Lenders with respect to
such action or (ii) is contrary to this Agreement or any Requirement of Law.
Each Agent agrees to give to each applicable Lender prompt notice of each notice
given to it by any Loan Party pursuant to the terms of this Agreement or the
other Loan Documents.

 

(d)          In performing its functions and duties hereunder and under the
other Loan Documents, each Agent is acting solely on behalf of (i) the
applicable Lenders and in the case of the Collateral Agent, the Secured Parties
and its duties are entirely administrative in nature. No Agent assumes, or shall
be deemed to have assumed, any obligation other than as expressly set forth
herein and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Secured Party or holder of any other
Payment Obligation. Each Agent may perform any of their duties under any Loan
Document by or through their agents or employees.

 

(e)          [Intentionally Omitted]

 

(f)          The Arrangers, the Co-Syndication Agents and the Co-Documentation
Agents shall have no obligations or duties whatsoever in such capacities under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacities.

 

120

 

 

Section 13.2.          Agents’ Reliance, Etc. None of the Agents, any of their
affiliates or any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it, him, her or
them under or in connection with this Agreement or the other Loan Documents,
except for its, his, her or their own gross negligence, bad faith or willful
misconduct. Without limiting the foregoing, each of the Agents (a) may treat the
payee of any Note as its holder until such Note has been assigned in accordance
with Section 14.6, (b) may rely on the Register to the extent set forth in
Section 14.6, (c) may consult with legal counsel (including counsel to the
Company or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of Revlon, the Company or any of the
Company’s Subsidiaries in or in connection with this Agreement or any other Loan
Document, (e) shall not have any duty to ascertain or to inquire either as to
the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of the
Company or any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (f) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 13.3.          Posting of Approved Electronic Communications.

 

(a)          Each of the Lenders and the Company agrees, and the Company shall
cause each Subsidiary Guarantor to agree, that the Agents may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agents to be their
electronic transmission system (the “Approved Electronic Platform”).

 

(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and the Company acknowledges and agrees, and the Company shall cause each
Subsidiary Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and the Company
hereby approves, and the Company shall cause each Subsidiary Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and the Company shall
cause each Subsidiary Guarantor to understand and assume, the risks of such
distribution.

 

121

 

 

(c)          THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC
PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)          Each of the Lenders and the Company agrees, and the Company shall
cause each Subsidiary Guarantor to agree, that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.

 

Section 13.4.          The Agents Individually. With respect to its Term Loan
Commitment and Loans, the Administrative Agent and the Collateral Agent, each in
their individual capacity, shall each have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms “Lenders”,
“Required Lenders”, and any similar terms shall, unless the context clearly
otherwise indicates, include, without limitation, the Administrative Agent and
the Collateral Agent in its individual capacity as a Lender or as one of the
Required Lenders. The Administrative Agent or Collateral Agent or any of their
respective Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with, the Company and any
Loan Party as if such Person were not acting as an Agent.

 

Section 13.5.          Lender Credit Decision. Each Lender acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender conduct its own independent investigation of the financial
condition and affairs of the Company and each Loan Party in connection with the
making and continuance of the Loans. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.

 

Section 13.6.          Indemnification. Each Lender agrees to indemnify each
Agent and each of its Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Company), from and against such Lender’s Commitment Percentage of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, such Agent or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse each Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Agent is not reimbursed for such expenses by the Company or
another Loan Party.

 

122

 

 

Section 13.7.          Successor Agent. Subject to the terms of this
Section 13.7, the Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Company (which
approval may not be unreasonably withheld or delayed and shall not be required
upon the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article XIII as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents. If no Lender has accepted appointment as a
successor Administrative Agent within thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Required Lenders shall assume and perform all of the duties of the retiring
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The resignation and removal of
the Collateral Agent shall be governed by the Intercreditor Agreement.

 

123

 

 

Section 13.8.          Concerning the Collateral and the Security Documents.

 

(a)          Each Lender agrees that any action taken by the Agent or the
Required Lenders (or, where required by the express terms of this Agreement, a
greater proportion of the Lenders) in accordance with the provisions of this
Agreement or of the other Loan Documents, and the exercise by the Administrative
Agent or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Each Lender agrees that any
action taken by the Collateral Agent in accordance with the provisions of this
Agreement or of the other Loan Documents, and the exercise by the Collateral
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
of the Lenders and the other Secured Parties. Without limiting the generality of
the foregoing, the Collateral Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders with
respect to all payments and collections arising in connection with the
Collateral and with the Security Documents, (ii) execute and deliver each
Security Document and accept delivery of each such agreement delivered by
Revlon, the Company or any of its Subsidiaries, (iii) act as collateral agent
for the Lenders and the other Secured Parties for purposes of the perfection of
all security interests and Liens created by such agreements and all other
purposes stated therein; provided, however, that the Collateral Agent hereby
appoints, authorizes and directs the Administrative Agent and each Lender to act
as collateral sub-agent for the Administrative Agent, Collateral Agent, the
Lenders and the other Secured Parties for purposes of the perfection of all
security interests and Liens with respect to the Collateral, including any
Deposit Accounts maintained by a Loan Party with, and cash and Cash Equivalents
held by, the Administrative Agent and Lender, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Security Documents and (vi)
except as may be otherwise specifically restricted by the terms hereof or of any
other Loan Document, upon receipt of instructions from the Administrative Agent
pursuant to the Intercreditor Agreement, exercise all remedies given to the
Administrative Agent, the Lenders and the other Secured Parties with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

 

(b)          Each of the Administrative Agent and the Lenders hereby authorizes
and directs the Collateral Agent (without any further notice or consent) to,
promptly release or subordinate any Lien as set forth in Section 9 of the
Intercreditor Agreement.

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1.          Amendments and Waivers.

 

(a)          Except as otherwise expressly provided in this Agreement or the
Intercreditor Agreement, the Administrative Agent, on the one hand, and the
Company, on the other hand, may from time to time with the prior written consent
of the Required Lenders enter into written amendments, supplements or
modifications for the purpose of adding, deleting or modifying any provision of
any Loan Document or changing in any manner the rights, remedies, obligations
and duties of the parties thereto, and with the written consent of the Required
Lenders, the Administrative Agent, on behalf of the Lenders, may execute and
deliver a written instrument waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements applicable to the Loan
Parties, as the case may be, party to any Loan Document, or any Default or Event
of Default and its consequences; provided, however, that:

 

(i)          without the consent of any Lender, the Company and the
Administrative Agent may enter into any amendment, supplement or modification to
this Agreement and the other Loan Documents (including, without limitation, the
Intercreditor Agreement or any Additional Intercreditor Agreement) necessary to
implement the terms of any Facility Increase or Specified Refinancing in
accordance with the terms of this Agreement (as in effect on the Closing Date);

 

(ii)         (A) no amendment, waiver or consent shall, unless in writing and
signed by any Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents and (B) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 14.6(f), affect the grant or nature of such option or
the right or duties of such Special Purpose Vehicle hereunder;

 

124

 

 

(iii)        no amendment, supplement or modification of, or waiver or consent
under, any of the Security Documents to which the Collateral Agent is a party
shall be effective unless in writing and signed by the Collateral Agent (at the
direction of the Multi-Currency Administrative Agent, the Multi-Currency
Lenders, the Administrative Agent or the Lenders, as applicable, pursuant to the
Intercreditor Agreement) in addition to the Agents and Lenders required above to
take such action; and

 

(iv)        the Administrative Agent may, with the consent of the Company,
amend, modify or supplement any Loan Document to cure any ambiguity,
typographical error, defect or inconsistency;

 

provided, further, that, except as otherwise expressly provided in this
Agreement or the Intercreditor Agreement, no such waiver, amendment, supplement
or modification shall be effective to, without the prior written consent, in
addition to the Lenders required above to take such action, of each Lender
directly affected thereby:

 

(v)         (A) modify the Term Loan Commitment of such Lender or subject such
Lender to any additional obligation, (B) extend any scheduled final maturity of
any Loan owing to such Lender, (C) waive or reduce, or postpone or cancel any
scheduled date fixed for the payment of (it being understood that any mandatory
prepayment required under Section 7.3 does not constitute any scheduled date
fixed for payments), principal of or interest on any such Loan or any fees owing
to such Lender, (D) reduce, or release the Company from its obligations to
repay, any other Payment Obligation owed to such Lender or (E) consent to the
assignment or transfer by the Company of any of its rights and obligations under
this Agreement;

 

(vi)        amend, modify or waive any provision of Section 7.4, Section 7.15 or
Section 14.7;

 

(vii)       expressly subordinate any of the Payment Obligations or Liens
securing the Payment Obligations, except in accordance with this Agreement and
the Intercreditor Agreement;

 

(viii)      (A) amend, modify or waive this Section 14.1 or any other provision
specifying the Agents, Lenders or group of Lenders required for any amendment,
modification or waiver thereof, (B) change the respective percentages specified
in the definition of “Required Lenders” or (C) change the definition of
“Termination Date”; or

 

(ix)         release (A) all or substantially all of the Collateral provided for
in the Security Documents, (B) the guarantee obligations of Revlon provided for
in any Security Document or (C) the guarantee obligations of all or
substantially all of the Guarantors (other than Revlon) provided for in the
Security Documents.

 

125

 

 

(b)          Any waiver, amendment, supplement or modification pursuant to this
Section 14.1 shall apply equally to each of the Lenders and shall be binding
upon the Lenders and all future holders of any of the Loans, the Notes and all
other Payment Obligations. In the case of such waiver, the parties to the Loan
Documents, the Lenders, the Collateral Agent and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the Notes
and the Security Documents, and any Default or any Event of Default waived
shall, to the extent provided in such waiver, be deemed to be cured and not
continuing; but, no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. The Administrative
Agent shall, as soon as practicable, furnish a copy of each such amendment,
supplement, modification or waiver to each Lender.

 

(c)          To the extent (a) the consent of any Lender in its capacity as a
Lender is required, but not obtained (any such Lender whose consent is not
obtained as described in this Section 14.1(c) being referred to as a
“Non-Consenting Lender”) in connection with any proposed amendment,
modification, supplement or waiver (a “Proposed Change”) and (b) the
Administrative Agent shall have consented to such Proposed Change, at the
request of the Company and with the consent of the Administrative Agent (in its
sole discretion exercised reasonably), any Eligible Assignee reasonably
acceptable to the Administrative Agent (which Eligible Assignee may be the
Lender acting as the Administrative Agent and shall have consented to such
Proposed Change) shall have the right (but not the obligation) to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender shall, upon the
request of the Administrative Agent, sell and assign to such Eligible Assignee
all of the Term Loan Commitments and the Term Loans of such Non-Consenting
Lender for an amount equal to the Purchase Amount; provided, however, that such
sale and purchase (and the corresponding assignment) shall not be effective
until (A) the Administrative Agent shall have received from such Eligible
Assignee an agreement in form and substance satisfactory to the Administrative
Agent and the Company whereby such Eligible Assignee shall agree to be bound by
the terms hereof and (B) such Non-Consenting Lender shall have received the
Purchase Amount from such Eligible Assignee. Each Lender agrees that, if it
becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent (x) an Assignment and Acceptance to evidence such sale and
assignment and (y) to the extent the Term Loan Commitments and Loans subject to
such Assignment and Acceptance are evidenced by a Note or Notes, such Note or
Notes; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance or deliver such Note or Notes shall not
render such sale and purchase (and the corresponding assignment) invalid.

 

(d)          Notwithstanding the foregoing, the Company and the Administrative
Agent, without the consent of the Required Lenders, may enter into one or more
written amendments, supplements or modifications, in each case, pursuant to
procedures and documentation reasonably required by the Administrative Agent to
(i) allow the maturity and scheduled amortization (if any) of all or a portion
of the Term Loans of any Amending Lender (as defined below) to be extended and
(ii) if applicable, (x) increase any interest rates or margins, including any
interest rate floors, premiums, and/or fees payable, (y) extend the timing of
any required prepayments and/or (z) waive or reduce participations in
prepayments with respect to the Term Loans of such Amending Lender (as defined
below); provided, however, that (A) such extension and/or modification shall be
offered to all Lenders of Loans in the same tranche with the same maturity date
(each a “tranche”) on a pro rata basis based on the aggregate outstanding
principal amount of their respective Loans with the same maturity date (an
“Extension Offer”), (B) except as set forth in clauses (i) and (ii) above, the
extended Loans shall the same terms as the tranche of Term Loans that is subject
to the Extension Offer (except for covenants or other provisions contained
therein applicable only to periods after the latest final maturity date of any
Term Loans outstanding immediately after giving effect such extension) and (C)
the Loan Parties shall execute and deliver all documents (including, without
limitation, opinions and amendments or supplements to the Security Documents) as
the Administrative Agent or any Amending Lender may reasonably require as a
condition to such amendment, supplement or modification (each a “Permitted
Amendment”).  “Amending Lender” shall mean any Lender who agrees in writing, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, to such proposed amendment, supplement or modification. Each Permitted
Amendment shall become effective only with respect to the Term Loans of each
applicable Amending Lender of the tranche that is subject to the Extension Offer
and on a pro rata basis based on the aggregate outstanding principal amount of
the Term Loans of such tranche held by Lenders who accept such Extension Offer
and only with respect to such Lender’s Term Loans as to which such Lender has
accepted in writing.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Permitted Amendment, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Permitted Amendment evidenced thereby and only with respect to the
Term Loans of the applicable Amending Lenders.  Following any Permitted
Amendment, the Term Loans extended or otherwise modified pursuant to this
Section 14.1(d) shall constitute a new tranche of Term Loans for purposes of the
Loan Documents.

 

126

 

 

Section 14.2.          Notices. (a) Addresses for Notices. All notices, demands,
requests, consents and other communications provided for in this Agreement or
any other Loan Document shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

(i)if to the Company:

 

Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Senior Vice President, Treasurer and Investor Relations
Telecopy: (212) 527-5299
E-Mail Address: elise.garofalo@revlon.com

 

with a copy (other than of items relating to funding and payments) to:



Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Executive Vice President and General Counsel
Telecopy: (212) 527-5693
E-Mail Address: lauren.goldberg@revlon.com

 

(ii)           if to any Lender, at its lending office specified opposite its
name on Schedule I or on the signature page of any applicable Assignment and
Acceptance;

 

127

 

 

(iii)if to the Administrative Agent:

 

Citibank, N.A.
1615 Brett Road
Operations Building #3
New Castle, Delaware 19720
Attention: Tracey L. Wilson
Telecopy no: (212) 994-0849
E-Mail Address: tracey.l.wilson@citi.com

 

with a copy (other than of items relating to funding and payments) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119
Attention: Daniel S. Dokos
Telecopy no: (212) 310-8007
E-Mail Address: daniel.dokos@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.

 

(b)          Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon delivery, (ii)
if delivered by first class, postage prepaid mail, five (5) days after deposited
in the mails, (iii) except to any Loan Party, if delivered by posting to an
Approved Electronic Platform, an Internet website or a similar telecommunication
device requiring that a user have prior access to such Approved Electronic
Platform, website or other device, when such notice, demand, request, consent
and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II, Article VII and Article XIII shall not be effective until received
by the Administrative Agent.

 

(c)          Use of Electronic Platform. Notwithstanding clauses (a) and (b)
above (unless the Administrative Agent requests that the provisions of clauses
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications electronically (in a format acceptable
to the Administrative Agent) to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Company. Nothing in this clause(c) shall
prejudice the right of the Administrative Agent or any Lender to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement.

 

128

 

 

Section 14.3.          No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Administrative Agent, the
Collateral Agent or any Lender, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 14.4.          Survival of Representations and Warranties. All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the Notes.

 

Section 14.5.          Payment of Expenses. (a) The Company shall, and shall
cause each other Loan Party to, upon demand, pay, or reimburse each Agent, as
applicable, for all of such Agent’s, as applicable, reasonable and invoiced
internal audit, appraisal and valuation costs and expenses and all reasonable
and invoiced out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Agents’
counsel, Weil, Gotshal & Manges LLP (or any other primary counsel selected by
such Agent), local legal counsel, auditors, accountants, appraisers, printers,
insurance and environmental advisors, and other consultants and agents) incurred
by such Agent, as applicable, in connection with any of the following: (i) the
syndication of the Term Loan Facility, (ii) the Administrative Agent’s audit and
investigation of the Company and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or the Administrative
Agent’s periodic audits of the Company or any of its Subsidiaries, as the case
may be, (iii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Article IX), any Loan Document or any
proposal letter or commitment letter issued in connection therewith, or the
making of the Loans hereunder, (iv) the creation, perfection or protection of
the Liens under any Loan Document (including any reasonable fees, disbursements
and expenses for local counsel in various jurisdictions as contemplated by the
Agreement), (v) the ongoing administration of this Agreement and the Loans,
including consultation with attorneys in connection therewith and with respect
to each Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (vi) the protection, collection or enforcement of any Payment
Obligation or the enforcement of any Loan Document, (vii) the commencement,
defense or intervention in any court proceeding relating in any way to the
Payment Obligations, any Loan Party, any of the Company’s Subsidiaries, this
Agreement or any other Loan Document, (viii) the response to, and preparation
for, any subpoena or request for document production with which such Agent is
served or deposition or other proceeding in which such Agent is called to
testify, in each case, relating in any way to the Payment Obligations, any Loan
Party, any of the Company’s Subsidiaries, this Agreement or any other Loan
Document or (ix) any amendment, consent, waiver, assignment, restatement, or
supplement to any Loan Document or the preparation, negotiation and execution of
the same.

 

129

 

 

(b)          The Company further agrees to, and to cause each other Loan Party
to, pay or reimburse each of the Agents and each of the Lenders upon demand for
all out-of-pocket costs and expenses, including reasonable and invoiced
attorneys’ fees (including costs of counsel and costs of settlement), incurred
by such Agents or such Lenders in connection with any of the following: (i) in
enforcing any Loan Document or Payment Obligation or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Payment Obligations,
any Loan Party, any of the Company’s Subsidiaries and related to or arising out
of the transactions contemplated hereby or by any other Loan Document or (iv) in
taking any other action in or with respect to any suit or proceeding (bankruptcy
or otherwise) described in clause (i), (ii) or (iii) above.

 

(c)          Any obligation of the Company or any other Loan Party pursuant to
this Section 14.5 shall survive Full Satisfaction of the Payment Obligations.

 

Section 14.6.          Assignments and Participations; Binding Effect.
(a) Subject to the Arrangers’ obligations under the Commitment Letter, each
Lender may sell, transfer, negotiate or assign to one or more Eligible Assignees
(other than any Disqualified Institutions) all or a portion of its rights and
obligations hereunder (including all of its rights and obligations with respect
to the Loans); provided, however, that (i) the aggregate amount being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event (if less than
the assignor’s entire interest) be less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof, except (A) with the consent of the Company and
the Administrative Agent or (B) if such assignment is being made to a Lender or
an Affiliate or Related Fund of such Lender and (ii) if such Eligible Assignee
is not, prior to the date of such assignment, a Lender or an Affiliate or
Related Fund of a Lender, such assignment shall be subject to the prior consent
of the Administrative Agent and the Company (which consents shall not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
any other provision of this Section 14.6 but subject to the Arrangers’
obligations under the Commitment Letter, the consent of the Company shall not be
required (x) for any assignment occurring when any Event of Default under
Section 12.1(a) or Section 12.1(j) shall have occurred and be continuing and (y)
for any assignment by the Administrative Agent or any Affiliate or Related Fund
of the Administrative Agent of the Term Loan Commitment or Loans held on the
Closing Date by the Administrative Agent or any such Affiliate or Related Fund
if such assignment is made as part of the primary syndication of the Facility.

 

(b)          The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. Upon the execution, delivery,
acceptance and recording of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 14.1(c), the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations (including without limitation the obligations under Section 7.12(c))
of a Lender hereunder; provided, however, that no Transferee (including an
assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 7.12 than that to
which the assignor Lender would have been entitled to receive had no such
assignment occurred, (ii) the Notes (if any) corresponding to the Loans assigned
thereby shall be transferred to such assignee by notification in the Register
and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except for those surviving the
payment in full of the Payment Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto). Solely for purposes of calculating the assignment fee under this
Section 14.6(b), multiple assignments on the same date by a Lender to its
Affiliates or Related Funds shall constitute one assignment.

 

130

 

 

(c)          The Administrative Agent shall maintain at its address referred to
in Section 14.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recording of the names and addresses of
the Lenders and the applicable Term Loan Commitments of and principal amount of
and interest with respect to the Loans owing to each applicable Lender from time
to time (each, a “Register”). Any assignment pursuant to this Section 14.6 shall
not be effective until such assignment is recorded in such Register. The entries
in each Register shall be conclusive and binding for all purposes, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in such Register as a Lender for
all purposes of this Agreement. All information contained in each Register as to
any Lender shall be available for inspection by the Company, the Administrative
Agent or such Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Notwithstanding anything to the contrary contained herein, the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the
applicable Register. A Note shall only evidence the Lender’s or an assignee’s
right, title and interest in and to the related Loan, and in no event is any
such Note to be considered a bearer instrument or obligation. This Section 14.6
shall be construed so that the Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (or any successor provisions
of the Internal Revenue Code or such regulations). Solely for purposes of this
and for tax purposes only, the Administrative Agent shall act as the Company’s
agent for purposes of maintaining such notations of transfer in each Register.

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the applicable Register and (iii) give prompt notice thereof to the
Company. Within five (5) Business Days after its receipt of such notice, the
Company, at its own expense, shall, if requested by such assignee, execute and
deliver to the Administrative Agent, new Notes to the order of such assignee in
an amount equal to the Loans and Term Loan Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has surrendered any
Note for exchange in connection with the assignment and has retained Loans or
Term Loan Commitment hereunder, new Notes to the order of the assigning Lender
in an amount equal to the Loans or Term Loan Commitment retained by it
hereunder. Such new Notes shall be dated the same date as the surrendered Notes.

 

(f)          In addition to the other assignment rights provided in this
Section 14.6, each Lender may do each of the following:

 

131

 

 

(i)          grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder,
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other Payment
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Payment Obligations for all
purposes hereunder; and

 

(ii)         assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Company, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Company, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;

 

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 14.6 other than this clause (f) or clause (g)
below. Each party hereto acknowledges and agrees that, prior to the date that is
one (1) year and one (1) day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the Payment
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Company from any
provision of this Agreement or any other Loan Document without the consent of
such Special Purpose Vehicle except, as long as the Administrative Agent and the
Lenders, and other Secured Parties shall continue to, and shall be entitled to
continue to, deal solely and directly with such Lender in connection with such
Lender’s obligations under this Agreement, to the extent any such consent would
reduce the principal amount of, or the rate of interest on, any Payment
Obligations, amend this clause (f) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Section 7.9(d), 7.10 and 7.12 as if it were such Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Company shall not, at any time, be obligated to make under Section 7.9(d), 7.10
and 7.12 to any such Special Purpose Vehicle and any such Lender any payment in
excess of the amount the Company would have been obligated to pay to such Lender
in respect of such interest if such Special Purpose Vehicle had not been
assigned the rights of such Lender hereunder; provided, further, that any such
Special Purpose Vehicle shall have complied with the requirements of
Section 7.12.

 

132

 

 

(g)          Each Lender may sell participations to one or more Persons (other
than any Affiliate of the Company or any Disqualified Institution) in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to Loans). The terms of such
participation shall not, in any event, require the participant’s consent to any
amendments, waivers or other modifications of any provision of any Loan
Documents, the consent to any departure by any Loan Party therefrom, or to the
exercising or refraining from exercising any powers or rights such Lender may
have under or in respect of the Loan Documents (including the right to enforce
the obligations of the Loan Parties), except if any such amendment, waiver or
other modification or consent would (i) reduce the amount, or postpone any date
fixed for the payment of principal, interest or fees payable to such participant
under the Loan Documents, to which such participant would otherwise be entitled
under such participation or (ii) result in the release of all or substantially
all of the Collateral other than in accordance with Section 9 of the
Intercreditor Agreement. In the event of the sale of any participation by any
Lender, (w) such Lender’s obligations under the Loan Documents shall remain
unchanged, (x) such Lender shall remain solely responsible to the other parties
for the performance of such obligations, (y) such Lender shall remain the holder
of such Payment Obligations for all purposes of this Agreement and (z) the
Company, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each participant shall be entitled to the
benefits of Section 7.9(d), 7.10 and 7.12 as if it were a Lender; provided,
however, that notwithstanding anything herein to the contrary, the Company shall
not, at any time, be obligated to make any payment under Section 7.9(d), 7.10
and 7.12 to the participants in the rights and obligations of any Lender
(together with such Lender) in excess of the amount the Company would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold; provided, further, that any such participant shall
have complied with the requirements of Section 7.12. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amounts and interest amounts of each participant's
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and each party hereto shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. Without limitation of the requirements of Section 14.6(g), no
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any person (including the identity of any participant or any
information relating to a participant's interest in any Loans under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan is in registered form for U.S. federal income tax purposes or is
otherwise required by applicable law. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(h)          This Agreement shall become effective when it shall have been
executed by the Company, the Administrative Agent and the Collateral Agent and
when the Administrative Agent shall have been notified by each Lender that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Company, the Administrative Agent, the Collateral Agent and each
Lender and, in each case, their respective successors and assigns; provided,
however, that the Company shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

133

 

 

Section 14.7.          Adjustments; Set-off. (a) Unless (i) an Event of Default
has occurred and is continuing or (ii) otherwise provided in any Loan Document
or in any other written agreement among the Lenders and the Administrative
Agent, if any Lender (a “benefitted Lender”) shall at any time receive any
payment of all or part of any of its Loans owing to it, or interest thereon,
pursuant to a guarantee or otherwise, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off or otherwise), in a
greater proportion than any such payment to and collateral received by any other
Lender, if any, in respect of such other Lender’s Loans owing to it or interest
thereon, such benefitted Lender shall purchase for cash from the other Lenders
such portion of each such other Lender’s similar Loans, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Lenders which hold such Loans; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. The Company
agrees that each Lender so purchasing a portion of another Lender’s Loans may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such purchasing Lender were
the direct holder of such portion. After the delivery of a Notice of Actionable
Default and prior to the withdrawal of all Notices of Actionable Default then
pending, all payments or Collateral (or proceeds thereof) received by any Agent
or Lender in contravention of this Agreement, the Intercreditor Agreement or any
other Loan Document, shall be segregated and held in trust and forthwith paid
over to the Collateral Agent to be applied pursuant to Section 7.15(e).

 

(b)          Subject to the Intercreditor Agreement, in addition to any rights
and remedies of the Lenders provided by law, upon both the occurrence of an
Event of Default and acceleration of the Payment Obligations owing in connection
with this Agreement, each Lender and each of its Affiliates shall have the
right, without prior notice to the Company, any such notice being expressly
waived to the extent permitted by applicable law, to set off and apply against
any indebtedness, whether matured or unmatured, of the Company to such or any
other Lender or such Affiliate any amount owing from such Lender or such
Affiliate to the Company at, or at any time after, the happening of both of the
above mentioned events, and such right of set-off may be exercised by such
Lender or such Affiliate against the Company or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, custodian or execution, judgment or attachment creditor of the
Company, or against anyone else claiming through or against the Company or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender or such Affiliate prior to the making, filing or
issuance, or service upon such Lender or such Affiliate of, or of notice of, any
such petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, or issuance of execution,
subpoena, order or warrant. Each Lender agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Lender or any of its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

Section 14.8.          [Intentionally Omitted]

 

Section 14.9.          [Intentionally Omitted]

 

Section 14.10.         Intercreditor Agreement. Each Lender hereby acknowledges
that it has fully reviewed the Intercreditor Agreement and, by its execution of
this Agreement, hereby consents to the execution and delivery of the
Intercreditor Agreement by the Administrative Agent and the Collateral Agent (in
their respective capacities as Agents hereunder, as agents under the
Multi-Currency Credit Agreement, and as agent for the holders of the Designated
Eligible Obligations) and agrees to comply with the terms thereof (which terms
are incorporated herein by reference in their entirety) as if such Lender were a
direct signatory thereto.

 

134

 

 

Section 14.11.         Severability; Conflicts. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event of
any conflict between the terms of this Agreement and any other Loan Document
(except for the Intercreditor Agreement), the terms of this Agreement shall
govern. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement or any other Loan Document, the Intercreditor
Agreement shall govern.

 

Section 14.12.         Counterparts; Confidentiality. (a) This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Company and the Administrative Agent.

 

(b)          Each Lender agrees that it will not disclose Confidential
Information (as defined below) to any Person other than (i) as may be consented
to by the Company, (ii) as may be required by law or pursuant to legal process
(in which case the Lender, to the extent permitted by law and except with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising examination or regulatory authority,
agrees use its commercially reasonable efforts to inform the Company promptly to
the extent practicable) and (iii) to prospective participants and Transferees
and those of such Lender’s directors, officers, employees, examiners and
professional advisors who have a need to know the Confidential Information in
accordance with customary banking practices and who receive the Confidential
Information having been made aware of the restrictions of this Section 14.12(b).
As used herein, the term “Confidential Information” means all information
contained in materials relating to the Company and its Subsidiaries provided to
the Lenders by the Company or its representatives or agents other than (x)
information which is at the time so provided or thereafter becomes generally
available to the public other than as a result of a disclosure by one or more
Lenders, (y) information which was available to any Lender prior to its
disclosure to the Lenders by the Company, its representatives or agents and (z)
information which becomes available to one or more Lenders from a source other
than the Company, its representatives or agents.

 

Section 14.13.         Submission to Jurisdiction; Waivers. (a) [Intentionally
Omitted]

 

(b)          The Company hereby irrevocably and unconditionally:

 

(i)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the exclusive general jurisdiction of the courts of the State of New York
located in the City of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(ii)         consents that any such action or proceeding may be brought in such
courts and waives trial by jury and any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

135

 

 

(iii)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 14.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

 

(iv)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

 

(c)          The Company, each Agent and each Lender hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding referred
to in clause (a) above.

 

Section 14.14.         Acknowledgements. The Company hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          none of any Agent, the Arrangers or any Lender has any fiduciary
relationship with or duty to the Company arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
each such Agent, Arrangers and Lenders, on one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company and the Lenders.

 

Section 14.15.         USA PATRIOT Act. Each Lender hereby notifies the Company
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Patriot Act.

 

Section 14.16.         Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

136

 

 

Section 14.17.         Indemnities. (a) The Company agrees to, and shall cause
each other Loan Party to, indemnify and hold harmless each Agent, each Arranger,
each Lender and each of their respective Affiliates, and each of the directors,
officers, employees, agents, trustees, representatives, attorneys, consultants
and advisors of or to any of the foregoing (including those retained in
connection with the satisfaction or attempted satisfaction of any condition set
forth in Article IX) (each such Person being an “Indemnitee”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, disbursements and expenses, joint or several,
of any kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Payment Obligation, or any act, event or transaction related or attendant to any
thereof, or the use or intended use of the proceeds of the Loans or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Company
shall not have any liability under this Section 14.17 to an Indemnitee with
respect to any Indemnified Matter to the extent such liability has resulted from
the gross negligence or willful misconduct of that Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order;
provided, further, that the Company shall not be required to reimburse the
Indemnitees for the fees and expenses of more than one joint counsel for the
Administrative Agent and the Collateral Agent and one joint counsel for the
other Indemnitees unless such representation shall result in a conflict of
interest among the Indemnitees. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of the Company or any of
its Subsidiaries involving any property subject to a Security Document, or
damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or any contiguous real estate, (ii) any costs or liabilities
incurred in connection with any Remedial Action concerning the Company or any of
its Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Lien in favor of any Governmental Authority for Environmental Liabilities and
Costs and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Company or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Company or
any of its Subsidiaries by virtue of foreclosure, except, with respect to those
matters referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
(x) incurred following foreclosure by the Collateral Agent, at the direction of
the Administrative Agent, any Lender, or any Agent or any Lender having become
the successor in interest to the Company or any of its Subsidiaries and (y) to
the extent attributable to acts of the Agents, such Lender or any agent on
behalf of such Agent or such Lender.

 

(b)          The Company shall, and shall cause each other Loan Party to,
indemnify the Agents and the Lenders for, and hold the Agents and the Lenders
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Agents and the Lenders for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Loan Party or any of its Subsidiaries in connection
with the transactions contemplated by this Agreement.

 

137

 

 

(c)          The Company, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Company, in any event, may participate in the defense thereof with legal
counsel of the Company’s choice. In the event that such Indemnitee requests the
Company to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Company shall promptly do so and lead such
defense, and such Indemnitee shall have the right to have legal counsel of its
choice participate in such defense; provided, however, that the fees and
expenses of such counsel shall be reasonable for a secondary counsel; provided,
further, that the Company shall not be required to reimburse the Indemnitees for
the fees and expenses of more than one joint counsel for the Administrative
Agent and the Collateral Agent and one joint counsel for the other Indemnitees
unless such representation shall result in a conflict of interest among the
Indemnitees. No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Company’s obligation and
duty hereunder to indemnify and hold harmless such Indemnitee.

 

(d)          The Company agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 14.17) or any other Loan Document shall (i) survive Full
Satisfaction of the Payment Obligations and (ii) inure to the benefit of any
Person that was at any time an Indemnitee under this Agreement or any other Loan
Document.

 

Section 14.18.         Limitation of Liability. (a) The Company agrees that no
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such
Indemnitee’s gross negligence or willful misconduct. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). The Company hereby waives, releases
and agrees (each for itself and on behalf of Revlon and the Company’s
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

(b)          IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

[Signature Pages Follow]

 

138

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  REVLON CONSUMER PRODUCTS CORPORATION         By: /s/ Michael T. Sheehan    
Name: Michael T. Sheehan     Title: Senior Vice President, Deputy       General
Counsel & Secretary

 

[Signature page to Term loan Agreement]

 

 

 

 

  CITIBANK, N.A., as Administrative   Agent, Collateral Agent and a Lender      
By: /s/ David Leland     Name: David Leland     Title: Vice President

 

[Signature page to Term loan Agreement]

 



 

 

